 

Exhibit 10.1



 
SENIOR NOTES INDENTURE


Dated as of December 3, 2007


Among


ALLTEL COMMUNICATIONS, INC. and ALLTEL COMMUNICATIONS FINANCE, INC.,


as Issuers,


ALLTEL CORPORATION,


as one of the Guarantors, the other Guarantors listed herein


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Trustee


SENIOR CASH-PAY NOTES DUE 2015


and


SENIOR TOGGLE NOTES DUE 2017


--------------------------------------------------------------------------------



CROSS-REFERENCE TABLE*
 
Trust Indenture Act Section
 
Indenture Section
310  (a)(1)
 
7.10
(a)(2)                                                                                                
 
7.10
(a)(3)                                                                                                
 
N.A.
(a)(4)                                                                                                
 
N.A.
(a)(5)                                                                                                
 
7.10
(b)                                                                                                
 
7.10
(c)                                                                                                
 
N.A.
311  (a)
 
7.11
(b)                                                                                                
 
7.11
(c)                                                                                                
 
N.A.
312  (a)
 
2.05
(b)                                                                                                
 
12.03
(c)                                                                                                
 
12.03
313  (a)
 
7.06
(b)(1)                                                                                                
 
N.A.
(b)(2)                                                                                                
 
7.06; 7.07
(c)                                                                                                
 
7.06; 12.02
(d)                                                                                                
 
7.06
314  (a)
 
4.03; 12.05
(b)                                                                                                
 
N.A.
(c)(1)                                                                                                
 
12.04
(c)(2)                                                                                                
 
12.04
(c)(3)                                                                                                
 
N.A.
(d)                                                                                                
 
N.A.
(e)                                                                                                
 
12.05
(f)                                                                                                
 
N.A.
315  (a)
 
7.01
(b)                                                                                                
 
7.05; 12.02
(c)                                                                                                
 
7.01
(d)                                                                                                
 
7.01
(e)                                                                                                
 
6.14
316  (a)(last sentence)
 
2.09
(a)(1)(A)                                                                                                
 
6.05
(a)(1)(B)                                                                                                
 
6.04
(a)(2)                                                                                                
 
N.A.
(b)                                                                                                
 
6.07
(c)                                                                                                
 
2.12; 9.04
317  (a)(1)
 
6.08
(a)(2)                                                                                                
 
6.12
(b)                                                                                                
 
2.04
318  (a)
 
12.01
(b)                                                                                                
 
N.A.
(c)                                                                                                
 
12.01

 
N.A. means not applicable.
* This Cross-Reference Table is not part of this Indenture.

-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
SECTION 1.01.
Definitions
1
SECTION 1.02.
Other Definitions
43
SECTION 1.03.
Incorporation by Reference of Trust Indenture Act
44
SECTION 1.04.
Rules of Construction
45
SECTION 1.05.
Acts of Holders
45



ARTICLE II
 
THE NOTES


SECTION 2.01.
Form and Dating; Terms
47
SECTION 2.02.
Execution and Authentication
49
SECTION 2.03.
Registrar and Paying Agent
50
SECTION 2.04.
Paying Agent to Hold Money in Trust
51
SECTION 2.05.
Holder Lists
51
SECTION 2.06.
Transfer and Exchange
51
SECTION 2.07.
Replacement Notes
65
SECTION 2.08.
Outstanding Notes
65
SECTION 2.09.
Treasury Notes
66
SECTION 2.10.
Temporary Notes
66
SECTION 2.11.
Cancellation
66
SECTION 2.12.
Defaulted Interest
66
SECTION 2.13.
CUSIP/ISIN Numbers
67
SECTION 2.14.
Calculation of Principal Amount of Securities
67

 
 
ARTICLE III
 
REDEMPTION


SECTION 3.01.
Notices to Trustee
68
SECTION 3.02.
Selection of Notes to Be Redeemed
68
SECTION 3.03.
Notice of Redemption
68
SECTION 3.04.
Effect of Notice of Redemption
69
SECTION 3.05.
Deposit of Redemption Price
70
SECTION 3.06.
Notes Redeemed in Part
70
SECTION 3.07.
Optional Redemption
71
SECTION 3.08.
Mandatory Redemption
72



-ii-

--------------------------------------------------------------------------------



    Page       
SECTION 3.09.
Offers to Repurchase by Application of Excess Proceeds
72

 
 
ARTICLE IV
 
COVENANTS


SECTION 4.01.
Payment of Notes
75
SECTION 4.02.
Maintenance of Office or Agency
76
SECTION 4.03.
Reports and Other Information
76
SECTION 4.04.
Compliance Certificate
78
SECTION 4.05.
Taxes
78
SECTION 4.06.
Stay, Extension and Usury Laws
78
SECTION 4.07.
Limitation on Restricted Payments
79
SECTION 4.08.
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
88
SECTION 4.09.
Limitation on the Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock
90
SECTION 4.10.
Asset Sales
98
SECTION 4.11.
Transactions with Affiliates
101
SECTION 4.12.
Liens
104
SECTION 4.13.
Company Existence
104
SECTION 4.14.
Offer to Repurchase Upon Change of Control
105
SECTION 4.15.
Limitation on Guarantees of Indebtedness by Restricted Subsidiaries
107
SECTION 4.16.
Corporate Co-Issuer
107
SECTION 4.17.
Suspension of Covenants
108

 
 
ARTICLE V
 
SUCCESSORS


SECTION 5.01.
Merger, Consolidation or Sale of All or Substantially All Assets
109
SECTION 5.02.
Successor Person Substituted
112

 
 
ARTICLE VI
 
DEFAULTS AND REMEDIES


SECTION 6.01.
Events of Default
112
SECTION 6.02.
Acceleration
115
SECTION 6.03.
Other Remedies
116
SECTION 6.04.
Waiver of Past Defaults
116
SECTION 6.05.
Control by Majority
116
SECTION 6.06.
Limitation on Suits
116



-iii-

--------------------------------------------------------------------------------



    Page       
SECTION 6.07.
Rights of Holders to Receive Payment
117
SECTION 6.08.
Collection Suit by Trustee
117
SECTION 6.09.
Restoration of Rights and Remedies
117
SECTION 6.10.
Rights and Remedies Cumulative
117
SECTION 6.11.
Delay or Omission Not Waiver
118
SECTION 6.12.
Trustee May File Proofs of Claim
118
SECTION 6.13.
Priorities
118
SECTION 6.14.
Undertaking for Costs
119

 
 
ARTICLE VII
 
TRUSTEE


SECTION 7.01.
Duties of Trustee
119
SECTION 7.02.
Rights of Trustee
120
SECTION 7.03.
Individual Rights of Trustee
122
SECTION 7.04.
Trustee’s Disclaimer
122
SECTION 7.05.
Notice of Defaults
122
SECTION 7.06.
Reports by Trustee to Holders
122
SECTION 7.07.
Compensation and Indemnity
122
SECTION 7.08.
Replacement of Trustee
123
SECTION 7.09.
Successor Trustee by Merger, etc.
124
SECTION 7.10.
Eligibility; Disqualification
124
SECTION 7.11.
Preferential Collection of Claims Against Issuers
125


ARTICLE VIII
 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE


SECTION 8.01.
Option to Effect Legal Defeasance or Covenant Defeasance
125
SECTION 8.02.
Legal Defeasance and Discharge
125
SECTION 8.03.
Covenant Defeasance
126
SECTION 8.04.
Conditions to Legal or Covenant Defeasance
126
SECTION 8.05.
Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions
128
SECTION 8.06.
Repayment to Issuers
128
SECTION 8.07.
Reinstatement
129


ARTICLE IX

 
ARTICLE IX AMENDMENT, SUPPLEMENT AND WAIVER


SECTION 9.01.
Without Consent of Holders
129
SECTION 9.02.
With Consent of Holders
130



-iv-

--------------------------------------------------------------------------------



    Page       
SECTION 9.03.
Compliance with Trust Indenture Act
132
SECTION 9.04.
Revocation and Effect of Consents
132
SECTION 9.05.
Notation on or Exchange of Notes
133
SECTION 9.06.
Trustee to Sign Amendments, etc.
133
SECTION 9.07.
Payment for Consent
133
SECTION 9.08.
Additional Voting Terms; Calculation of Principal Amount
133

 
 
ARTICLE X
 
GUARANTEES


SECTION 10.01.
Guarantee
134
SECTION 10.02.
Limitation on Guarantor Liability
135
SECTION 10.03.
Execution and Delivery
136
SECTION 10.04.
Subrogation
136
SECTION 10.05.
Benefits Acknowledged
136
SECTION 10.06.
Release of Guarantees
136


ARTICLE XI
 
SATISFACTION AND DISCHARGE


SECTION 11.01.
Satisfaction and Discharge
137
SECTION 11.02.
Application of Trust Money
138

 
 
ARTICLE XII
 
MISCELLANEOUS


SECTION 12.01.
Trust Indenture Act Controls
139
SECTION 12.02.
Notices
139
SECTION 12.03.
Communication by Holders with Other Holders
140
SECTION 12.04.
Certificate and Opinion as to Conditions Precedent
140
SECTION 12.05.
Statements Required in Certificate or Opinion
141
SECTION 12.06.
Rules by Trustee and Agents
141
SECTION 12.07.
No Personal Liability of Directors, Officers, Employees and Stockholders
141
SECTION 12.08.
Governing Law
141
SECTION 12.09.
Waiver of Jury Trial
141
SECTION 12.10.
Force Majeure
142
SECTION 12.11.
No Adverse Interpretation of Other Agreements
142
SECTION 12.12.
Successors
142
SECTION 12.13.
Severability
142
SECTION 12.14.
Counterpart Originals
142



-v-

--------------------------------------------------------------------------------



    Page       
SECTION 12.15.
Table of Contents, Headings, etc.
142
SECTION 12.16.
Qualification of Indenture
142


EXHIBITS
 
Exhibit A-1                          Form of Cash-Pay Note
Exhibit A-2                          Form of Toggle Note
Exhibit B                              Form of Certificate of Transfer
Exhibit C                              Form of Certificate of Exchange
Exhibit D                              Form of Supplemental Indenture to be
Delivered by Subsequent Guarantors

 
-vi-

--------------------------------------------------------------------------------



SENIOR NOTES INDENTURE, dated as of December 3, 2007, among ALLTEL Corporation,
a Delaware corporation (the “Company”), as one of the Guarantors (as defined
herein), ALLTEL Communications, Inc., a Delaware corporation (“ACI”), Alltel
Communications Finance, Inc., a Delaware corporation (the “Co-Issuer” and,
together with ACI, the “Issuers” and each, an “Issuer”), the other Guarantors
(as defined herein) and Wells Fargo Bank, National Association, as Trustee.
 
W  I  T  N  E  S  S  E T H
 
WHEREAS, each of the Issuers has duly authorized the issuance of up to (i)
$5,200,000,000 in aggregate principal amount of senior cash-pay notes due 2015
and (ii) $2,500,000,000 in aggregate principal amount of senior pay-in-kind
option notes due 2017;
 
WHEREAS, each of the Issuers has duly authorized the creation of an issue, on
the Issue Date, of $1,000,000,000 principal amount of the Issuers’ Toggle Notes
bearing interest rates of 10.375%  / 11.125% (together with any increases in the
aggregate principal amount thereof, or any Related PIK Notes (as defined herein)
with respect thereto, in each case in connection with any PIK Payment (as
defined herein) with respect thereto, the “Initial Toggle Notes”);
 
WHEREAS, each of the Issuers and each of the Guarantors has duly authorized the
execution and delivery of this Indenture (as defined herein);
 
NOW, THEREFORE, the Issuers, the Company, the other Guarantors and the Trustee
agree as follows for the benefit of each other and for the equal and ratable
benefit of the Holders (as defined herein).
 
ARTICLE I
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
SECTION 1.01.  Definitions.
 
“144A Global Note” means a Global Note substantially in the form of Exhibit A-1
or Exhibit A-2 hereto, as the case may be, bearing the Global Note Legend, the
Private Placement Legend and the Tax Legend (if applicable) and deposited with
or on behalf of, and registered in the name of, the Depositary or its nominee,
issued in a denomination equal to the outstanding principal amount of the
applicable series of Notes sold in reliance on Rule 144A.
 
“Acquired Indebtedness” means, with respect to any specified Person,
 
(1)           Indebtedness of any other Person existing at the time when such
other Person is merged with or into or became a Restricted Subsidiary of such
specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other
 

--------------------------------------------------------------------------------


Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and
 
(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.
 
“Acquisition” means the transactions contemplated by the Transaction Agreement.
 
“Additional Cash-Pay Notes” means Cash-Pay Notes (other than Exchange Notes)
issued from time to time after the Issue Date under this Indenture in accordance
with Sections 2.01 and 4.09 hereof, as part of the same series.
 
“Additional Interest” means all additional interest then owing pursuant to the
applicable Registration Rights Agreement.
 
“Additional Notes” means Additional Cash-Pay Notes and Additional Toggle Notes.
 
“Additional Toggle Notes” means additional Toggle Notes (other than the Initial
Toggle Notes, the Exchange Notes and any PIK Notes issued (and any increase in
the aggregate principal amount of Toggle Notes) as a result of a PIK Payment)
issued from time to time after the Issue Date under this Indenture in accordance
with Sections 2.01 and 4.09 hereof, as part of the same series as the Initial
Toggle Notes.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
 
“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.
 
“Agent’s Message” means a message transmitted by DTC to, and received by, the
Depositary and forming a part of the book-entry confirmation, which states that
DTC has received an express acknowledgment from each participant in DTC
tendering the Notes and that such participants have received the Letter of
Transmittal and agree to be bound by the terms of the Letter of Transmittal and
the Issuers may enforce such agreement against such participants.
 
2

--------------------------------------------------------------------------------


“Applicable Premium” means, with respect to any Cash-Pay Note or Toggle Note, as
the case may be, on any date of redemption, the greater of:
 
(1)           1.0% of the principal amount of such Cash-Pay Note or Toggle Note,
as the case may be; and
 
(2)           the excess, if any, of (a) the present value at such date of
redemption of (i) the redemption price of such Cash-Pay Note at the Cash-Pay
Note Applicable Redemption Date or such Toggle Note at December 1, 2012 (such
redemption price determined as set forth, with respect to any Cash-Pay Note, in
the applicable supplemental indenture or, with respect to any Toggle Note,in the
table set forth in Section 3.07(f) hereof), as the case may be, plus (ii) all
required remaining scheduled interest payments due on such Cash-Pay Note through
the Cash-Pay Note Applicable Redemption Date or such Toggle Note through
December 1, 2012, as the case may be (with respect to the Toggle Notes,
calculated based on the Cash Interest rate) (excluding accrued but unpaid
interest to the date of redemption), computed using a discount rate equal to the
Treasury Rate as of such date of redemption plus 50 basis points; over (b) the
principal amount of such Cash-Pay Note or Toggle Note, as the case may be.
 
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.
 
“Asset Sale” means:
 
(1)           the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions (including, but not
limited to, by way of a Sale and Lease-Back Transaction) of property or assets
of the Company or any Restricted Subsidiary (each referred to in this definition
as a “disposition”); or
 
(2)           the issuance or sale of Equity Interests of any Restricted
Subsidiary (other than Preferred Stock of Restricted Subsidiaries issued in
compliance with Section 4.09 hereof), whether in a single transaction or a
series of related transactions; in each case, other than:
 
(a)           any disposition of Cash Equivalents or Investment Grade Securities
or obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale or no longer
used in the ordinary course of business;
 
(b)           the disposition of all or substantially all of the assets of the
Company or the Issuers in a manner permitted pursuant to the provisions
described under Section 5.01 hereof or any disposition that constitutes a Change
of Control pursuant to this Indenture;
 
3

--------------------------------------------------------------------------------


(c)           the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, under Section 4.07 hereof;
 
(d)           any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate fair market value of less than $50.0 million;
 
(e)           any disposition of property or assets or the issuance of
securities by a Restricted Subsidiary to the Company or a Restricted Subsidiary
or by the Company to a Restricted Subsidiary;
 
(f)           to the extent allowable under Section 1031 of the Internal Revenue
Code of 1986, any exchange of like property (excluding any boot thereon) for use
in a Similar Business;
 
(g)           the lease, assignment or sub-lease of any real or personal
property in the ordinary course of business;
 
(h)           any issuance or sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;
 
(i)           foreclosures, condemnation or any similar action on assets or the
granting of Liens not prohibited by this Indenture;
 
(j)           sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with any Qualified
Securitization Facility;
 
(k)           any financing transaction with respect to property built or
acquired by the Company or any Restricted Subsidiary after the Closing Date,
including, but not limited to, Sale and Lease-Back Transactions and asset
securitizations permitted by this Indenture;
 
(l)           the sale or discount of inventory, accounts receivable or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;
 
(m)           the licensing or sub-licensing of intellectual property or other
general intangibles in the ordinary course of business, other than the licensing
of intellectual property on a long-term basis;
 
(n)           any surrender or waiver of contract rights or the settlement,
release or surrender of contract rights or other litigation claims in the
ordinary course of business;
 
(o)           the unwinding of any Hedging Obligations;
 
4

--------------------------------------------------------------------------------


(p)           sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and
 
(q)           the abandonment of intellectual property rights in the ordinary
course of business, which in the reasonable good faith determination of the
Company are not material to the conduct of the business of the Company and the
Restricted Subsidiaries taken as a whole.
 
“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.
 
“broker-dealer” has the meaning set forth in the applicable Registration Rights
Agreement.
 
“Business Day” means each day that is not a Saturday, a Sunday or a day on which
commercial banking institutions are not required to be open in the State of New
York or the place of payment.
 
“Capital Stock” means:
 
(1)           in the case of a corporation, corporate stock;
 
(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(3)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
 
(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
 
“Capitalized Lease Obligation” means, at the time when any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
 
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are
 
5

--------------------------------------------------------------------------------


required to be reflected as capitalized costs on the consolidated balance sheet
of a Person and its Restricted Subsidiaries.
 
“Cash Equivalents” means:
 
(1)           United States dollars;
 
(2)           Canadian dollars, yen, pounds sterling or euros;
 
(3)           securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;
 
(4)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of 12 months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250.0 million in the case of U.S. banks
and $100.0 million (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks;
 
(5)           repurchase obligations for underlying securities of the types
described in clauses (3), (4) and (8) entered into with any financial
institution meeting the qualifications specified in clause (4) above;
 
(6)           commercial paper rated at least “P-2” by Moody’s or at least “A-2”
by S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another Rating Agency) and in each case
maturing within 24 months after the date of creation thereof and Indebtedness or
Preferred Stock issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition;
 
(7)           marketable short-term money market and similar funds having a
rating of at least “P-2 or “A-2” from either Moody’s or S&P, respectively (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency);
 
(8)           readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from either Moody’s
or S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another Rating Agency) with maturities of
24 months or less from the date of acquisition;
 
(9)           readily marketable direct obligations issued by any foreign
government or any political subdivision or public instrumentality thereof, in
each case having an
 
6

--------------------------------------------------------------------------------


Investment Grade Rating from either Moody’s or S&P (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another Rating Agency) with maturities of 24 months or less from the date of
acquisition;
 
(10)           Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated “AAA-” (or the equivalent
thereof) or better by S&P or “Aaa3” (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another Rating Agency); and
 
(11)           investment funds investing at least 90.0% of their assets in
securities of the types described in clauses (1) through (10) above.
 
In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10) and (11) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) local currencies and other short-term
investments utilized by Foreign Subsidiaries that are Restricted Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (1) through (11) and in this
definition.
 
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
 
“Cash Interest” means interest on the Toggle Notes to be paid entirely in cash.
 
“Cash-Pay Note Applicable Redemption Date” means, with respect to any Cash-Pay
Note, the “Cash-Pay Note Applicable Redemption Date” as set forth in a
supplemental indenture hereto pursuant to which such Cash-Pay Note is issued.
 
“Cash-Pay Notes” means any Additional Cash-Pay Notes and any Exchange Notes
issued in exchange for Additional Cash-Pay Notes, each authenticated and
delivered under this Indenture.
 
“Change of Control” means the occurrence of any of the following:
 
(1)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder;
 
(2)           the Company becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise)
 
7

--------------------------------------------------------------------------------


the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than one or more Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50.0% or more
of the total voting power of the Voting Stock of the Company or any of its
direct or indirect parent companies; or
 
(3)           ACI ceases to be a direct Wholly-Owned Subsidiary of the Company
or ACFI ceases to be an indirect or direct Wholly-Owned Subsidiary of the
Company.
 
“Class,” when used in reference to any Note, shall refer to whether such Note is
a Cash-Pay Note or a Toggle Note.
 
“Clearstream” means Clearstream Banking, Société Anonyme and its successors.
 
“Closing Date” means November 16, 2007.
 
“Co-Issuer” means Alltel Communications Finance, Inc. (“ACFI”), a direct
wholly-owned subsidiary of ACI with nominal assets which conducts no operations,
and its successors.
 
“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including, but not limited to, the amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
 
(1)           consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent that such expense was deducted (and
not added back) in computing Consolidated Net Income (including (a) amortization
of original issue discount resulting from the issuance of Indebtedness at less
than par, (b) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (c) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any, made (less net
payments, if any, received), pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (t) any expense resulting from the
discounting of any
 
8

--------------------------------------------------------------------------------


Indebtedness in connection with the application of recapitalization accounting
or, if applicable, purchase accounting in connection with the Transactions or
any acquisition, (u) penalties and interest relating to taxes, (v) any
Additional Interest and any “additional interest” with respect to other
securities, (w) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (x) any expensing of bridge, commitment and
other financing fees, (y) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Qualified Securitization
Facility and (z) any accretion of accrued interest on discounted liabilities);
plus
 
(2)           consolidated capitalized interest of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued; less
 
(3)           interest income for such period.
 
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
 
“Consolidated Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Total Indebtedness as of the last day of such Test Period to
(b) EBITDA of the Company for such Test Period.
 
In the event that the Company or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness (other than
Indebtedness incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) or issues or
redeems Disqualified Stock or Preferred Stock subsequent to the end of the last
day of the Test Period but prior to or simultaneously with the event for which
the calculation of the Consolidated Leverage Ratio is made (the “Calculation
Date”), then the Consolidated Leverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred on the first
day of the Test Period.
 
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP) that have been made by the Company or
any Restricted Subsidiary during the Test Period or subsequent to the Test
Period and on or prior to or simultaneously with the Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change in EBITDA resulting therefrom) had occurred on the first day of
the Test Period.  If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into the
Company or any Restricted Subsidiary since the beginning of such period shall
have made any Investment, acquisition, disposition, merger, consolidation or
discontinued operation that would have required adjustment pursuant to this
definition, then the Consolidated Leverage Ratio shall be calculated giving pro
forma effect thereto for such period
 
9

--------------------------------------------------------------------------------


as if such Investment, acquisition, disposition, merger, consolidation or
discontinued operation had occurred at the beginning of the Test Period.
 
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, Investment, acquisition, disposition, merger or consolidation
(including the Transaction) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Company (and may include, without
duplication, cost savings and operating expense reductions resulting from such
Investment, acquisition, merger or consolidation (including the Transaction)
which is being given pro forma effect that have been or are expected, in good
faith, to be realized).
 
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,
 
(1)           any after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses relating thereto) or expenses
(including Transaction fees and expenses), severance costs, relocation costs,
consolidation and closing costs, integration and facilities opening costs,
business optimization costs, transition costs, restructuring costs, signing,
retention or completion bonuses, and curtailments or modifications to pension
and post-retirement employee benefit plans shall be excluded;
 
(2)           the cumulative effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such period shall be excluded;
 
(3)           any after-tax effect of income (loss) from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded;
 
(4)           any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Capital Stock of any Person
other than in the ordinary course of business shall be excluded;
 
(5)           the Net Income for such period of any Person that is an
Unrestricted Subsidiary shall be excluded, and, solely for the purpose of
determining the amount available for Restricted Payments under clause (3)(A) of
Section 4.07(a) hereof, the Net Income for such period of any Person that is not
a Subsidiary or that is accounted for by the equity method of accounting shall
be excluded; provided that Consolidated Net Income of the Company shall be
increased by the amount of dividends, distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the Company or a
Restricted Subsidiary thereof in respect of such period;
 
10

--------------------------------------------------------------------------------


(6)           solely for the purpose of determining the amount available for
Restricted Payments under clause (3)(A) of Section 4.07(a) hereof, the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that Consolidated Net Income of the Company will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to the Company or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein;
 
(7)           effects of adjustments (including the effects of such adjustments
pushed down to the Company and the Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or, if applicable, purchase
accounting in relation to the Transactions or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;
 
(8)           any after-tax effect of income (loss) from the early
extinguishment of (a) Indebtedness, (b) Hedging Obligations or (c) other
derivative instruments shall be excluded;
 
(9)           any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;
 
(10)           any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights,
and any cash charges associated with the rollover, acceleration or payout of
Equity Interests by management of the Company or any of its direct or indirect
parent companies in connection with the Transactions, shall be excluded;
 
(11)           any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, incurrence or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (including, in each case, any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed), and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded;
 
11

--------------------------------------------------------------------------------


(12)           accruals and reserves that are established within twelve months
after the Closing Date that are so required to be established as a result of the
Transactions (or within twelve months after the closing of any acquisition that
are so required to be established as a result of such acquisition) in accordance
with GAAP shall be excluded;
 
(13)           to the extent covered by insurance and actually reimbursed, or,
so long as the Company has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (a) not denied by the applicable carrier in
writing 180 days and (b) in fact reimbursed within 365 days of the date of the
insurable event (with a deduction for any amount so added back to the extent not
so reimbursed within such 365 day period), expenses with respect to liability or
casualty events or business interruption shall be excluded;
 
(14)           any non-cash compensation expense resulting from the application
of Statement of Financial Accounting Standards No. 123R shall be excluded; and
 
(15)           the following items shall be excluded:
 
(a)           any net unrealized gain or loss (after any offset) resulting in
such period from Hedging Obligations and the application of Statement of
Financial Accounting Standards No. 133; and
 
(b)           any net unrealized gain or loss (after any offset) resulting in
such period from currency translation gains or losses including those related to
currency remeasurements of Indebtedness (including any net loss or gain
resulting from Hedging Obligations for currency exchange risk).
 
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Permitted Investment or any sale, conveyance,
transfer or other disposition of assets permitted under this Indenture.
 
Notwithstanding the foregoing, for the purpose of Section 4.07 hereof only
(other than clause (3)(D) of Section 4.07(a) hereof), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by the Company and the Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Company and the Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Company or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under clause (3)(D) of Section 4.07(a) hereof.
 
12

--------------------------------------------------------------------------------


“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to (1) the aggregate amount of all outstanding Indebtedness of the
Company and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, debt obligations evidenced by bonds, notes,
debentures or similar instruments, letters of credit or bankers’ acceptances
(only to the extent of any unreimbursed drawings under letters of credit or
bankers’ acceptances) and Obligations in respect of Capitalized Lease
Obligations, plus (2) the aggregate amount of all outstanding Disqualified Stock
of the Company and all Disqualified Stock and Preferred Stock of its Restricted
Subsidiaries on a consolidated basis, with the amount of such Disqualified Stock
and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and maximum fixed repurchase prices, in each
case on a consolidated basis in accordance with GAAP and less (3) the aggregate
amount of all cash and Cash Equivalents (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted under Section 4.12 hereof and
Liens permitted under clause (23), clause (25) and subclauses (a) and (b) of
clause (26) of the definition of Permitted Liens, included in the cash and cash
equivalents accounts listed on the consolidated balance sheet of the Company,
the Issuers and the Restricted Subsidiaries as of such date.  For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Stock or
Preferred Stock that does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined, and if such
price is based upon, or measured by, the fair market value of such Disqualified
Stock or Preferred Stock, such fair market value shall be determined reasonably
and in good faith by the Issuers; provided that, for the avoidance of doubt,
Consolidated Total Indebtedness shall not include Indebtedness in respect of any
Qualified Securitization Facility (except to the extent it would constitute
indebtedness on the consolidated balance sheet of the Company) or Hedging
Obligations.
 
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
 
(1)           to purchase any such primary obligation or any property
constituting direct or indirect security therefor;
 
(2)           to advance or supply funds
 
(a)           for the purchase or payment of any such primary obligation, or
 
(b)           to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or
 
13

--------------------------------------------------------------------------------


(3)           to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.
 
“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Investor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Company and/or other companies.
 
“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 12.02 hereof or such other address as to which the Trustee
may give notice to the Holders and the Issuers.
 
“Credit Facilities” means, with respect to the Company or any Restricted
Subsidiary, one or more debt facilities, including the Senior Secured Credit
Facilities, the Senior Interim Facility or other financing arrangements
(including, without limitation, commercial paper facilities or indentures)
providing for revolving credit loans, term loans, letters of credit or other
long-term indebtedness, including any notes, mortgages, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof and any indentures or credit facilities or commercial paper
facilities that replace, refund or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof (provided
that such increase in borrowings is permitted under Section 4.09 hereof) or adds
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or any other agent, lender or group of lenders.
 
“Custodian” means the Trustee, as custodian with respect to the Notes, each in
global form, or any successor entity thereto.
 
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) hereof, substantially in
the form of Exhibit A-1 or Exhibit A-2 hereto, as the case may be, except that
such Note shall not bear the Global Note Legend and shall not have the “Schedule
of Exchanges of Interests in the Global Note” attached thereto.
 
“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, any Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
 
14

--------------------------------------------------------------------------------


“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Company, less the amount of
Cash Equivalents received in connection with a subsequent sale of or collection
on such Designated Non-cash Consideration.
 
“Designated Preferred Stock” means Preferred Stock of the Company or any parent
company thereof (in each case other than Disqualified Stock) that is issued for
cash (other than to a Restricted Subsidiary or an employee stock ownership plan
or trust established by the Company or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate
executed by the principal financial officer of the Company or the applicable
parent company thereof, as the case may be, on the issuance date thereof, the
cash proceeds of which are excluded from the calculation set forth in clause (3)
of Section 4.07(a) hereof.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date that is 91 days after the earlier of
the maturity date of the Notes and the date on which the Notes are no longer
outstanding; provided that, if such Capital Stock is issued to any plan for the
benefit of employees of the Company or any of its Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Company or such
Subsidiary in order to satisfy applicable statutory or regulatory obligations;
provided, further, that any Capital Stock held by any current or former
employee, director, officer or consultant (or their respective Controlled
Investment Affiliates or Immediate Family Members) pursuant to any stock
subscription or shareholders’ agreement, management equity plan or stock option
plan or any other management or employee benefit plan or agreement shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Company or its Subsidiaries.
 
“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period
 
(1)           increased (without duplication) by the following, in each case to
the extent deducted (and not added back) in determining Consolidated Net Income
for such period:
 
(a)           provision for taxes based on income or profits or capital,
including, without limitation, state, franchise and similar taxes, foreign
withholding taxes (including any future taxes or other levies which replace or
are intended to be in lieu of such taxes and any penalties and interest related
to such taxes or arising from tax examinations) and the net tax expense
associated with any adjustments
 
15

--------------------------------------------------------------------------------


made pursuant to clauses (1) through (15) of the definition of “Consolidated Net
Income”; plus
 
(b)           Fixed Charges of such Person for such period (including (x) net
losses on Hedging Obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, (y) bank fees and (z) costs of surety
bonds in connection with financing activities, plus amounts excluded from
Consolidated Interest Expense as set forth in clauses (1)(t) through (z) in the
definition thereof); plus
 
(c)           Consolidated Depreciation and Amortization Expense of such Person
for such period; plus
 
(d)           the amount of any restructuring charge or reserve deducted (and
not added back) in such period in computing Consolidated Net Income, including
any costs incurred in connection with acquisitions after the Closing Date, costs
related to the closure and/or consolidation of facilities; plus
 
(e)           any fees, expenses or charges (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by such Person and its Restricted Subsidiaries, by this
Indenture (including a refinancing transaction or amendment or other
modification of any debt instrument) (whether or not successful), including (i)
such fees, expenses or charges related to the offering of the Notes and the
Senior Interim Facility, (ii) any amendment or other modification of the Notes,
(iii) any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed and (iv) any charges or non-recurring
merger costs as a result of any such transaction, in each case, deducted (and
not added back) in computing Consolidated Net Income; plus
 
(f)           any other non-cash charges, including any write-offs or
write-downs reducing Consolidated Net Income for such period (provided that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus
 
(g)           the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary, deducted (and not added back) in computing
Consolidated Net Income; plus
 
(h)           the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
 
16

--------------------------------------------------------------------------------


accrued in such period under the Management Fee Agreement or otherwise to the
Investors to the extent otherwise permitted under Section 4.11 hereof; plus
 
(i)           the amount of “run-rate” cost savings projected by the Company in
good faith to result from actions either taken or expected to be taken within 12
months after the end of such period (which cost savings shall be subject only to
certification by management of the Company and calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized from such actions (it is
understood and agreed that “run-rate” means the full recurring benefit that is
associated with any action taken or expected to be taken); provided that (w)
such cost savings and enhancements are reasonably identifiable and factually
supportable, (x) no cost savings shall be added pursuant to this clause (i) to
the extent duplicative of any expenses or charges related to such cost savings
that are included in clause (d) above with respect to such period, (y) some
portion of such benefit is expected to be realized within 12 months of taking
such action, and (z) the aggregate amount of cost savings added pursuant to this
clause (i) shall not exceed $150.0 million for any consecutive four-quarter
period; plus
 
(j)           the amount of loss on sale of receivables, Securitization Assets
and related assets to the Securitization Subsidiary in connection with a
Qualified Securitization Facility; plus
 
(k)           any costs or expense incurred by the Company or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan, agreement or any stock subscription
or shareholder agreement or any distributor equity plan or agreement, to the
extent that such cost or expenses are funded with cash proceeds contributed to
the capital of the Company or net cash proceeds of an issuance of Equity
Interests of the Issuers (other than Disqualified Stock) solely to the extent
that such net cash proceeds are excluded from the calculation set forth in
clause (3) of Section 4.07(a) hereof; plus
 
(l)           cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing EBITDA or Consolidated Net Income in any
period to the extent that non-cash gains relating to such income were deducted
in the calculation of EBITDA pursuant to clause (2) below for any previous
period and not added back; plus
 
(m)           Expenses Related to an Unplanned Network Outage in an aggregate
amount not to exceed $100.0 million in any fiscal year net of the proceeds of
any business interruption insurance;
 
(2)           decreased (without duplication) by the following, in each case to
the extent included in determining Consolidated Net Income for such period:
 
17

--------------------------------------------------------------------------------


(a)           any non-cash gains increasing Consolidated Net Income for such
period, excluding (A) any non-cash gains to the extent that they represent the
reversal of an accrual or reserve for a potential cash item that reduced EBITDA
in any prior period and (B) any non-cash gains with respect to cash actually
received in a prior period unless such cash did not increase EBITDA in such
prior period; plus
 
(b)           any non-cash gains with respect to cash actually received in a
prior period unless such cash did not increase EBITDA in such prior period; plus
 
(c)           the amount of any minority interest income consisting of
Subsidiary losses attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary to the extent such minority interest income is
included in Consolidated Net Income.
 
“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
 
“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Company or any of its direct or indirect parent companies
(excluding Disqualified Stock), other than:
 
(1)           public offerings with respect to the Company’s or any direct or
indirect parent company’s common stock registered on Form S-4 or Form S-8;
 
(2)           issuances to any Subsidiary of the Company; and
 
(3)           any such public or private sale that constitutes an Excluded
Contribution.
 
“euro” means the single currency of participating member states of the EMU.
 
“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system,
and its successors.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Exchange Notes” means the Cash-Pay Notes and/or Toggle Notes, as the case may
be, issued in an Exchange Offer pursuant to Section 2.06(f) hereof.
 
“Exchange Offer” as defined in the applicable Registration Rights Agreement as
“Exchange Offer.”
 
18

--------------------------------------------------------------------------------


“Exchange Offer Registration Statement” as defined in the applicable
Registration Rights Agreement as “Exchange Offer Registration Statement.”
 
“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Issuers from
 
(1)           contributions to its common equity capital; and
 
(2)           the sale (other than to a Subsidiary of the Company or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any distributor equity plan or agreement of the
Company) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Company;
 
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of the Company on the
date on which such capital contributions are made or the date on which such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in clause (3) of Section 4.07(a) hereof.
 
“Existing Retained Indebtedness” means the Indebtedness of the Company and its
Subsidiaries with respect to (i) the 7.00% notes due July 1, 2012, the 6.50%
notes due November 1, 2013, the 7.00% notes due March 15, 2016, the 6.80% notes
due May 1, 2029 and the 7.875% notes due July 1, 2032, in each case issued
pursuant to an indenture dated as of January 1, 1987, as supplemented from time
to time to the Closing Date, (ii) the Western Wireless Notes, (iii) the
Promissory Note due 2012, dated as of July 31, 1980, issued by the Company (as
successor in interest to Allied Telephone Company) to Snowden Disney and (iv)
any Indebtedness of such Person that constitutes a refinancing, refunding,
extension, renewal or replacement (or successive refinancing, refunding,
extensions, renewals or replacements) of the Indebtedness specified in clauses
(i), (ii) and (iii).
 
“Expenses Related to an Unplanned Network Outage” means any expenses or other
charges incurred by the Company or any Restricted Subsidiary within the first 12
months following any unplanned outage or shutdown of any Network or a portion
thereof caused by natural disaster or otherwise, including (a) any expenses or
charges relating to restarting any such Network or any portion thereof so that
it may be placed back in service after such outage or shut-down, (b) roaming
charges and other expenses incurred in connection with the purchases of network
services provided by other wireless telecommunications companies to meet
commitments to the subscribers of information and/or telecommunications services
provided by the Company or any Restricted Subsidiary that would have been met in
the period of such outage or shut-down, or expenses or other charges otherwise
incurred to compensate such subscribers for such loss of services, in each case
of the foregoing net of the expenses not in fact incurred (including electricity
and other operating costs) that would have been incurred absent such outage or
shut-down, and (c) any expenses or charges relating to starting-up, operating,
maintaining and shutting-down of any other Network or a portion thereof that
would not otherwise have been operating absent such outage or shut-down in order
to meet commitments to the subscribers of information and/or telecommunications
services provided by the Company or
 
19

--------------------------------------------------------------------------------


any Restricted Subsidiary that would have been met in the period of such outage
or shut-down, including the electricity or other operating expenses to the
extent in excess of the expenses not in fact incurred (including electricity and
other operating costs) that would have been incurred absent such outage or
shut-down.
 
“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Company in good
faith.
 
“FCC” means Federal Communications Commission, or any Governmental Authority
succeeding to any of its principal functions.
 
“FCC 700 MHz Auction” means the auction of wireless licenses in the 698-806 MHz
band designated by the Federal Communications Commission as Auction 73 by Public
Notice DA 07-3415 released August 17, 2007.
 
“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:
 
(1)           Consolidated Interest Expense of such Person for such period;
 
(2)           all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; and
 
(3)           all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.
 
“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof and any Restricted Subsidiary of such Foreign Subsidiary.
 
“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by the
Issuers, without inter-company eliminations.
 
“GAAP” means generally accepted accounting principles in the United States of
America which are in effect on the Closing Date.
 
“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.
 
“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A-1 or Exhibit A-2 hereto, as the case may be, issued in accordance with
Section 2.01, 2.06(b), 2.06(d) or 2.06(f) hereof.
 
20

--------------------------------------------------------------------------------


“Government Securities” means securities that are:
 
(1)           direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
 
(2)           obligations of a Person controlled or supervised by and acting as
an agency or instrumentality of the United States of America the timely payment
of which is unconditionally guaranteed as a full faith and credit obligation by
the United States of America, which, in either case, are not callable or
redeemable at the option of the issuers thereof, and shall also include a
depository receipt issued by a bank (as defined in Section 3(a)(2) of the
Securities Act), as custodian with respect to any such Government Securities or
a specific payment of principal of or interest on any such Government Securities
held by such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the Government
Securities or the specific payment of principal of or interest on the Government
Securities evidenced by such depository receipt.
 
“GS Funds Registration Rights Agreement” means the registration rights agreement
related to the Initial Toggle Notes, dated as of the Issue Date, among the
Issuers, the Guarantors, GSMP V Onshore US, Ltd, GSMP V Offshore US, Ltd. and
GSMP V Institutional US, Ltd.
 
“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.
 
“Guarantee” means the guarantee by any Guarantor of the Issuers’ Obligations
under this Indenture and the Notes.
 
“Guarantor” means each of the Company and its Subsidiaries (other than the
Issuers) that guarantees the Notes in accordance with the terms of this
Indenture.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.
 
“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.
 
21

--------------------------------------------------------------------------------


“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any if the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.
 
“Indebtedness” means, with respect to any Person, without duplication:
 
(1)           any indebtedness (including principal and premium) of such Person,
whether or not contingent:
 
(a)           in respect of borrowed money;
 
(b)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit or bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof);
 
(c)           representing the balance deferred and unpaid of the purchase price
of any property (including Capitalized Lease Obligations) due more than twelve
months after such property is acquired, except (i) any such balance that
constitutes an obligation in respect of a commercial letter of credit, a trade
payable or similar obligation to a trade creditor, in each case accrued in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable;
 
(d)           representing the net obligations under any Hedging Obligations; or
 
(e)           during a Suspension Period only, obligations of the lessee for
rental payments in respect of Sale and Lease-back Transactions in an amount
equal to the present value of such obligations during the remaining term of the
lease using a discount rate equal to the rate of interest implicit in such
transaction determined in accordance with GAAP;
 
if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent of the
Company appearing upon the balance sheet of the Company solely by reason of
push-down accounting under GAAP shall be excluded;
 
(2)           to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
obligations of the type
 
22

--------------------------------------------------------------------------------


referred to in clause (1) of a third Person (whether or not such items would
appear upon the balance sheet of the such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and
 
(3)           to the extent not otherwise included, the obligations of the type
referred to in clause (1) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person; provided that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business or (b) obligations under or in respect of any Qualified
Securitization Facility (except to the extent it would constitute indebtedness
on the consolidated balance sheet of the Company).
 
“Indenture” means this Senior Notes Indenture as originally executed and as may
be amended from time to time or supplemented by one or more supplemental
indentures.
 
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Company, qualified to perform the task for which it has been engaged.
 
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
 
“Initial Purchasers” means Citigroup Global Markets Inc., Goldman, Sachs & Co.,
Barclays Capital Inc. and Greenwich Capital Markets, Inc.
 
“Initial Toggle Notes” has the meaning set forth in the recitals hereto.
 
“Interest Payment Date” means (1) with respect to any Initial Toggle Notes or
any Exchange Notes issued in exchange therefor, December 1 and June 1 of each
year to stated maturity and (2) with respect to any other Notes, the dates
provided in the supplemental indenture hereto relating to the issuance of such
Notes.  If an Interest Payment Date is not a Business Day, payment shall be made
on the next succeeding Business Day and no interest shall accrue for the
intervening period.
 
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
 
“Investment Grade Securities” means:
 
(1)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents);
 
23

--------------------------------------------------------------------------------


(2)           debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among the Issuers and their respective Subsidiaries;
 
(3)           investments in any fund that invests exclusively in investments of
the type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment or distribution; and
 
(4)           corresponding instruments in countries other than the United
States customarily utilized for high quality investments.
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers and distributors, commission, travel and
similar advances to employees, directors, officers and consultants in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of the Company in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property.  For purposes of
the definition of “Unrestricted Subsidiary” and Section 4.07 hereof:
 
(1)           “Investments” shall include the portion (proportionate to the
Company’s equity interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary of the Company at the time when such Subsidiary is
designated an Unrestricted Subsidiary; provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Company shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to:
 
(a)           the Company’s “Investment” in such Subsidiary at the time of such
redesignation; less
 
(b)           the portion (proportionate to the Company’s Equity Interest in
such Subsidiary) of the fair market value of the net assets of such Subsidiary
at the time of such redesignation; and
 
(2)           any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer.
 
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Company or
a Restricted Subsidiary in respect of such Investment.
 
24

--------------------------------------------------------------------------------


“Investors” means GS Capital Partners VI Fund, L.P. and TPG Partners V, L.P.,
and, if applicable, each of their respective Affiliates and funds or
partnerships managed by any of them or their respective Affiliates but not
including, however, any portfolio companies of any of the foregoing.
 
“Issue Date” means December 3, 2007.
 
“Issuers” has the meaning set forth in the recitals hereto.
 
“Issuers’ Order” means a written request or order signed on behalf of the
Issuers by an Officer of each of the Issuers, who must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the applicable Issuer, and delivered to the
Trustee.
 
“Letter of Transmittal” means the letter of transmittal to be prepared by the
Issuers and sent to all Holders for use by such Holders in connection with an
Exchange Offer.
 
“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.
 
“Management Fee Agreement” means the management agreement between certain of the
management companies associated with the Investors or their advisors, if
applicable, and the Company.
 
“Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members) of the Company (or its
direct parent or any of its Subsidiaries) who are holders of Equity Interests of
the Issuers or any of their direct or indirect parent companies on the Closing
Date or will become holders of such Equity Interests in connection with the
Transactions.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
 
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
 
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
Restricted Subsidiary in respect of any Asset Sale, including any cash received
upon the sale
 
25

--------------------------------------------------------------------------------


or other disposition of any Designated Non-cash Consideration received in any
Asset Sale, net of the direct costs relating to such Asset Sale and the sale or
disposition of such Designated Non-cash Consideration, including legal,
accounting and investment banking fees, payments made in order to obtain a
necessary consent or required by applicable law, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, other fees
and expenses, including title and recordation expenses, taxes paid or payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), amounts required to be applied to
the repayment of principal, premium, if any, and interest on unsubordinated
indebtedness required (other than required by clause (1) of Section 4.10(b)
hereof) to be paid as a result of such transaction and any deduction of
appropriate amounts to be provided by the Company or any Restricted Subsidiary
as a reserve in accordance with GAAP against any liabilities associated with the
asset disposed of in such transaction and retained by the Company or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.
 
“Non-U.S. Person” means a Person who is not a U.S. Person.
 
“Notes” means the Cash-Pay Notes and the Toggle Notes and more particularly
means any Note authenticated and delivered under this Indenture.  The Cash-Pay
Notes and Toggle Notes (including, in each case, any Exchange Notes) are
separate series of Notes, but shall be treated as a single class for all
purposes under this Indenture, except as set forth herein.  For purposes of this
Indenture, all references to Notes to be issued or authenticated upon transfer,
replacement or exchange shall be deemed to refer to Notes of the applicable
series.  For purposes of this Indenture, all references to “principal amount” of
the Notes shall include any PIK Notes issued in respect thereof (and any
increase in the principal amount thereof) as a result of a PIK Payment.
 
“Obligations” means any principal, interest (including any interest accruing on
or subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.
 
“Offering Memorandum” means the confidential offering memorandum, dated
November 16, 2007, relating to the sale of the Initial Toggle Notes.
 
“Officer” means the Chairman of the board of directors, the Chief Executive
Officer, the President, any Executive Vice President, Senior Vice President or
Vice President, the Treasurer or the Secretary of the Company or the Issuers.
 
26

--------------------------------------------------------------------------------


“Officer’s Certificate” means a certificate signed on behalf of a Person by an
Officer of such Person, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of such Person, that meets the requirements set forth in this Indenture.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee.  The counsel may be an employee of or counsel to the
Company, the Issuers or the Trustee.
 
“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary (and, with respect to DTC, shall include Euroclear and
Clearstream).
 
“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Company or any Restricted Subsidiary
and another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 4.10 hereof.
 
“Permitted Holders” means each of the Investors and Management Stockholders and
any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing are
members; provided that, in the case of such group and without giving effect to
the existence of such group or any other group, such Investors and Management
Stockholders, collectively, have beneficial ownership of more than 50.0% of the
total voting power of the Voting Stock of the Company or any of its direct or
indirect parent companies; provided, further, that, for purposes of calculating
the “beneficial ownership” of any group, a Management Stockholder shall not be
attributed “beneficial ownership” of the Voting Stock of any unaffiliated person
that is not itself a Permitted Holder. Any Person or group whose acquisition of
beneficial ownership constitutes a Change of Control will thereafter, together
with its Affiliates, constitute an additional Permitted Holder.
 
“Permitted Investments” means:
 
(1)           any Investment in the Company or any Restricted Subsidiary;
 
(2)           any Investment in Cash Equivalents or Investment Grade Securities;
 
(3)           any Investment by the Company or any Restricted Subsidiary in a
Person that is engaged in a Similar Business if as a result of such Investment:
 
(a)           such Person becomes a Restricted Subsidiary; or
 
(b)           such Person, in one transaction or a series of related
transactions, is merged or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Company or a
Restricted Subsidiary, it being understood that any Investment held by such
Person shall be deemed a Permitted
 
27

--------------------------------------------------------------------------------


Investment; provided that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, consolidation or transfer;
 
(4)           any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the provisions described under Section 4.10 hereof;
 
(5)           any Investment existing on the Closing Date or made pursuant to
binding commitments in effect on the Closing Date or an Investment consisting of
any extension, modification or renewal of any Investment existing on the Closing
Date; provided that the amount of any such Investment may be increased (a) as
required by the terms of such Investment as in existence on the Closing Date or
(b) as otherwise permitted under this Indenture;
 
(6)           any Investment acquired by the Company or any Restricted
Subsidiary:
 
(a)           in exchange for any other Investment or accounts receivable held
by the Company or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable (including any trade
creditor or customer); or
 
(b)           in satisfaction of judgments against other Persons; or
 
(c)           as a result of a foreclosure by the Company or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
 
(7)           Hedging Obligations permitted under clause (10) of Section 4.09(b)
hereof;
 
(8)           any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (8) that are at that time outstanding,
not to exceed the greater of (a) $500.0 million and (b) 2.0% of Total Assets;
 
(9)           Investments the payment for which consists of Equity Interests
(other than Disqualified Stock) of the Company, or any of its direct or indirect
parent companies; provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (3) of Section 4.07(a)
hereof;
 
(10)           guarantees of Indebtedness permitted under Section 4.09(b)
hereof;
 
(11)           any transaction to the extent that it constitutes an Investment
that is permitted by and made in accordance with the provisions of Section
4.11(b) hereof (except transactions described in clauses (2), (5) and (9)
thereof);
 
28

--------------------------------------------------------------------------------


(12)           Investments consisting of purchases and acquisitions of
inventory, supplies, material or equipment or the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
 
(13)           additional Investments, taken together with all other Investments
made pursuant to this clause (13) that are at that time outstanding (without
giving effect to the sale of an Unrestricted Subsidiary to the extent that the
proceeds of such sale do not consist of cash or marketable securities), not to
exceed the greater of (a) $1,250.0 million and (b) 3.75% of Total Assets;
 
(14)           Investments in or relating to a Securitization Subsidiary that,
in the good faith determination of the Issuers are necessary or advisable to
effect any Qualified Securitization Facility or any repurchase obligation in
connection therewith;
 
(15)           advances to, or guarantees of Indebtedness of, employees not in
excess of $25.0 million outstanding at any one time, in the aggregate;
 
(16)           loans and advances to employees, directors and officers for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Issuers
or any direct or indirect parent company thereof;
 
(17)           advances, loans or extensions of trade credit in the ordinary
course of business by the Company or any Restricted Subsidiary;
 
(18)           any Investment in any Subsidiary or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business;
 
(19)           Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;
 
(20)           Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contacts and loans or advances
made to distributors in the ordinary course of business;
 
(21)           Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
 
(22)           repurchases of the Notes; and
 
(23)           any purchase or other acquisition of licenses and rights made in
connection with the FCC 700 MHz Auction.
 
29

--------------------------------------------------------------------------------


“Permitted Liens” means, with respect to any Person:
 
(1)           pledges or deposits by such Person under workmen’s compensation
laws, unemployment insurance, old-age pensions, other social security benefits
or other insurance related obligations (including, but not limited to, in
respect of deductibles, self insured retention amounts and premiums and
adjustments thereto) or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or deposits to secure public or statutory obligations of such
Person or deposits of cash or U.S. government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case incurred in the
ordinary course of business;
 
(2)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than 30 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;
 
(3)           Liens for taxes, assessments or other governmental charges not yet
overdue for a period of more than 30 days or not yet payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;
 
(4)           Liens in favor of issuers of performance and surety bonds or bid
bonds or with respect to other regulatory requirements or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;
 
(5)           minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties or Liens
incidental, to the conduct of the business of such Person or to the ownership of
its properties which were not incurred in connection with Indebtedness and which
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;
 
(6)           Liens securing Indebtedness permitted to be incurred pursuant to
clause (4), (13) or (26) of Section 4.09(b) hereof; provided that (a) Liens
securing Indebtedness, Disqualified Stock or Preferred Stock permitted to be
incurred pursuant to clause (13) relate only to Refinancing Indebtedness that
serves to refund or refinance Indebtedness, Disqualified Stock or Preferred
Stock incurred under clause (4) of Section 4.09(b) hereof, (b) Liens securing
Indebtedness permitted to be incurred pursuant to clause (26) extend only to the
assets of Foreign Subsidiaries and (c) Liens securing Indebtedness,
 
30

--------------------------------------------------------------------------------


Disqualified Stock or Preferred Stock to be incurred pursuant to clause (4) of
Section 4.09(b) hereof extend only to the assets so financed, purchased,
constructed or improved;
 
(7)           Liens existing on the Closing Date;
 
(8)           Liens on property or shares of stock or other assets of a Person
at the time when such Person becomes a Subsidiary; provided that such Liens are
not created or incurred in connection with, or in contemplation of, such other
Person becoming such a Subsidiary; provided,further, that such Liens may not
extend to any other property or other assets owned by the Company or any
Restricted Subsidiary;
 
(9)           Liens on property or other assets at the time when the Company or
a Restricted Subsidiary acquired the property or such other assets, including
any acquisition by means of a merger or consolidation with or into the Company
or any Restricted Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such acquisition;
provided,further, that the Liens may not extend to any other property owned by
the Company or any Restricted Subsidiary;
 
(10)           Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Company or another Restricted Subsidiary permitted to be
incurred in accordance with Section 4.09 hereof;
 
(11)           Liens securing Hedging Obligations; provided that, with respect
to Hedging Obligations relating to Indebtedness, such Indebtedness is, and is
permitted to be under this Indenture, secured by a Lien on the same property
securing such Hedging Obligations;
 
(12)           Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;
 
(13)           leases, subleases, licenses or sublicenses granted to others in
the ordinary course of business which do not materially interfere with the
ordinary conduct of the business of the Company or any Restricted Subsidiary and
do not secure any Indebtedness;
 
(14)           Liens arising from financing statement filings under the Uniform
Commercial Code or similar state laws regarding operating leases entered into by
the Company and the Restricted Subsidiaries in the ordinary course of business;
 
(15)           Liens in favor of the Issuers, the Company or any other
Guarantor;
 
(16)           Liens on inventory or equipment of the Company or any Restricted
Subsidiary granted in the ordinary course of business to the Company’s clients;
 
31

--------------------------------------------------------------------------------


(17)           Liens on accounts receivable, Securitization Assets and related
assets incurred in connection with a Qualified Securitization Facility;
 
(18)           Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8) and (9); provided that (a)
such new Lien shall be limited to all or part of the same property that secured
the original Lien (plus improvements on such property), and (b) the Indebtedness
secured by such Lien at such time is not increased to any amount greater than
the sum of (i) the outstanding principal amount or, if greater, committed amount
of the Indebtedness described under clauses (6), (7), (8) and (9) at the time
when the original Lien became a Permitted Lien under this Indenture, and (ii) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;
 
(19)           deposits made in the ordinary course of business to secure
liability to insurance carriers;
 
(20)           additional Liens securing obligations in an aggregate amount at
any one time outstanding not to exceed the greater of (a) $100.0 million and (b)
1.0% of Total Assets determined as of the date of incurrence;
 
(21)           Liens securing judgments for the payment of money not
constituting an Event of Default described in clause (5) of Section 6.01 hereof
so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;
 
(22)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(23)           Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (b) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (c) in favor of banking institutions arising as
a matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry;
 
(24)           Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 4.09 hereof; provided that such
Liens do not extend to any assets other than those that are the subject of such
repurchase agreement;
 
32

--------------------------------------------------------------------------------


(25)           Liens encumbering reasonable customary deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(26)           Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of the Company or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Company and the Restricted Subsidiaries or (c) relating to purchase orders and
other agreements entered into with customers of the Company or any Restricted
Subsidiary in the ordinary course of business;
 
(27)           Liens securing obligations owed by the Company or any Restricted
Subsidiary to any lender under the Senior Secured Credit Facilities or any
Affiliate of such a lender in respect of any overdraft and related liabilities
arising from treasury, depository and cash management services or any automated
clearing house transfers of funds;
 
(28)           [Reserved];
 
(29)           Liens securing Indebtedness the proceeds of which are used to
develop or construct new facilities (or any improvements to existing facilities)
or equipment (or any improvements to existing equipment) designed primarily for
the purpose of air or water pollutions control; provided that such Indebtedness
is permitted to be incurred by the terms of this Indenture and such Liens do not
extend to any assets of the Company or the Restricted Subsidiaries other than
the assets acquired or improved with the proceeds of the Indebtedness secured by
such Lien;
 
(30)           any encumbrance or restriction (including put and call
arrangements) with respect to capital stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;
 
(31)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale or purchase of goods entered
into by the Company or any Restricted Subsidiary in the ordinary course of
business;
 
(32)           Liens solely on any cash earnest money deposits made by the
Company or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement;
 
(33)           ground leases in respect of real property on which facilities
owned or leased by the Company or any of its Subsidiaries are located;
 
(34)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
33

--------------------------------------------------------------------------------


(35)           Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;
 
(36)           Liens securing obligations in respect of any Sale and Lease-Back
Transaction to the extent such Liens relate only to property, equipment or other
fixed or capital assets that are the subject of such Sale and Lease-Back
Transaction;
 
(37)           Liens on the assets of non-guarantor Subsidiaries securing
Indebtedness of the Company or the Restricted Subsidiaries that were permitted
by the terms of this Indenture to be incurred; and
 
(38)           Liens securing Indebtedness permitted to be incurred pursuant to
clause (23) of Section 4.09(b) hereof.
 
For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.
 
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
 
“PIK Interest” means interest paid with respect to the Toggle Notes in the form
of increasing the outstanding principal amount of the Toggle Notes or issuing
PIK Notes.
 
“PIK Notes” means additional Toggle Notes issued under this Indenture on the
same terms and conditions as the Initial Toggle Notes in connection with a PIK
Payment.  For purposes of this Indenture, all references to “PIK Notes” shall
include the Related PIK Notes.
 
“PIK Payment” means an interest payment with respect to the Toggle Notes made by
increasing the outstanding principal amount of the Toggle Notes or issuing PIK
Notes.
 
“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.
 
“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.
 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
 
“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Capital Stock of any Person engaged in, a Similar Business.
 
“Qualified Securitization Facility” means any Securitization Facility (1)
constituting a securitization financing facility that meets the following
conditions: (a) the board of directors of the Issuers shall have determined in
good faith that such Securitization Facility
 
34

--------------------------------------------------------------------------------


(including financing terms, covenants, termination events and other provisions)
is in the aggregate economically fair and reasonable to the Issuers and the
applicable Securitization Subsidiary, (b) all sales and/or contributions of
Securitization Assets and related assets to the applicable Securitization
Subsidiary are made at fair market value (as determined in good faith by the
Issuers) and (c) the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the
Issuers) or (2) constituting a receivables financing facility.
 
“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Company which shall be substituted for Moody’s or S&P or both, as the case may
be.
 
“Record Date” for the interest or Additional Interest, if any, payable on any
applicable Interest Payment Date means (1) with respect to any Initial Toggle
Note and any Exchange Note issued in exchange therefor, November 15 and May 15
(whether or not a Business Day) and (2) with respect to any other Note, the
dates set forth in the supplemental indenture relating to the issuance of such
Notes, and, in each case, immediately preceding such Interest Payment Date.
 
“Registration Rights Agreement” means (1) the registration rights agreement
related to the Initial Toggle Notes, dated as of the Issue Date, among the
Issuers, the Guarantors and the Initial Purchasers, (2) the GS Funds
Registration Rights Agreement and (3) with respect to any Additional Notes, any
registration rights agreement among the Issuers and the other parties thereto
relating to the registration by the Issuers of such Additional Notes under the
Securities Act, in each case as such agreement’s may be amended, modified or
supplemented from time to time.
 
“Regulation S” means Regulation S promulgated under the Securities Act.
 
“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as applicable.
 
“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A-1 or Exhibit A-2 hereto, as the case may be, bearing the Global
Note Legend, the Private Placement Legend and the Tax Legend (if applicable) and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
of the Regulation S Temporary Global Note of the applicable series upon
expiration of the applicable Restricted Period.
 
“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A-1 or Exhibit A-2 hereto, as the case may be, bearing the Global
Note Legend, the Private Placement Legend, the Regulation S Temporary Global
Note Legend and the Tax Legend (if applicable) and deposited with or on behalf
of, and registered in the name of, the
 
35

--------------------------------------------------------------------------------


Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Notes of the applicable series initially sold in
reliance on Rule 903.
 
“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(g)(iii) hereof.
 
“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business, provided that any assets received by the Company
or a Restricted Subsidiary in exchange for assets transferred by the Company or
a Restricted Subsidiary shall not be deemed to be Related Business Assets if
they consist of securities of a Person, unless upon receipt of the securities of
such Person, such Person would become a Restricted Subsidiary.
 
“Related PIK Notes” means, with respect to Toggle Notes, (1) each PIK Note
issued in connection with a PIK Payment on such Toggle Notes and (2) each
additional PIK Note issued in connection with a PIK Payment on a Related PIK
Note with respect to such Toggle Notes.
 
“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.
 
“Restricted Definitive Note” means a Definitive Note bearing, or that is
required to bear, the Private Placement Legend.
 
“Restricted Global Note” means a Global Note bearing, or that is required to
bear, the Private Placement Legend.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Period” means, in respect of any Note issued pursuant to Regulation
S, the 40-day distribution compliance period as defined in Regulation S
applicable to such Note.
 
“Restricted Subsidiary” means, at any time, unless otherwise specified, each of
the Issuers and any other direct or indirect Subsidiary of the Company that is
not then an Unrestricted Subsidiary; provided that upon an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”
 
“Rule 144” means Rule 144 promulgated under the Securities Act.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act.
 
36

--------------------------------------------------------------------------------


“Rule 903” means Rule 903 promulgated under the Securities Act.
 
“Rule 904” means Rule 904 promulgated under the Securities Act.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.
 
“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Company or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Company or such Restricted Subsidiary to a third Person in contemplation of
such leasing.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 
“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment related to the Specified Contract Rights
subject to a Qualified Securitization Facility that is a securitization
financing facility (and not a receivables financing facility) and the proceeds
thereof.
 
“Securitization Facility” means any of one or more receivables or securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the Obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Issuers or any other
Restricted Subsidiary (other than a Securitization Subsidiary) pursuant to which
any of the Issuers or such Restricted Subsidiary sells or grants a security
interest in its accounts receivable or Securitization Assets or assets related
thereto to either (a) a Person that is not a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells its accounts receivable to a Person
that is not a Restricted Subsidiary.
 
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.
 
“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.
 
“Senior Interim Facility” means the interim loan agreement, dated as of the
Closing Date by and among the Issuers, as borrower, and the Guarantors, as
guarantors, the lenders party thereto in their capacities as lenders thereunder
and Citibank N.A., as
 
37

--------------------------------------------------------------------------------


administrative agent, including any guarantees, instruments and agreements
executed in connection therewith, and any amendments, supplements, modifications
or restatements thereof.
 
“Senior Secured Credit Facilities” means the term loan facility and revolving
credit facility under the Credit Agreement to be entered into as of the Closing
Date by and among the Issuers, as borrower, the Guarantors, Citibank, N.A., as
administrative agent, Citigroup Global Markets Inc. (“CGMI”) and Goldman Sachs
Credit Partners L.P. (“GSCP”), as joint lead arrangers, CGMI, GSCP, Barclays
Capital, the investment banking division of Barclays Bank PLC, and RBS
Securities Corporation, as joint bookrunners, Barclays Bank PLC and The Royal
Bank of Scotland, as co-documentation agents, and lenders party thereto from
time to time, including any guarantees, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof (provided that such increase in borrowings is permitted under Section
4.09 hereof).
 
“Senior Secured Indebtedness” means any Consolidated Total Indebtedness that is
secured by a Lien.
 
“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (x) the sum of the aggregate outstanding Senior Secured Indebtedness of
the Company and the Restricted Subsidiaries (including the Issuers) as of such
date on a consolidated basis in accordance with GAAP to (y) the aggregate amount
of EBITDA for the most recent Test Period.
 
In the event that the Company or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Senior Secured Indebtedness
(other than Senior Secured Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and has not been
replaced) subsequent to the end of the last day of the Test Period but prior to
or simultaneously with the event for which the calculation of the Senior Secured
Leverage Ratio is made (the “Calculation Date”), then the Senior Secured
Leverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishment of such Senior
Secured Indebtedness as if the same had occurred on the first day of the Test
Period.
 
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP) that have been made by the Company or
any Restricted Subsidiary during the Test Period or subsequent to the Test
Period and on or prior to or simultaneously with the Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change in EBITDA resulting therefrom) had occurred on the first day of
the Test Period.  If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was
 
38

--------------------------------------------------------------------------------


merged with or into the Company or any of Restricted Subsidiary since the
beginning of such period shall have made any Investment, acquisition,
disposition, merger, consolidation or discontinued operation that would have
required adjustment pursuant to this definition, then the Senior Secured
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation or
discontinued operation had occurred at the beginning of the Test Period.
 
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, Investment, acquisition, disposition, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Company (and may include cost savings and
operating expense reductions resulting from such Investment, acquisition, merger
or consolidation (including the Transaction) which is being given pro forma
effect that have been or are expected, in good faith, to be realized).
 
“Shelf Registration Statement” as defined in the applicable Registration Rights
Agreement as “Shelf Registration Statement.”
 
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Closing Date.
 
“Similar Business” means (1) any business engaged in by the Company or any
Restricted Subsidiary on the Closing Date, and (2) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Company or any Restricted Subsidiary is engaged on the Closing Date.
 
“Specified Contract Rights” means certain intellectual property licenses,
agreements or other contracts giving rise to not more than $50.0 million of
annual accounts receivable, royalty or other intellectual property revenue
streams or other rights to payment.
 
“Subordinated Indebtedness” means, with respect to the Notes,
 
(1)           any Indebtedness of the Issuers which is by its terms expressly
subordinated in right of payment to the Notes, and
 
(2)           any Indebtedness of any Guarantor which is by its terms expressly
subordinated in right of payment to the Guarantee of such entity of the Notes.
 
“Subsidiary” means, with respect to any Person:
 
(1)           any corporation, association, or other business entity (other than
a partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the
 
39

--------------------------------------------------------------------------------


occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof or is consolidated under GAAP with such Person
at such time; and
 
(2)           any partnership, joint venture, limited liability company or
similar entity of which
 
(a)           more than 50.0% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and
 
(b)           such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.
 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.  For
the avoidance of doubt, each of the Issuers is a Subsidiary of the Company as of
the Closing Date.
 
“Tax Legend” means the legend set forth in Section 2.06(g)(iv) hereof to be
placed on all Toggle Notes and all Cash-Pay Notes offered with “original issue
discount” (as defined in Section 1273(a)(1) of the Code), issued under this
Indenture, except where otherwise permitted by the provisions of this Indenture.
 
“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Company ended on or prior to such time (taken
as one accounting period) in respect of which internal financial statements for
each quarter or fiscal year in such period are available.
 
“Toggle Notes” means the Initial Toggle Notes, any Exchange Notes issued in
exchange therefor, any Additional Toggle Notes and any Related PIK Notes issued
in respect of any Toggle Notes (and any increase in the principal amount of any
of the foregoing) as a result of a PIK Payment.
 
“Total Assets” means the total assets of the Company and the Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Company or such other Person as
may be expressly stated.
 
“Transaction Agreement” means the Agreement and Plan of Merger, dated as of May
20, 2007, by and among the Company, Atlantis Merger Sub, Inc. and Atlantis
Holdings LLC, as the same may be amended prior to the Closing Date.
 
40

--------------------------------------------------------------------------------


“Transactions” means the transactions contemplated by the Transaction Agreement
and borrowings under the Senior Secured Credit Facilities and the Senior Interim
Facility as in effect on the Closing Date.
 
“Treasury Rate” means, as of any date of redemption, the yield to maturity as of
such date of redemption of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to such date of redemption (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from such date of redemption to the Cash-Pay
Note Applicable Redemption Date, in the case of any Cash-Pay Notes, and December
1, 2012, in the case of the Toggle Notes; provided that if the period from the
date of redemption to such date is less than one year, the weekly average yield
on actually traded United States Treasury securities adjusted to a constant
maturity of one year will be used.
 
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb).
 
“Trustee” means Wells Fargo Bank, National Association, as trustee, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.
 
“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.
 
“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.
 
“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A-1 or Exhibit A-2 attached hereto, as the case may be, that
bears the Global Note Legend and that has the “Schedule of Exchanges of
Interests in the Global Note” attached thereto, and that is deposited with or on
behalf of and registered in the name of the Depositary, representing Notes that
do not bear the Private Placement Legend.
 
“Unrestricted Subsidiary” means, at any time, unless otherwise specified,
 
(1)           any Subsidiary of the Company which at the time of determination
is an Unrestricted Subsidiary (as designated by the Company, as provided below);
and
 
(2)           any Subsidiary of an Unrestricted Subsidiary.
 
The Company may designate any of its Subsidiaries (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary but excluding the
Issuers) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Company or any
 
41

--------------------------------------------------------------------------------


 of its Subsidiaries (other than any Subsidiary of the Subsidiary to be so
designated); provided that
 
(1)           any Unrestricted Subsidiary must be an entity of which the Equity
Interests entitled to cast at least a majority of the votes that may be cast by
all Equity Interests having ordinary voting power for the election of directors
or Persons performing a similar function are owned, directly or indirectly, by
the Company;
 
(2)           such designation complies with Section 4.07 hereof; and
 
(3)           each of (a) the Subsidiary to be so designated and  (b) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Company or any Restricted Subsidiary.
 
The Company may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:
 
(1)           the Company could incur at least $1.00 of additional Indebtedness
pursuant to the Consolidated Leverage Ratio Test described in Section 4.07(a)
hereof; or
 
(2)           the Consolidated Leverage Ratio of the Company and the Restricted
Subsidiaries would be lower than the Consolidated Leverage Ratio for the Company
and the Restricted Subsidiaries immediately prior to such designation, in each
case on a pro forma basis taking into account such designation.
 
Any such designation by the Company shall be notified by the Company to the
Trustee by promptly filing with the Trustee a copy of the resolution of the
board of directors of the Company or any committee thereof, giving effect to
such designation and an Officer’s Certificate of the Company certifying that
such designation complied with the foregoing provisions.
 
“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:
 
(1)           the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
 
42

--------------------------------------------------------------------------------


Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by
 
(2)           the sum of all such payments.
 
“Western Wireless Notes” means the 4.625% notes due 2023, issued pursuant to the
Indenture dated as of June 11, 2003 by and between Western Wireless Corporation,
as issuer, and The Bank of New York, as trustee, as supplemented by the First
Supplemental Indenture dated as of August 1, 2005, by and among Western Wireless
LLC (as successor in interest to Western Wireless Corporation), the Company, as
guarantor, and The Bank of New York, as trustee.
 
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person,
100.0% of the outstanding Equity Interests of which (other than directors’
qualifying shares) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.
 
SECTION 1.02.  Other Definitions.
Term
 
Defined in
Section
“Acceptable
Commitment”                                                                                                     
 
4.10
“Affiliate
Transaction”                                                                                                     
 
4.11
“Applicable Premium
Deficit”                                                                                                     
 
8.04
“Asset Sale
Offer”                                                                                                     
 
4.10
“Authentication
Order”                                                                                                     
 
2.02
“Change of Control
Offer”                                                                                                     
 
4.14
“Change of Control
Payment”                                                                                                     
 
4.14
“Change of Control Payment
Date”                                                                                                     
 
4.14
“Consolidated Leverage Ratio
Test”                                                                                                     
 
4.07
“Covenant
Defeasance”                                                                                                     
 
8.03
“Covenant Suspension
Event”                                                                                                     
 
4.16
“DTC”                                                                                                     
 
2.03
“Event of
Default”                                                                                                     
 
6.01
“Excess
Proceeds”                                                                                                     
 
4.10
“incur”                                                                                                     
 
4.09
“Legal
Defeasance”                                                                                                     
 
8.02
“Note
Register”                                                                                                     
 
2.03
“Offer
Amount”                                                                                                     
 
3.09
“Offer
Period”                                                                                                     
 
3.09
“Optional Interest
Repayment”                                                                                                     
 
4.01
“Optional Interest Repayment
Amount”                                                                                                     
 
4.01



43

--------------------------------------------------------------------------------


“Optional Interest Repayment
Date”                                                                                                     
 
4.01
“Pari Passu
Indebtedness”                                                                                                     
 
4.10
“Paying
Agent”                                                                                                     
 
2.03
“Purchase
Date”                                                                                                     
 
3.09
“Refinancing
Indebtedness”                                                                                                     
 
4.09
“Refunding Capital
Stock”                                                                                                     
 
4.07
“Registrar”                                                                                                     
 
2.03
“Restricted
Payments”                                                                                                     
 
4.07
“Reversion
Date”                                                                                                     
 
4.16
“Second
Commitment”                                                                                                     
 
4.10
“Successor
Company”                                                                                                     
 
5.01
“Successor
Guarantor”                                                                                                     
 
5.01
“Successor
Issuer”                                                                                                     
 
5.01
“Successor
Person”                                                                                                     
 
5.01
“Suspended
Covenants”                                                                                                     
 
4.16
“Suspension
Date”                                                                                                     
 
4.16
“Suspension
Period”                                                                                                     
 
4.16
“Taxes”                                                                                                     
 
4.05
“Treasury Capital
Stock”                                                                                                     
 
4.07



SECTION 1.03.  Incorporation by Reference of Trust Indenture Act.  Whenever this
Indenture refers to a provision of the Trust Indenture Act, the provision is
incorporated by reference in and made a part of this Indenture.
 
The following Trust Indenture Act terms used in this Indenture have the
following meanings:
 
“indenture securities” means the Notes and the Guarantees;
 
“indenture security Holder” means a Holder;
 
“indenture to be qualified” means this Indenture;
 
“indenture trustee” or “institutional trustee” means the Trustee; and “obligor”
on the Notes and the Guarantees means the Issuers and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively.
 
All other terms used in this Indenture that are defined by the Trust Indenture
Act, defined by Trust Indenture Act reference to another statute or defined by
SEC rule under the Trust Indenture Act have the meanings so assigned to them.
 
44

--------------------------------------------------------------------------------


SECTION 1.04.  Rules of Construction.  Unless the context otherwise requires:
 
(a)  a term has the meaning assigned to it;
 
(b)  an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;
 
(c)  “or” is not exclusive;
 
(d)  “including” means including without limitation;
 
(e)  words in the singular include the plural, and in the plural include the
singular;
 
(f)  “will” shall be interpreted to express a command;
 
(g)  provisions apply to successive events and transactions;
 
(h)  references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time;
 
(i)  unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture;
 
(j)  the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision; and
 
(k)  all references to any interest or other amount payable on or with respect
to the Notes shall be deemed to include any Additional Interest.
 
SECTION 1.05.  Acts of Holders.
 
(a)  Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in
writing.  Except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments is delivered to the Trustee
and, where it is hereby expressly required, to the Issuers.  Proof of execution
of any such instrument or of a writing appointing any such agent, or the holding
by any Person of a Note, shall be sufficient for any purpose of this Indenture
and (subject to Section 7.01 hereof) conclusive in favor of the Trustee and the
Issuers, if made in the manner provided in this Section 1.05.
 
45

--------------------------------------------------------------------------------


(b)  The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Where such execution is
by or on behalf of any legal entity other than an individual, such certificate
or affidavit shall also constitute proof of the authority of the Person
executing the same.  The fact and date of the execution of any such instrument
or writing, or the authority of the Person executing the same, may also be
proved in any other manner that the Trustee deems sufficient.
 
(c)  The ownership of Notes shall be proved by the Note Register.
 
(d)  Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuers in reliance thereon,
whether or not notation of such action is made upon such Note.
 
(e)  The Issuers may, in the circumstances permitted by the Trust Indenture Act,
set a record date for purposes of determining the identity of Holders entitled
to give any request, demand, authorization, direction, notice, consent, waiver
or take any other act, or to vote or consent to any action by vote or consent
authorized or permitted to be given or taken by Holders.  Unless otherwise
specified, if not set by the Issuers prior to the first solicitation of a Holder
made by any Person in respect of any such action, or in the case of any such
vote, prior to such vote, any such record date shall be the later of 10 days
prior to the first solicitation of such consent or the date of the most recent
list of Holders furnished to the Trustee prior to such solicitation.
 
(f)  Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount.  Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this paragraph shall have the same effect as if given or taken by
separate Holders of each such different part.
 
(g)  Without limiting the generality of the foregoing, a Holder, including DTC,
that is a Holder of a Global Note, may make, give or take, by a proxy or proxies
duly appointed in writing, any request, demand, authorization, direction,
notice, consent, waiver or other action provided in this Indenture to be made,
given or taken by Holders, and DTC, that is a Holder of a Global Note may
provide its proxy or proxies to the beneficial owners of interests in any such
Global Note through such depositary’s standing instructions and customary
practices.
 
(h)  The Issuers may fix a record date for the purpose of determining the
Persons who are beneficial owners of interests in any Global Note held by DTC
entitled under
 
46

--------------------------------------------------------------------------------


the procedures of such depositary to make, give or take, by a proxy or proxies
duly appointed in writing, any request, demand, authorization, direction,
notice, consent, waiver or other action provided in this Indenture to be made,
given or taken by Holders.  If such a record date is fixed, the Holders on such
record date or their duly appointed proxy or proxies, and only such Persons,
shall be entitled to make, give or take such request, demand, authorization,
direction, notice, consent, waiver or other action, whether or not such Holders
remain Holders after such record date.  No such request, demand, authorization,
direction, notice, consent, waiver or other action shall be valid or effective
if made, given or taken more than 90 days after such record date.
 
ARTICLE II
 
THE NOTES
 
SECTION 2.01.  Form and Dating; Terms.
 
(a)  General.  The Notes and the Trustee’s certificate of authentication shall
be substantially in the form of Exhibit A-1 (in the case of Cash-Pay Notes) or
Exhibit A-2 (in the case of Toggle Notes) hereto.  The Notes may have notations,
legends or endorsements required by law, stock exchange rules or usage.  Each
Note shall be dated the date of its authentication.  The Notes shall be in
minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof and, if a PIK Payment is made, in denominations of $1.00 and any
integral multiple of $1.00 in excess of $1.00, subject to the issuance of
certificated PIK Notes as set forth in Exhibit A-2.
 
(b)  Global Notes.  Notes issued in global form shall be substantially in the
form of Exhibit A-1 (in the case of Cash-Pay Notes) or Exhibit A-2 (in the case
of Toggle Notes) hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached
thereto).  Notes issued in definitive form shall be substantially in the form of
Exhibit A-1 (in the case of Cash-Pay Notes) or Exhibit A-2 (in the case of
Toggle Notes) hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto).  Each
Global Note shall represent such of the outstanding Notes as shall be specified
in the “Schedule of Exchanges of Interests in the Global Note” attached thereto
and each shall provide that it shall represent up to the aggregate principal
amount of Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as applicable, to reflect exchanges and
redemptions.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof as required by Section 2.06 hereof.
 
(c)  Temporary Global Notes.  Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Regulation S Temporary Global Note,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Custodian and registered in the name of the Depositary or the
nominee of the Depositary for the
 
47

--------------------------------------------------------------------------------


accounts of designated agents holding on behalf of Euroclear or Clearstream,
duly executed by the Issuers and authenticated by the Trustee as hereinafter
provided.
 
Following (i) the termination of the applicable Restricted Period and (ii) the
receipt by the Trustee of (A) a certification or other evidence in a form
reasonably acceptable to the Issuers of non-United States beneficial ownership
of 100% of the aggregate principal amount of each Regulation S Temporary Global
Note (except to the extent of any beneficial owners thereof who acquired an
interest therein during the Restricted Period pursuant to another exemption from
registration under the Securities Act and who shall take delivery of a
beneficial ownership interest in a 144A Global Note bearing a Private Placement
Legend, all as contemplated by Section 2.06(b) hereof) and (B) an Officer’s
Certificate from any of the Issuers, the Trustee shall remove the Regulation S
Temporary Global Note Legend from the Regulation S Temporary Global Note,
following which temporary beneficial interests in the Regulation S Temporary
Global Note shall automatically become beneficial interests in the Regulation S
Permanent Global Note pursuant to the Applicable Procedures.
 
The aggregate principal amount of a Regulation S Temporary Global Note and a
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.
 
(d)  Terms.  The aggregate principal amount of Notes that may be authenticated
and delivered under this Indenture is unlimited.
 
For any interest period through December 1, 2012, the Issuers may, at their
option, elect to pay interest on the Toggle Notes (i) entirely in Cash Interest,
(ii) entirely in PIK Interest or (iii) 50.0% as Cash Interest and 50.0% as PIK
Interest.  The Issuers must elect the form of interest payment with respect to
each interest period by delivering a notice to the Trustee prior to the
beginning of each interest period.  The Trustee shall promptly deliver a
corresponding notice to the Holder of the Toggle Notes.  In the absence of such
an election for any interest period, interest on the Notes will be payable in
the form of the interest payment for the prior interest period.   For the
initial interest period and for each interest period after December 1, 2012, the
Issuers shall make all interest payments on the Toggle Notes in cash.
 
Upon the issuance of any Additional Notes, the Company, the Issuers, the
Guarantors and the Trustee shall enter into a supplemental indenture dated as of
the date of such issuance and setting forth the terms of such Notes not set
forth in this Indenture as in effect on the Issue Date or modifying or
supplementing the terms of such Additional Notes from those set forth in this
Indenture.
 
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Company, the Issuers, the
Guarantors and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby.  However,
to the extent any provision of any Note conflicts
 
48

--------------------------------------------------------------------------------


with the express provisions of this Indenture, the provisions of this Indenture
shall govern and be controlling.
 
The Notes shall be subject to repurchase by the Issuers pursuant to an Asset
Sale Offer as provided in Section 4.10 hereof or a Change of Control Offer as
provided in Section 4.14 hereof.  The Notes shall not be redeemable, other than
as provided in Article III hereof.
 
Additional Notes ranking pari passu with the Initial Toggle Notes may be created
and issued from time to time by the Issuers without notice to or consent of the
Holders and shall (i) in the case of Additional Toggle Notes, be consolidated
with and form a single class with the Initial Toggle Notes and shall have the
same terms as to status, redemption or otherwise as the Initial Toggle Notes and
(ii) in the case of Additional Cash-Pay Notes, be consolidated with and form a
single class with the Cash-Pay Notes and shall have the terms as to status,
redemption or otherwise as are set forth in the Supplemental Indenture relating
to the issuance of such Notes; provided that the Issuers’ ability to issue
Additional Notes shall be subject to the Company’s compliance with Section 4.09
hereof; provided, further,  that in connection with the payment of PIK Interest,
the Issuers are entitled to, without the consent of the Holders (and without
regard to any restrictions or limitations set forth in Section 4.09 hereof),
increase the outstanding principal amount of the Toggle Notes or issue PIK
Notes.  Any Additional Notes shall be issued with the benefit of an indenture
supplemental to this Indenture.
 
(e)  Euroclear and Clearstream Applicable Procedures.  The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Notes that are held by Participants through
Euroclear or Clearstream and this Indenture shall not govern such transfers.
 
SECTION 2.02.  Execution and Authentication.  At least one Officer of each of
the Issuers shall execute the Notes on behalf of the applicable Issuer by manual
or facsimile signature.
 
If an Officer of the Company or any of the Issuers whose signature is on a Note
no longer holds that office at the time the Trustee authenticates the Note, the
Note shall nevertheless be valid.
 
A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form
provided for in Exhibit A-1 (in the case of Cash-Pay Notes) or Exhibit A-2 (in
the case of Toggle Notes) attached hereto, as the case may be, by the manual
signature of the Trustee.  The signature shall be conclusive evidence that the
Note has been duly authenticated and delivered under this Indenture.
 
On the Issue Date, the Trustee shall, upon receipt of an Issuers’ Order (an
“Authentication Order”), authenticate and deliver the Initial Toggle Notes in
the aggregate
 
49

--------------------------------------------------------------------------------


principal amount or amounts specified in such Authentication Order.  In
addition, at any time, from time to time, the Trustee shall, upon receipt of an
Authentication Order, authenticate and deliver any Additional Notes, Exchange
Notes or PIK Notes (or increases in the principal amount of any Toggle Notes) as
a result of a PIK Payment for an aggregate principal amount specified in such
Authentication Order for such Additional Notes, Exchange Notes or PIK Notes (or
increases in the principal amount of any Toggle Notes) issued or increased
hereunder.
 
On any Interest Payment Date on which the Issuers pay PIK Interest with respect
to a Global Note, the Trustee shall increase the principal amount of such Global
Note by an amount equal to the interest payable, rounded up to the nearest
$1.00, for the relevant interest period on the principal amount of such Global
Note as of the relevant Record Date for such Interest Payment Date, to the
credit of the Holders on such Record Date and an adjustment shall be made on the
books and records of the Trustee (if it is then the Custodian for such Global
Note) with respect to such Global Note, by the Trustee or the Custodian, to
reflect such increase. On any Interest Payment Date on which the Issuers pay PIK
Interest by issuing definitive PIK Notes, the principal amount of any such PIK
Notes issued to any Holder, for the relevant interest period as of the relevant
Record Date for such Interest Payment Date, shall be rounded up to the nearest
$1.00.
 
The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of any of the
Issuers.
 
SECTION 2.03.  Registrar and Paying Agent.  The Issuers shall maintain (i) an
office or agency where Notes may be presented for registration of transfer or
for exchange (“Registrar”) and (ii) an office or agency where Notes may be
presented for payment (“Paying Agent”).  The Registrar shall keep a register of
the Notes (“Note Register”) and of their transfer and exchange.  The registered
Holder of a Note will be treated as the owner of the Note for all purposes.  The
Issuers may appoint one or more co-registrars and one or more additional paying
agents.  The term “Registrar” includes any co-registrar, and the term “Paying
Agent” includes any additional paying agents.  The Issuers initially appoint the
Trustee as Paying Agent.  The Issuers may change any Paying Agent or Registrar
without prior notice to any Holder.  The Issuers shall notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture.  If
the Issuers fail to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall, to the extent that it is capable, act as such.  The
Issuers or any domestic Subsidiary of ACI may act as Paying Agent or Registrar.
 
The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes representing the Notes.
 
The Issuers initially appoint the Trustee to act as the Registrar for the Notes.
 
50

--------------------------------------------------------------------------------


SECTION 2.04.  Paying Agent to Hold Money in Trust.  The Issuers shall require
each Paying Agent other than the Trustee to agree in writing that the Paying
Agent shall hold in trust for the benefit of Holders or the Trustee all money
held by the Paying Agent for the payment of principal, premium, if any, or Cash
Interest on the Notes, and will notify the Trustee of any default by the Issuers
in making any such payment.  While any such default continues, the Trustee may
require a Paying Agent to pay all money held by it to the Trustees.  The Issuers
at any time may require a Paying Agent to pay all money held by it to the
Trustee.  Upon payment over to the Trustee, the Paying Agent (if other than the
Issuers or a Subsidiary) shall have no further liability for the money.  If any
of the Issuers or a Subsidiary of ACI acts as Paying Agent, it shall segregate
and hold in a separate trust fund for the benefit of the Holders all money held
by it as Paying Agent.  Upon any bankruptcy or reorganization proceedings
relating to the Issuers, the Trustee shall serve as Paying Agent for the Notes.
 
SECTION 2.05.  Holder Lists.  The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of all Holders and shall otherwise comply with Section 312(a) of the
Trust Indenture Act.  If the Trustee is not the Registrar, the Issuers shall
furnish to the Trustee at least five Business Days before each Interest Payment
Date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of the Holders and the Issuers shall otherwise comply with Section
312(a) of the Trust Indenture Act.
 
SECTION 2.06.  Transfer and Exchange.
 
(a)  Transfer and Exchange of Global Notes.  Except as otherwise set forth in
this Section 2.06, a Global Note may be transferred, in whole and not in part,
only to another nominee of the Depositary or to a successor thereto or a nominee
of such successor thereto.  A beneficial interest in a Global Note may not be
exchanged for a Definitive Note of the same series unless (A) the Depositary (x)
notifies the Issuers that it is unwilling or unable to continue as Depositary
for such Global Note or (y) has ceased to be a clearing agency registered under
the Exchange Act, and, in either case, a successor Depositary is not appointed
by the Issuers within 120 days, (B) the Issuers, at their option, notify the
Trustee in writing that they elect to cause the issuance of Definitive Notes
(although Regulation S Temporary Global Notes at the Issuers’ election pursuant
to this clause may not be exchanged for Definitive Notes prior to (1) the
expiration of the applicable Restricted Period and (2) the receipt of any
certificate required pursuant to Rule 903(b)(3)(ii)(B)) or (C) upon the request
of a Holder if there shall have occurred and be continuing a Default or Event of
Default with respect to the Notes.  Upon the occurrence of any of the preceding
events in (A) above, Definitive Notes delivered in exchange for any Global Note
of the same series or beneficial interests therein will be registered in the
names, and issued in any approved denominations, requested by or on behalf of
the Depositary (in accordance with its customary procedures).  Global Notes also
may be exchanged or replaced, in whole or in part, as provided in Sections 2.07
and 2.10 hereof.  Every Note authenticated and delivered in exchange for, or in
lieu of, a Global Note of the same series or any portion thereof, pursuant to
this Section 2.06 or Section 2.07 or 2.10 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Note, except for Definitive
 
51

--------------------------------------------------------------------------------


Notes issued subsequent to any of the preceding events in (A), (B) or (C) above
and pursuant to Section 2.06(c) hereof.  A Global Note may not be exchanged for
another Note other than as provided in this Section 2.06(a); provided, however,
that beneficial interests in a Global Note may be transferred and exchanged as
provided in Section 2.06(b), (c) or (f) hereof.
 
(b)  Transfer and Exchange of Beneficial Interests in the Global Notes.  The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary in accordance with the provisions of this
Indenture and the Applicable Procedures.  Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act.  Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
 
(i)  Transfer of Beneficial Interests in the Same Global Note.  Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided that prior to the expiration of the
applicable Restricted Period, transfers of beneficial interests in the
Regulation S Temporary Global Note may not be made to a U.S. Person or for the
account or benefit of a U.S. Person other than pursuant to Rule
144A.  Beneficial interests in any Unrestricted Global Note may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note.  No written orders or instructions shall be required
to be delivered to the Registrar to effect the transfers described in this
Section 2.06(b)(i).
 
(ii)  All Other Transfers and Exchanges of Beneficial Interests in Global
Notes.  In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(i) hereof, the transferor of such
beneficial interest must deliver to the Registrar either (A) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and (2)
instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B) (1) a written order from a Participant or an Indirect Participant given
to the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note of the same series in an
amount equal to the beneficial interest to be transferred or exchanged and (2)
instructions given by the Depositary to the Registrar containing information
regarding the Person in whose name such Definitive Note shall be registered to
effect the transfer or exchange referred to in (1) above; provided that in no
event shall Definitive Notes be issued upon the transfer or exchange of
beneficial interests in a Regulation S Temporary Global Note prior to (A) the
expiration of the applicable Restricted Period therefor and (B) the receipt by
the Registrar of any certificates required pursuant to Rule
903(b)(3)(ii)(B).  Upon consummation of an Exchange Offer by the
 
52

--------------------------------------------------------------------------------


Issuers in accordance with Section 2.06(f) hereof, the requirements of this
Section 2.06(b)(ii) shall be deemed to have been satisfied upon receipt by the
Registrar of the instructions contained in the applicable Letter of Transmittal
or in an Agent’s Message delivered by the Holder of such beneficial interests in
the Restricted Global Notes.  Upon satisfaction of all of the requirements for
transfer or exchange of beneficial interests in Global Notes contained in this
Indenture and the Notes or otherwise applicable under the Securities Act, the
Trustee shall adjust the principal amount of the relevant Global Note(s)
pursuant to Section 2.06(h) hereof.
 
(iii)  Transfer of Beneficial Interests to Another Restricted Global Note.  A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of Section
2.06(b)(ii) hereof and the Registrar receives the following:
 
(A)  if the transferee will take delivery in the form of a beneficial interest
in a 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof; or
 
(B)  if the transferee will take delivery in the form of a beneficial interest
in a Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.
 
(iv)  Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note.  A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) hereof and:
 
(A)  such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the applicable Registration Rights Agreement;
 
(B)  such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the applicable Registration Rights Agreement;
 
(C)  such transfer is effected by a broker-dealer pursuant to an Exchange Offer
Registration Statement in accordance with the applicable Registration Rights
Agreement; or
 
(D)  the Registrar receives the following:
 
(1)  if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
 
53

--------------------------------------------------------------------------------


Unrestricted Global Note of the same series, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(a) thereof; or
 
(2)  if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note of the same series, a certificate from such holder in the form of Exhibit B
hereto, including the certifications in item (4) thereof;
 
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
 
If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global
Notes in an aggregate principal amount equal to the aggregate principal amount
of beneficial interests transferred pursuant to subparagraph (B) or (D) above.
 
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.
 
(c)  Transfer or Exchange of Beneficial Interests for Definitive Notes.
 
(i)  Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes.  If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events in subsection (A) of Section 2.06(a) hereof and receipt by the
Registrar of the following documentation:
 
(A)  if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;
 
(B)  if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;
 
54

--------------------------------------------------------------------------------


(C)  if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;
 
(D)  if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;
 
(E)  if such beneficial interest is being transferred to the Company or any
Subsidiary of the Company, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (3)(b) thereof; or
 
(F)  if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item (3)(c)
thereof,
 
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuers shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Definitive Note in the applicable principal
amount.  Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect
Participant.  The Trustee shall mail such Definitive Notes to the Persons in
whose names such Notes are so registered.  Any Definitive Note issued in
exchange for a beneficial interest in a Restricted Global Note pursuant to this
Section 2.06(c)(i) shall bear the Private Placement Legend and shall be subject
to all restrictions on transfer contained therein.
 
(ii)  Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes.  Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the applicable
Restricted Period therefor and (B) the receipt by the Registrar of any
certificates required pursuant to Rule 903(b)(3)(ii)(B), except in the case of a
transfer pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 903 or Rule 904.
 
(iii)  Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes.  A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events in subsection (A) of Section 2.06(a) hereof and if:
 
55

--------------------------------------------------------------------------------


(A)  such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the applicable Registration Rights Agreement;
 
(B)  such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the applicable Registration Rights Agreement;
 
(C)  such transfer is effected by a broker-dealer pursuant to an Exchange Offer
Registration Statement in accordance with the applicable Registration Rights
Agreement; or
 
(D)  the Registrar receives the following:
 
(1)  if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder substantially in the form of Exhibit C
hereto, including the certifications in item (1)(b) thereof; or
 
(2)  if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;
 
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
 
(iv)  Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes.  If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon the occurrence of any of the events
in subsection (A) of Section 2.06(a) hereof and satisfaction of the conditions
set forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(h) hereof, and the Issuers shall execute and the
Trustee shall authenticate and mail to the Person designated in the instructions
a Definitive Note in the applicable principal amount.  Any Definitive Note
issued in exchange for a beneficial interest pursuant to this Section
2.06(c)(iv) shall be registered in such name or names and in such authorized
denomination or denominations as the holder of such beneficial interest shall
instruct the Registrar through instructions from or through the Depositary and
the Participant or Indirect Participant.  The Trustee shall mail such Definitive
Notes to the Persons in whose names such Notes are so registered.  Any
Definitive Note issued in exchange
 
56

--------------------------------------------------------------------------------


for a beneficial interest pursuant to this Section 2.06(c)(iv) shall not bear
the Private Placement Legend.
 
(d)  Transfer and Exchange of Definitive Notes for Beneficial Interests.
 
(i)  Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes.  If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:
 
(A)  if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;
 
(B)  if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;
 
(C)  if such Restricted Definitive Note is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;
 
(D)  if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof;
 
(E)  if such Restricted Definitive Note is being transferred to the Company or
any Subsidiary of the Company, a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (3)(b) thereof; or
 
(F)  if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(c) thereof,
 
the Trustee shall cancel the Restricted Definitive Note and increase or cause to
be increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.
 
(ii)  Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes.  A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial
 
57

--------------------------------------------------------------------------------


interest in an Unrestricted Global Note or transfer such Restricted Definitive
Note to a Person who takes delivery thereof in the form of a beneficial interest
in an Unrestricted Global Note only if:
 
(A)  such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the applicable Registration Rights Agreement;
 
(B)  such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the applicable Registration Rights Agreement;
 
(C)  such transfer is effected by a broker-dealer pursuant to an Exchange Offer
Registration Statement in accordance with the applicable Registration Rights
Agreement; or
 
(D)  the Registrar receives the following:
 
(1)  if the Holder of such Definitive Notes proposes to exchange such Notes for
a beneficial interest in the Unrestricted Global Note, a certificate from such
Holder substantially in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or
 
(2)  if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder substantially in
the form of Exhibit B hereto, including the certifications in item (4) thereof;
 
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
 
Upon satisfaction of the conditions of this Section 2.06(d)(ii), the Trustee
shall cancel the Restricted Definitive Note and increase or cause to be
increased the aggregate principal amount of the Unrestricted Global Note.
 
(iii)  Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes.  A Holder of an Unrestricted Definitive Note may exchange such
Note for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time.  Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.
 
58

--------------------------------------------------------------------------------


If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global
Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.
 
(e)  Transfer and Exchange of Definitive Notes for Definitive Notes.  Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar shall register the transfer or
exchange of Definitive Notes.  Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing.  In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.06(e):
 
(i)  Restricted Definitive Notes to Restricted Definitive Notes.  Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:
 
(A)  if the transfer will be made pursuant to a QIB in accordance with Rule
144A, then the transferor must deliver a certificate substantially in the form
of Exhibit B hereto, including the certifications in item (1) thereof;
 
(B)  if the transfer will be made pursuant to Rule 903 or Rule 904 then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or
 
(C)  if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.
 
(ii)  Restricted Definitive Notes to Unrestricted Definitive Notes.  Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:
 
(A)  such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the applicable Registration Rights Agreement;
 
(B)  any such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the applicable Registration Rights Agreement;
 
59

--------------------------------------------------------------------------------


(C)  any such transfer is effected by a broker-dealer pursuant to an Exchange
Offer Registration Statement in accordance with the applicable Registration
Rights Agreement; or
 
(D)  the Registrar receives the following:
 
(1)  if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(d) thereof; or
 
(2)  if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder substantially in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
 
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.
 
(iii)  Unrestricted Definitive Notes to Unrestricted Definitive Notes.  A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note.  Upon receipt
of a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
 
(f)  Exchange Offer.  Upon the occurrence of an Exchange Offer in accordance
with the applicable Registration Rights Agreement, the Issuers shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee shall authenticate (i) one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of the beneficial
interests in the Restricted Global Notes of the same series tendered for
acceptance by Persons that certify in the applicable Letters of Transmittal or
in an Agent’s Message that (x) they are not broker-dealers, (y) they are not
participating in a distribution of the Exchange Notes and (z) they are not
affiliates (as defined in Rule 144) of any of the Issuers, and accepted for
exchange in the applicable Exchange Offer and (ii) Unrestricted Definitive Notes
in an aggregate principal amount equal to the principal amount of the Restricted
Definitive Notes of the same series tendered for acceptance by Persons that
certify in the applicable Letters of Transmittal that (x) they are not
broker-dealers, (y) they are not participating in a distribution of the Exchange
Notes and (z) they are not affiliates (as defined in Rule 144) of the Issuers,
and accepted for exchange in the applicable Exchange Offer.  Concurrently with
the issuance of such Notes, the Trustee shall cause the aggregate principal
 
60

--------------------------------------------------------------------------------


amount of the applicable Restricted Global Notes to be reduced accordingly, and
the Issuers shall execute and the Trustee shall authenticate and mail to the
Persons designated by the Holders of Definitive Notes so accepted Unrestricted
Definitive Notes in the applicable principal amount.  Any Notes that remain
outstanding after the consummation of the applicable Exchange Offer, and
Exchange Notes issued in connection with such Exchange Offer, shall be treated
as a single class of securities under this Indenture.
 
(g)  Legends.  The following legends shall appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture:
 
(i)  Private Placement Legend.
 
                                               (A)  Except as permitted by
subparagraph (B) below, each Global Note and each Definitive Note (and all Notes
issued in exchange therefor or substitution thereof) shall bear the legend in
substantially the following form:
 
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A)
TO THE ISSUERS OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES
ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
RULE 904 UNDER THE SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR
PROVISION THERETO (IF AVAILABLE), (E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION
OF COUNSEL IF THE ISSUERS OR ANY GUARANTOR SO REQUESTS), OR (F) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT
WILL GIVE TO EACH
 
61

--------------------------------------------------------------------------------


PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
OF THIS LEGEND. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED
STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER
THE SECURITIES ACT.”
 
                                               (B)  Notwithstanding the
foregoing, any Global Note or Definitive Note issued pursuant to subparagraph
(b)(iv), (c)(iii), (c)(iv), (d)(ii), (d)(iii), (e)(ii), (e)(iii) or (f) of this
Section 2.06 (and all Notes issued in exchange therefor or substitution thereof)
shall not bear the Private Placement Legend.
 
(ii)  Global Note Legend.  Each Global Note shall bear a legend in substantially
the following form (with appropriate changes in the last sentence if DTC is not
the Depositary):
 
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.  UNLESS
AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUERS OR THEIR
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY
 
62

--------------------------------------------------------------------------------


PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.”
 
(iii)  Regulation S Temporary Global Note Legend.  The Regulation S Temporary
Global Note shall bear a legend in substantially the following form:
 
“BY ITS ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S.
PERSON, NOR IS IT PURCHASING FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, AND IS
ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION
S UNDER THE SECURITIES ACT.”
 
(iv)  Tax Legend.  The Global Note with respect to the Toggle Notes and any
Cash-Pay Notes issued with original issue discount, under this Indenture, and
each Definitive Note with respect to the Toggle Notes and any Cash-Pay Notes
issued with original issue discount, under this Indenture, shall bear the legend
in substantially the following form:
 
“THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTION 1272, 1273 AND
1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  YOU MAY CONTACT THE
CHIEF FINANCIAL OFFICER OF ALLTEL COMMUNICATIONS, INC., ONE ALLIED DRIVE, LITTLE
ROCK, ARKANSAS 72202, WHO WILL PROVIDE YOU WITH THE ISSUE PRICE, THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THE NOTE.”
 
(h)  Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
cancelled in whole and not in part, each such Global Note shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11
hereof.  At any time prior to such cancellation, if any beneficial interest in a
Global Note is exchanged for or transferred to a Person who will take delivery
thereof in the form of a beneficial interest in another Global Note or for
Definitive Notes, the principal amount of Notes represented by such Global Note
shall be reduced accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such reduction; and if the beneficial interest is being exchanged for or
transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note shall be
increased accordingly and an endorsement shall be made on such Global Note by
the Trustee or by the Depositary at the direction of the Trustee to reflect such
increase.
 
63

--------------------------------------------------------------------------------


(i)  General Provisions Relating to Transfers and Exchanges.
 
(i)  To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon receipt of an Authentication Order in accordance with Section 2.02 hereof
or at the Registrar’s request.
 
(ii)  No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.07, 2.10, 3.06, 3.09, 4.10, 4.14 and
9.05 hereof).
 
(iii)  The Issuers shall not be required (A) to issue, to register the transfer
of or to exchange any Notes during a period beginning at the opening of business
15 days before the day of any selection of Notes for redemption under Section
3.02 hereof and ending at the close of business on the day of selection or (B)
to register the transfer of or to exchange a Note between a Record Date with
respect to such Note and the next succeeding Interest Payment Date with respect
to such Note.
 
(iv)  Neither the Registrar nor the Issuers shall be required to register the
transfer of or exchange any Note selected for redemption in whole or in part,
except the unredeemed portion of any Note being redeemed in part.
 
(v)  All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
 
(vi)  Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuers may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of (and premium, if any) and interest on such
Notes and for all other purposes, and none of the Trustee, any Agent or the
Issuers shall be affected by notice to the contrary.
 
(vii)  Upon surrender for registration of transfer of any Note at the office or
agency of the Issuers designated pursuant to Section 4.02 hereof, the Issuers
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.
 
(viii)  At the option of the Holder, Notes may be exchanged for other Notes of
any authorized denomination or denominations of a like aggregate principal
amount upon surrender of the Notes to be exchanged at such office or
agency.  Whenever any Global Notes or Definitive Notes are so surrendered for
exchange, the Issuers shall execute, and the Trustee shall
 
64

--------------------------------------------------------------------------------


authenticate and mail, the replacement Global Notes and Definitive Notes which
the Holder making the exchange is entitled to in accordance with the provisions
of Section 2.02 hereof.
 
(ix)  All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.
 
(x)  The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depository Participant or
beneficial owners in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.
 
SECTION 2.07.  Replacement Notes.  If any mutilated Note is surrendered to the
Trustee, the Registrar or the Issuers and the Trustee receives evidence to its
satisfaction of the ownership and destruction, loss or theft of any Note, the
Issuers shall issue and the Trustee, upon receipt of an Authentication Order,
shall authenticate a replacement Note if the Trustee’s requirements are met.  If
required by the Trustee or the Issuers, an indemnity bond must be supplied by
the Holder that is sufficient in the judgment of the Trustee and the Issuers to
protect the Issuers, the Trustee, any Agent and any authenticating agent from
any loss that any of them may suffer if a Note is replaced.  The Issuers and the
Trustee may charge the Holder for their expenses in replacing a Note.
 
Every replacement Note is a contractual obligation of the Issuers and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.
 
SECTION 2.08.  Outstanding Notes.  The Notes outstanding at any time are all the
Notes authenticated by the Trustee except for those cancelled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions hereof and those
described in this Section 2.08 as not outstanding.  Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because any of the
Issuers or a Guarantor or an Affiliate of any of the Issuers or a Guarantor
holds the Note.
 
If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser (as defined in Section 8-303 of
the Uniform Commercial Code).
 
If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.
 
65

--------------------------------------------------------------------------------


If the Paying Agent (other than an Issuer or a Guarantor or an Affiliate of an
Issuer or a Guarantor) holds, on a date of redemption or maturity date, money
sufficient to pay Notes (or portions thereof) payable on that date, then on and
after that date such Notes (or portions thereof) shall be deemed to be no longer
outstanding and shall cease to accrue interest.
 
SECTION 2.09.  Treasury Notes.  In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by any of the Issuers or a Guarantor or by any Affiliate of
any of the Issuers or a Guarantor, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee knows are so owned shall be so
disregarded.  Notes so owned which have been pledged in good faith shall not be
disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right to deliver any such direction, waiver or consent with respect to
the Notes and that the pledgee is not an Issuer or a Guarantor or an Affiliate
of any of the Issuers or a Guarantor.
 
SECTION 2.10.  Temporary Notes.  Until certificates representing Notes are ready
for delivery, the Issuers may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes.  Temporary Notes shall
be substantially in the form of certificated Notes but may have variations that
the Issuers consider appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee.  Without unreasonable delay, the Issuers shall
prepare and the Trustee shall authenticate definitive Notes in exchange for
temporary Notes.
 
Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.
 
SECTION 2.11.  Cancellation.  The Issuers at any time may deliver Notes to the
Trustee for cancellation.  The Registrar and Paying Agent shall forward to the
Trustee any Notes surrendered to them for registration of transfer, exchange or
payment.  The Trustee or, at the direction of the Trustee, the Registrar or the
Paying Agent and no one else shall cancel all Notes surrendered for registration
of transfer, exchange, payment, replacement or cancellation and shall destroy
cancelled Notes (subject to the record retention requirement of the Exchange
Act).  Certification of the cancellation of all surrendered Notes shall be
delivered to the Issuers.  The Issuers may not issue new Notes to replace Notes
that they have paid or that have been delivered to the Trustee for cancellation.
 
SECTION 2.12.  Defaulted Interest.  If the Issuers default in a payment of
interest on the Notes, they shall pay the defaulted interest in any lawful
manner plus, to the extent lawful, interest payable on the defaulted interest,
in each case at the rate provided in the Notes and in Section 4.01 hereof.  The
Issuers may pay the defaulted interest to the Persons who are Holders on a
subsequent special record date.  The Issuers shall notify the Trustee in writing
of the amount of defaulted interest proposed to be paid on each Note and the
date of the proposed payment, and at the same time the Issuers shall deposit
with the Trustee an amount of money
 
66

--------------------------------------------------------------------------------


equal to the aggregate amount proposed to be paid in respect of such defaulted
interest or shall make arrangements satisfactory to the Trustee for such deposit
prior to the date of the proposed payment, such money when deposited to be held
in trust for the benefit of the Persons entitled to such defaulted interest as
provided in this Section 2.12.  The Trustee shall fix or cause to be fixed any
such special record date and payment date; provided that no such special record
date shall be less than 10 days prior to the related payment date for such
defaulted interest.  The Trustee shall promptly notify the Issuers of any such
special record date.  At least 15 days before any such special record date, the
Issuers (or, upon the written request of the Issuers, the Trustee in the name
and at the expense of the Issuers) shall mail or cause to be mailed, first-class
postage prepaid, to each Holder, with a copy to the Trustee, a notice at his or
her address as it appears in the Note Register that states the special record
date, the related payment date and the amount of such interest to be paid.
 
Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.
 
SECTION 2.13.  CUSIP/ISIN Numbers.  The Issuers in issuing the Notes may use
CUSIP and ISIN numbers (in each case, if then generally in use) and, if so, the
Trustee shall use CUSIP and ISIN numbers in notices of redemption as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers.  The Issuers will as promptly as practicable notify the Trustee in
writing of any change in the CUSIP and ISIN numbers.
 
SECTION 2.14.  Calculation of Principal Amount of Securities.  The aggregate
principal amount of the Notes, at any date of determination, shall be the sum of
(1) the principal amount of the Cash-Pay Notes at such date of determination
plus (2) the principal amount of the Toggle Notes (including any PIK Notes
issued in respect thereof, and any increase in the principal amount thereof, as
a result of a PIK Payment) at such date of determination.  With respect to any
matter requiring consent, waiver, approval or other action of the Holders of a
specified percentage of the principal amount of all the Notes (and not solely
the Cash-Pay Notes, or the Toggle Notes as provided for in Sections 6.02 and
6.06 and the proviso to the first sentence of Section 9.02), such percentage
shall be calculated, on the relevant date of determination, by dividing (a) the
principal amount, as of such date of determination, of Notes, the Holders of
which have so consented by (b) the aggregate principal amount, as of such date
of determination, of the Notes then outstanding, in each case, as determined in
accordance with the preceding sentence, Section 2.08 and Section 2.09 of this
Indenture.  Any such calculation made pursuant to this Section 2.14 shall be
made by the Issuers and delivered to the Trustee pursuant to an Officer’s
Certificate of any of the Issuers.
 
67

--------------------------------------------------------------------------------


ARTICLE III

REDEMPTION
 
SECTION 3.01.  Notices to Trustee.  If the Issuers elect to redeem Cash-Pay
Notes or Toggle Notes, as the case may be, pursuant to Section 3.07 hereof, they
shall furnish to the Trustee, at least two Business Days before notice of
redemption is required to be delivered to Holders pursuant to Section 3.03
hereof but not more than 60 days before the date of redemption, an Officer’s
Certificate of any of the Issuers setting forth (i) the paragraph or
subparagraph of such Note and/or Section of this Indenture pursuant to which the
redemption shall occur, (ii) the date of redemption, (iii) the principal amount
of the Cash-Pay Notes or Toggle Notes, as the case may be, to be redeemed and
(iv) the redemption price.
 
SECTION 3.02.  Selection of Notes to Be Redeemed.  If less than all of any
series of Notes are to be redeemed at any time, the Trustee shall select the
Notes in such series to be redeemed (a) if the Notes in such series are listed
on an exchange, in compliance with the requirements of such exchange, or (b) on
a pro rata basis among such series to the extent practicable, or, if the pro
rata basis is not practicable for any reason, by lot or by such other method the
Trustee shall deem fair and appropriate.  In the event of partial redemption by
lot, the particular Notes in such series to be redeemed shall be selected,
unless otherwise provided herein, not less than 30 nor more than 60 days prior
to the date of redemption by the Trustee from the outstanding Notes in such
series not previously called for redemption.
 
The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed.  No Notes of $2,000 or less can be
redeemed in part, except that if all of the Notes of a Holder are to be
redeemed, the entire outstanding amount of Notes held by such Holder shall be
redeemed.  Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption also apply to portions of
Notes called for redemption.
 
SECTION 3.03.  Notice of Redemption.  Subject to Section 3.09 hereof, the
Issuers shall deliver electronically, mail or cause to be mailed by first-class
mail notices of redemption at least 30 days but not more than 60 days before the
date of redemption to each Holder of Notes to be redeemed at such Holder’s
registered address or otherwise in accordance with Applicable Procedures, except
that redemption notices may be delivered more than 60 days prior to a date of
redemption if the notice is issued in connection with Article VIII or Article XI
hereof.  Except pursuant to a notice of redemption delivered in accordance with
a redemption pursuant to Section 3.07(c) or 3.07(d) hereof, notices of
redemption may not be conditional.
 
The notice shall identify the Notes to be redeemed and shall state:
 
(a)  the date of redemption;
 
(b)  the redemption price;
 
68

--------------------------------------------------------------------------------


                (c)  if any Definitive Note is to be redeemed in part only, the
portion of the principal amount of that Note that is to be redeemed and that,
after the date of redemption upon surrender of such Note, a new Note or Notes in
principal amount equal to the unredeemed portion of the original Note
representing the same indebtedness to the extent not redeemed will be issued in
the name of the Holder upon cancellation of the original Note;
 
(d)  the name and address of the Paying Agent;
 
(e)  that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;
 
(f)  that, unless the Issuers default in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the date
of redemption;
 
(g)  the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed;
 
                                (h)  the CUSIP and ISIN number, if any, printed
on the Notes being redeemed and that no representation is made as to the
correctness or accuracy of any such CUSIP and ISIN number that is listed in such
notice or printed on the Notes; and
 
(i)  if in connection with a redemption pursuant to Section 3.07(c) or 3.07(d)
hereof, any condition to such redemption.
 
At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ name and at their expense; provided that the Issuers shall have
delivered to the Trustee, at least two Business Days before notice of redemption
is required to be delivered to Holders pursuant to this Section 3.03 (unless a
shorter notice shall be agreed to by the Trustee), an Officer’s Certificate of
any of the Issuers requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.
 
If any series of Notes are listed on an exchange, and the rules of such exchange
so require, the Issuers will notify the exchange of any such redemption and, if
applicable, of the principal amount of any Notes outstanding following any
partial redemption of Notes.
 
SECTION 3.04.  Effect of Notice of Redemption.  Once notice of redemption is
delivered in accordance with Section 3.03 hereof, Notes called for redemption
become irrevocably due and payable on the date of redemption at the redemption
price (except as provided for in Sections 3.07(c) or 3.07(d) hereof).  The
notice, if delivered in a manner herein provided, shall be conclusively presumed
to have been given, whether or not the Holder receives such notice.  In any
case, failure to deliver such notice or any defect in the notice to the Holder
of any Note designated for redemption in whole or in part shall not affect the
validity of the proceedings for the redemption of any other Note.  Subject to
Section 3.05 hereof, on and after
 
69

--------------------------------------------------------------------------------


the date of redemption, interest ceases to accrue on Notes or portions of Notes
called for redemption.
 
SECTION 3.05.  Deposit of Redemption Price.
 
(a)  Prior to 11:00 a.m. (New York City time) on the date of redemption, the
Issuers shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the redemption price of and accrued and unpaid interest on all Notes to
be redeemed on that date of redemption.  The Trustee or the Paying Agent shall
promptly return to the Issuers any money deposited with the Trustee or the
Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption price of, and accrued and unpaid interest on, all Notes to be
redeemed.
 
(b)  If the Issuers comply with the provisions of the preceding paragraph (a),
on and after the date of redemption, interest shall cease to accrue on the
applicable series of Notes or the portions of Notes called for redemption.  If a
Note is redeemed on or after a Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest to the date of
redemption shall be paid to the Person in whose name such Note was registered at
the close of business on such Record Date.  If any Note called for redemption
shall not be so paid upon surrender for redemption because of the failure of the
Issuers to comply with the preceding paragraph, interest shall be paid on the
unpaid principal, from the date of redemption until such principal is paid, and
to the extent lawful on any interest accrued to the date of redemption not paid
on such unpaid principal, in each case at the rate provided in the Notes and in
Section 4.01 hereof.
 
SECTION 3.06.  Notes Redeemed in Part.  Upon surrender of a Definitive Note that
is redeemed in part, the Issuers shall issue and the Trustee shall authenticate
for the Holder at the expense of the Issuers a new Note equal in principal
amount to the unredeemed portion of the Note surrendered representing the same
indebtedness to the extent not redeemed; provided that each new Cash-Pay Note or
Toggle Note (other than PIK Notes) will be in a principal amount of $2,000 and
any integral multiple of $1,000 in excess of $2,000.  It is understood that,
notwithstanding anything in this Indenture to the contrary, only an
Authentication Order and not an Opinion of Counsel or Officer’s Certificate of
any of the Issuers is required for the Trustee to authenticate such new Note.
 
70

--------------------------------------------------------------------------------


SECTION 3.07.  Optional Redemption.
 
(a)  At any time prior to the Cash-Pay Note Applicable Redemption Date, the
Issuers may redeem all or a part of the Cash-Pay Notes upon notice in accordance
with Section 3.03 hereof, at a redemption price equal to 100.0% of the principal
amount of the Cash-Pay Notes redeemed plus the Applicable Premium as of, plus
accrued and unpaid interest thereon and Additional Interest, if any, to, the
date of redemption, subject to the right of Holders of Cash-Pay Notes of record
on the relevant Record Date to receive interest due on the relevant Interest
Payment Date.
 
(b)  At any time prior to December 1, 2012, the Issuers may redeem all or a part
of the Toggle Notes upon notice in accordance with Section 3.03 hereof, at a
redemption price equal to 100.0% of the principal amount of such Toggle Notes
redeemed plus the Applicable Premium as of, plus accrued and unpaid interest
thereon and Additional Interest, if any, to, the date of redemption, subject to
the right of Holders of record on the relevant Record Date to receive interest
due on the relevant Interest Payment Date.
 
(c)  Until the date set forth in the applicable supplemental indenture, the
Issuers may, at their option, redeem up to 40.0% of the aggregate principal
amount of the Cash-Pay Notes issued under this Indenture at a redemption price
equal to 100.0% of the aggregate principal amount thereof, plus a premium equal
to the stated interest rate per annum on the Cash-Pay Notes, plus accrued and
unpaid interest thereon and Additional Interest, if any, to the date of
redemption (subject to the right of Holders of Cash-Pay Notes of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date) with the net cash proceeds received by the Company or any direct or
indirect parent company thereof from one or more Equity Offerings; provided that
(i) at least 50.0% of the aggregate principal amount of Cash-Pay Notes issued
under this Indenture prior to the applicable date of redemption remains
outstanding immediately after the occurrence of each such redemption; and (ii)
each such redemption occurs within 90 days of the date of closing of each such
Equity Offering.  Notice of any redemption may, at the Issuers’ option, be
subject to one or more conditions precedent, including, but not limited to,
completion of an Equity Offering.
 
(d)  Until December 1, 2010, the Issuers may, at their option, redeem up to
40.0% of the aggregate principal amount of the Toggle Notes issued under this
Indenture at a redemption price equal to 110.375% of the aggregate principal
amount thereof, plus accrued and unpaid interest thereon and Additional
Interest, if any, to the date of redemption (subject to the right of Holders of
Toggle Notes of record on the relevant Record Date to receive interest due on
the relevant Interest Payment Date) with the net cash proceeds received by the
Company or any direct or indirect parent company thereof from one or more Equity
Offerings; provided that (i) at least 50.0% of the aggregate principal amount of
Toggle Notes issued under this Indenture and the principal amount of any
Additional Notes that are Toggle Notes issued under this Indenture prior to the
applicable date of redemption remains outstanding immediately after the
occurrence of each such redemption; and (ii) each such redemption occurs within
90 days of the date of closing of each such Equity Offering.  Notice of any
redemption may, at the Issuers’ option, be
 
71

--------------------------------------------------------------------------------


subject to one or more conditions precedent, including, but not limited to,
completion of an Equity Offering.
 
(e)  Except pursuant to clause (a) or (c) of this Section 3.07, the Cash-Pay
Notes will not be redeemable at the Issuers’ option prior to the Cash-Pay Note
Applicable Redemption Date.  Except pursuant to clause (b) or (d) of this
Section 3.07, the Toggle Notes will not be redeemable at the Issuers’ option
prior to November 1, 2012.
 
(f)  On and after the Cash-Pay Note Applicable Redemption Date, the Issuers may
redeem the Cash-Pay Notes, in whole or in part, upon notice in accordance with
Section 3.03 hereof at the redemption prices (expressed as percentages of
principal amount of the Cash-Pay Notes to be redeemed) set forth in the
supplemental indenture relating to the issuance of such Cash-Pay Notes, plus
accrued and unpaid interest, if any, to the date of redemption, subject to the
right of Holders of record on the relevant Record Date to receive interest due
on the relevant Interest Payment Date.
 
(g)  On and after December 1, 2012, the Issuers may redeem the Toggle Notes, in
whole or in part, upon notice in accordance with Section 3.03 hereof at the
redemption prices (expressed as percentages of principal amount of the Toggle
Notes to be redeemed) set forth below, plus accrued and unpaid interest, if any,
to the date of redemption, subject to the right of Holders of Toggle Notes of
record on the relevant Record Date to receive interest due on the relevant
Interest Payment Date, if redeemed during the twelve-month period beginning on
December 1 of each of the years indicated below:
 
Year
Redemption Price
2012                                                                                                     
105.188%
2013                                                                                                     
103.458%
2014                                                                                                     
101.729%
2015 and
thereafter                                                                                                     
100.000%

 
(h)  Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.
 
SECTION 3.08.  Mandatory Redemption.  The Issuers shall not be required to make
any mandatory redemption or sinking fund payments with respect to the Notes.
 
SECTION 3.09.  Offers to Repurchase by Application of Excess Proceeds.
 
(a)  In the event that, pursuant to Section 4.10 hereof, the Issuers shall be
required to commence an Asset Sale Offer, it shall follow the procedures
specified below.
 
(b)  The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required
 
72

--------------------------------------------------------------------------------


by applicable law (the “Offer Period”).  No later than five Business Days after
the termination of the Offer Period (the “Purchase Date”), the Issuers shall
apply all Excess Proceeds (the “Offer Amount”) to the purchase of Notes and, if
required, Pari Passu Indebtedness (on a prorata basis, if applicable), or, if
less than the Offer Amount has been tendered, all Notes and Pari Passu
Indebtedness tendered in response to the Asset Sale Offer.  Payment for any
Notes so purchased shall be made in the same manner as interest payments are
made.
 
(c)  If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest, up to but
excluding the Purchase Date, shall be paid to the Person in whose name a Note is
registered at the close of business on such Record Date, and no additional
interest shall be payable to Holders who tender Notes pursuant to the Asset Sale
Offer.
 
(d)  Upon the commencement of an Asset Sale Offer, the Issuers shall deliver
electronically or send, by first-class mail, postage prepaid, a notice to each
of the Holders, with a copy to the Trustee.  The notice shall contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Asset Sale Offer.  The Asset Sale Offer shall be made to all
Holders and holders of such Pari Passu Indebtedness.  The notice, which shall
govern the terms of the Asset Sale Offer, shall state:
 
(i)  that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open;
 
(ii)  the Offer Amount, the purchase price and the Purchase Date;
 
(iii)  that any Note not tendered or accepted for payment shall continue to
accrue interest;
 
(iv)  that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest on
and after the Purchase Date;
 
(v)  that any Holder electing to have less than all of the aggregate principal
amount of its Notes purchased pursuant to an Asset Sale Offer may elect to have
Notes purchased in an amount not less than $2,000;
 
(vi)  that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Note completed, or transfer by
book-entry transfer, to the Issuers, the Depositary, if appointed by the
Issuers, or a Paying Agent at the address specified in the notice at least two
Business Days before the Purchase Date;
 
(vii)  that Holders shall be entitled to withdraw their election if any of the
Issuers, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a facsimile transmission or
letter setting forth the name
 
73

--------------------------------------------------------------------------------


of the Holder, the principal amount of the Note the Holder delivered for
purchase and a statement that such Holder is withdrawing his election to have
such Note purchased;
 
(viii)  that, if the aggregate principal amount of Notes and Pari Passu
Indebtedness surrendered by the holders thereof exceeds the Offer Amount, the
Trustee shall select the Notes and the Issuers shall select such Pari Passu
Indebtedness to be purchased on a pro rata basis based on the accreted value or
principal amount of the Notes or such Pari Passu Indebtedness tendered (with
such adjustments as may be deemed appropriate by the Trustee so that only Notes
in an amount not less than $2,000 are purchased); and
 
(ix)  that Holders whose certificated Notes were purchased only in part shall be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased.
 
(e)  On or before the Purchase Date, the Issuers shall, to the extent lawful,
(1) accept for payment, on a pro rata basis as described in clause (d)(viii) of
this Section 3.09, the Offer Amount of Notes or portions thereof validly
tendered pursuant to the Asset Sale Offer, or if less than the Offer Amount has
been tendered, all Notes tendered and (2) deliver or cause to be delivered to
the Trustee the Notes properly accepted, together with an Officer’s Certificate
of any of the Issuers stating the aggregate principal amount of Notes or
portions thereof so tendered.
 
(f)  Any of the Issuers, the Depositary or the Paying Agent, as the case may be,
shall promptly mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes properly tendered by such Holder and accepted by the
Issuers for purchase, and the Issuers shall promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, shall authenticate and mail or
deliver (or cause to be transferred by book-entry) such new Note to such Holder
(it being understood that, notwithstanding anything in this Indenture to the
contrary, no Opinion of Counsel or Officer’s Certificate of any of the Issuers
is required for the Trustee to authenticate and deliver such new Note) in a
principal amount equal to any unpurchased portion of the Note surrendered
representing the same indebtedness to the extent not repurchased.  Any Note not
so accepted shall be promptly delivered by the Issuers to the Holder
thereof.  The Issuers shall publicly announce the results of the Asset Sale
Offer on or as soon as practicable after the Purchase Date.
 
(g)  Prior to 11:00 a.m. (New York City time) on the Purchase Date, the Issuers
shall deposit with the Trustee or with the Paying Agent money sufficient to pay
the purchase price of and accrued and unpaid interest on all Notes to be
purchased on that Purchase Date.  The Trustee or the Paying Agent shall promptly
return to the Issuers any money deposited with the Trustee or the Paying Agent
by the Issuers in excess of the amounts necessary to pay the purchase price of,
and accrued and unpaid interest on, all Notes to be redeemed.
 
74

--------------------------------------------------------------------------------


Other than as specifically provided in this Section 3.09 or Section 4.10 hereof,
any purchase pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof, and references
therein to “redeem,” “redemption” and similar words shall be deemed to refer to
“purchase,” “repurchase” and similar words, as applicable.
 
ARTICLE IV

COVENANTS
 
SECTION 4.01.  Payment of Notes.  The Issuers shall pay or cause to be paid the
principal of, premium, if any, and interest on the Notes on the dates and in the
manner provided in the Notes.  Principal, premium, if any, and Cash Interest
shall be considered paid on the date due if the Paying Agent, if other than the
Issuers or a Guarantor or an Affiliate of any of the Issuers or a Guarantor,
holds as of 11:00 a.m. New York City time on the due date money deposited by the
Issuers in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and Cash Interest then due.  PIK Interest shall
be considered paid on the date due if the Trustee is directed on or prior to
such date to issue PIK Notes or increase the principal amount of the applicable
Toggle Notes, in each case in an amount equal to the amount of the applicable
PIK Interest.
 
The Issuers shall pay all applicable Additional Interest, if any, in the same
manner on the dates and in the amounts set forth in the applicable Registration
Rights Agreement.  The Issuers shall pay all applicable Additional Interest on
the Toggle Notes, if any, in the same form of payment elected by the Issuers for
the payment of interest with respect to the applicable interest period.
 
The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; the Issuers
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.
 
At the end of any “accrual period” (as defined in Section 1272(a)(5) of the
Code) ending after December 3, 2012 (each, an “Optional Interest Repayment
Date”), the Issuers may pay in cash, without duplication, all accrued and unpaid
interest, if any, and all accrued but unpaid “original issue discount” (as
defined in Section 1273(a)(1) of the Code) on each Toggle Note then outstanding
up to the Optional Interest Repayment Amount, minus $50.0 million (each such
redemption, an “Optional Interest Repayment”).  The “Optional Interest Repayment
Amount” shall mean, as of each Optional Interest Repayment Date, the excess, if
any, of (a) the aggregate amount of accrued and unpaid interest and all accrued
and unpaid “original issue discount” (as defined in Section 1273(a)(1) of the
Code) with respect to the applicable Toggle Note, over (b) an amount equal to
the product of (i) the “issue price” (as defined in Sections 1273(b) and 1274(a)
of the Code) of the applicable Toggle Note multiplied by (ii) the “yield to
maturity” (as defined in the Treasury Regulation Section 1.1272-1(b)(1)(i)) of
such Toggle Note).  The Issuers shall deliver a notice to the Trustee prior to
such Optional Interest
 
75

--------------------------------------------------------------------------------


Repayment.  The Trustee shall promptly deliver a corresponding notice to the
Holders of Toggle Notes.
 
On the applicable Interest Payment Date with respect to Toggle Notes closest to
June 1, 2017, the Issuers shall repay in full in U.S. Dollars an amount of
Toggle Notes equal to the product of (x) $50.0 million and (y) the percentage
equal to the aggregate principal amount of outstanding Toggle Notes divided by
the aggregate principal amount of outstanding Toggle Notes and other pay-in-kind
option indebtedness of the same maturity outstanding on such date, as determined
in good faith by the Issuers, rounded to the nearest $1,000.  Prepayments of
Toggle Notes made pursuant to the preceding sentence shall be made on a pro rata
basis based on the aggregate principal amount of Toggle Notes and interest shall
cease to accrue with respect to the prepaid portion of Toggle Notes.  The
Issuers shall deliver a notice in substantially the same form as the notice of
redemption set forth in Section 3.03 hereof.
 
SECTION 4.02.  Maintenance of Office or Agency.  The Issuers shall maintain the
offices or agencies (which may be an office of the Trustee or an affiliate of
the Trustee, Registrar or co-registrar) required under Section 2.03 hereof where
Notes may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Issuers in respect of the Notes and this
Indenture may be served.  The Issuers shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency.  If at any time the Issuers shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.
 
The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuers of their
obligation to maintain such offices or agencies as required by Section 2.03
hereof for such purposes.  The Issuers shall give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location
of any such other office or agency.
 
The Issuers hereby designate the Corporate Trust Office of the Trustee as one
such office or agency of the Issuers in accordance with Section 2.03 hereof.
 
SECTION 4.03.  Reports and Other Information.
 
(a)  Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Company
shall file with the SEC (and make available to the Trustee and Holders (without
exhibits), without cost to any Holder, within 15 days after it files them with
the SEC) from and after the Closing Date,
 
76

--------------------------------------------------------------------------------


(1)  within 90 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the filing of a Form 10-K by a
non-accelerated filer) after the end of each fiscal year, annual reports on Form
10-K, or any successor or comparable form, containing the information required
to be contained therein, or required in such successor or comparable form;
 
(2)  within 45 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the filing of a Form 10-Q by a
non-accelerated filer) after the end of each of the first three fiscal quarters
of each fiscal year, reports on Form 10-Q containing all quarterly information
that would be required to be contained in Form 10-Q, or any successor or
comparable form;
 
(3)  promptly from time to time after the occurrence of an event required to be
therein reported, such other reports on Form 8-K, or any successor or comparable
form; and
 
(4)  any other information, documents and other reports which the Company would
be required to file with the SEC if it were subject to Section 13 or 15(d) of
the Exchange Act;
 
in each case of the foregoing clauses (1) through (4), in a manner that complies
in all material respects with the requirements specified in such form; provided
that the Company shall not be so obligated to file such reports with the SEC if
the SEC does not permit such filing, in which event the Company shall make
available such information to prospective purchasers of Notes, in addition to
providing such information to the Trustee and the Holders, in each case within
15 days after the time when the Company would be required to file such
information with the SEC, if it were subject to Section 13 or 15(d) of the
Exchange Act.  In addition, to the extent not satisfied by the foregoing, for so
long as any Notes are outstanding, the Company shall furnish to Holders and to
securities analysts and prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.
 
(b)  In the event that any direct or indirect parent company of the Company
becomes a guarantor of the Notes, the Company shall be permitted to satisfy its
obligations under this Section 4.03 with respect to financial information
relating to the Company by furnishing financial information relating to such
parent; provided that the same is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent, on the one hand, and the information relating to the Company and
the Restricted Subsidiaries on a standalone basis, on the other hand.
 
(c)  Notwithstanding the foregoing, the requirements of this Section 4.03 shall
be deemed satisfied prior to the commencement of the Exchange Offer or the
effectiveness of the Shelf Registration Statement (1) by filing with the SEC of
the Exchange Offer Registration Statement or Shelf Registration Statement (or
any other similar registration statement), and any amendments thereto, with such
financial information that satisfies Regulation S-X of the Securities Act,
subject to exceptions consistent with the presentation of financial information
in
 
77

--------------------------------------------------------------------------------


the Offering Memorandum, to the extent filed within the time specified above, or
(2) by posting on its website or providing to the Trustee within 15 days of the
time periods after the Company would have been required to file annual and
interim reports with the SEC, the financial information (including a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section) that would be required to be included in such reports,
subject to exceptions consistent with the presentation of financial information
in the Offering Memorandum, to the extent filed within the times specified
above.
 
(d)  Notwithstanding anything herein to the contrary, the Company shall not be
deemed to have failed to comply with any of its obligations under this Section
4.03 for purposes of clause (3) of Section 6.01 hereof until 60 days after the
date on which any report is due.
 
SECTION 4.04.  Compliance Certificate.
 
(a)  The Company shall deliver to the Trustee, within 90 days after the end of
each fiscal year ending after the Issue Date, a certificate from the principal
executive officer, principal financial officer or principal accounting officer
stating that a review of the activities of the Company and the Restricted
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officer of the Company with a view to determining
whether the Company and the Restricted Subsidiaries have kept, observed,
performed and fulfilled their obligations under this Indenture, and further
stating, as to such Officer of the Company signing such certificate, that to the
best of his or her knowledge the Company and the Restricted Subsidiaries have
kept, observed, performed and fulfilled each and every condition and covenant
contained in this Indenture and is not in default in the performance or
observance of any of the terms, provisions, covenants and conditions of this
Indenture (or, if a Default shall have occurred, describing all such Defaults of
which he or she may have knowledge and what action the Company is taking or
proposes to take with respect thereto).
 
(b)  When any Default has occurred and is continuing under this Indenture, or if
the Trustee or the holder of any other evidence of Indebtedness of the Company
or any Subsidiary gives any notice or takes any other action with respect to a
claimed Default, the Company shall promptly (which shall be no more than five
Business Days after becoming aware of such Default) deliver to the Trustee by
registered or certified mail or by facsimile transmission an Officer’s
Certificate of the Company specifying such event and what action the Company
proposes to take with respect thereto.
 
SECTION 4.05.  Taxes.  The Company shall pay, and shall cause each of the
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate negotiations or proceedings or where the failure to effect
such payment is not adverse in any material respect to the Holders.
 
SECTION 4.06.  Stay, Extension and Usury Laws.  The Issuers and each of the
Guarantors covenant (to the extent that they may lawfully do so) that they shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any
 
78

--------------------------------------------------------------------------------


stay, extension or usury law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Indenture and
the Notes; and the Issuers and each of the Guarantors (to the extent that they
may lawfully do so) hereby expressly waive all benefit or advantage of any such
law, and covenant that they shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.
 
SECTION 4.07.  Limitation on Restricted Payments.
 
(a)  The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly:
 
                (I)declare or pay any dividend or make any payment or
distribution on account of the Company’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation, other than:
 
                        (A)  dividends or distributions by the Company payable
solely in Equity Interests (other than Disqualified Stock) of the Company; or
 
                (B)  dividends or distributions by a Restricted Subsidiary so
long as, in the case of any dividend or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary, the Company or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;
 
                (II)purchase, redeem, defease or otherwise acquire or retire for
value any Equity Interests of the Company or any direct or indirect parent
company of the Company, including in connection with any merger or
consolidation;
 
                (III)make any principal payment on, or redeem, repurchase,
defease or otherwise acquire or retire for value, in each case prior to any
scheduled repayment, sinking fund payment or maturity, any Subordinated
Indebtedness or any Existing Retained Indebtedness, other than:
 
(A)           Indebtedness permitted under clauses (7) and (8) of Section
4.09(b) hereof;
 
(B)           the purchase, repurchase or other acquisition of Subordinated
Indebtedness or any Existing Retained Indebtedness purchased in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of purchase, repurchase or
acquisition; or
 
79

--------------------------------------------------------------------------------


(C)           any payment due upon conversion of the Western Wireless Notes in
accordance with the terms thereof;
 
                (IV)make any Restricted Investment
 
(all such payments and other actions set forth in clauses (I) through (IV) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:
 
(1)  no Default shall have occurred and be continuing or would occur as a
consequence thereof;
 
(2)  immediately after giving effect to such transaction on a pro forma basis,
the Company could incur $1.00 of additional Indebtedness pursuant to the
Consolidated Leverage Ratio test set forth in Section 4.09(a) hereof (the
“Consolidated Leverage Ratio Test”); and
 
(3)  such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and the Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clauses (1), (2)
(with respect to the payment of dividends on Refunding Capital Stock pursuant to
clause (b) thereof only), (6)(C), (9) and (13) of Section 4.07(b) hereof, but
excluding all other Restricted Payments permitted by Section 4.07(b) hereof), is
less than the sum of (without duplication):
 
    (A)           50.0% of the Consolidated Net Income of the Company for the
period (taken as one accounting period and including the predecessor) beginning
on October 1, 2007 to the end of the Company’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment, or, in the case that such Consolidated Net Income for
such period is a deficit, minus 100.0% of such deficit; plus
 
    (B)           100.0% of the aggregate net cash proceeds and the fair market
value of marketable securities or other property received by the Company since
immediately after the Closing Date (other than net cash proceeds to the extent
that such net cash proceeds have been used to incur Indebtedness or issue
Disqualified Stock or Preferred Stock pursuant to clause (12)(A) of Section
4.09(b) hereof) from the issue or sale of:
 
                (i)(A)          Equity Interests of the Company, including
Treasury Capital Stock (as defined below), but excluding cash proceeds and the
fair market value of marketable securities or other property received from the
sale of:
 
    (x)           Equity Interests to any present or former employees,
directors, officers or consultants (or their respective Controlled
 
80

--------------------------------------------------------------------------------


Investment Affiliates or Immediate Family Members) of the Company, any direct or
indirect parent company of the Company or any of the Company’s Subsidiaries
after the Closing Date to the extent that such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 4.07(b)
hereof; and
 
    (y)           Designated Preferred Stock; and
 
             (B)           to the extent that such net cash proceeds are
actually contributed to the Company, Equity Interests of any direct or indirect
parent company of the Company (excluding contributions of the proceeds from the
sale of Designated Preferred Stock of such company or contributions to the
extent that such amounts have been applied to Restricted Payments made in
accordance with clause (4) of Section 4.07(b) hereof); or
 
                (ii)debt securities of the Company that have been converted into
or exchanged for such Equity Interests of the Company;
 
provided that this clause (3)(B) of this Section 4.07(a) shall not include the
proceeds from (W) Refunding Capital Stock, (X) Equity Interests or convertible
debt securities of the Company sold to a Restricted Subsidiary, (Y) Disqualified
Stock or debt securities that have been converted into Disqualified Stock or (Z)
Excluded Contributions; plus
 
             (C)           100.0% of the aggregate amount of cash and the fair
market value of marketable securities or other property contributed to the
capital of the Company following the Closing Date (other than net cash proceeds
to the extent that such net cash proceeds have been used to incur Indebtedness
or issue Disqualified Stock or Preferred Stock pursuant to clause (12)(A) of
Section 4.09(b) hereof) (other than by a Restricted Subsidiary and other than
any Excluded Contributions); plus
 
             (D)           100.0% of the aggregate amount received in cash and
the fair market value of marketable securities or other property received by
means of:
 
                           (i)the sale or other disposition (other than to the
Company or a Restricted Subsidiary) of Restricted Investments made by the
Company or the Restricted Subsidiaries and repurchases and redemptions of such
Restricted Investments from the Company or the Restricted Subsidiaries (other
than by the Issuers or another Restricted Subsidiary) and repayments of loans or
advances, and releases of guarantees, which constitute
 
81

--------------------------------------------------------------------------------


Restricted Investments made by the Company or the Restricted Subsidiaries, in
each case after the Closing Date; or
 
                          (ii)the sale (other than to the Company or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a
distribution from an Unrestricted Subsidiary (other than, in each case, to the
extent that the Investment in such Unrestricted Subsidiary was made by the
Company or a Restricted Subsidiary pursuant to clause (7) of Section 4.07(b)
hereof or to the extent that such Investment constituted a Permitted Investment)
or a dividend from an Unrestricted Subsidiary after the Closing Date; plus
 
             (E)           in the case of the redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary after the Closing Date, the fair market
value of the Investment in such Unrestricted Subsidiary (which, if the fair
market value of such Investment shall exceed $250.0 million, shall be determined
by the board of directors of the Company, a copy of the resolution of which with
respect thereto shall be delivered to the Trustee) at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, other
than to the extent that the Investment in such Unrestricted Subsidiary was made
by the Company or a Restricted Subsidiary pursuant to clause (7) of Section
4.07(b) hereof or to the extent that such Investment constituted a Permitted
Investment.
 
(b)  The foregoing provisions of Section 4.07(a) hereof will not prohibit:
 
(1)           the payment of any dividend or other distribution within 60 days
after the date of declaration of the dividend or other distribution, as the case
may be, if on the date of declaration, the dividend or other distribution would
have complied with the provisions of this Indenture;
 
(2)           (A) the redemption, repurchase, retirement or other acquisition of
any Equity Interests (“Treasury Capital Stock”), Subordinated Indebtedness or
Existing Retained Indebtedness of the Company or any Equity Interests of any
direct or indirect parent company of the Company, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of the Company or any direct or indirect parent
company of the Company to the extent contributed to the Company (in each case,
other than any Disqualified Stock) (“Refunding Capital Stock”) and (B) if
immediately prior to the retirement of Treasury Capital Stock, the declaration
and payment of dividend thereon was permitted under clause (6) of this Section
4.07(b), the declaration and payment of dividend on the Refunding Capital Stock
(other than Refunding Capital Stock the proceeds of which were used to redeem,
repurchase, retire or otherwise acquire any Equity Interests of any direct or
indirect parent company of the Company) in an aggregate amount per year no
greater
 
82

--------------------------------------------------------------------------------


than the aggregate amount of dividends per annum that were declarable and
payable on such Treasury Capital Stock immediately prior to such retirement;
 
(3)           the defeasance, redemption, repurchase or other acquisition or
retirement of Subordinated Indebtedness of the Issuers or a Guarantor or any
Existing Retained Indebtedness made by exchange for, or out of the proceeds of
the substantially concurrent sale of, new Indebtedness of the Issuers or a
Guarantor (or the Company in respect of Existing Retained Indebtedness), as the
case may be, that is incurred in compliance with Section 4.09 hereof so long as:
 
                (A)  the principal amount (or accreted value, if applicable) of
such new Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness or the Existing Retained Indebtedness, as applicable, being so
defeased, redeemed, repurchased, acquired or retired for value, plus the amount
of any reasonable premium (including reasonable tender premiums with respect to
the Subordinated Indebtedness or the Existing Retained Indebtedness being so
defeased, redeemed, repurchased, acquired or retired), defeasance costs and any
reasonable fees and expenses incurred in connection with such defeasance,
redemption, repurchase or other acquisition or retirement relating to the
issuance of such new Indebtedness;
 
                (B)  such new Indebtedness is subordinated to the Notes or the
applicable Guarantee at least to the same extent as such Subordinated
Indebtedness or such Existing Retained Indebtedness, as applicable, so defeased,
redeemed, repurchased, acquired or retired (which in the case of the Existing
Retained Indebtedness of the Company, shall mean solely that such Indebtedness
is incurred only by the Company);
 
                (C)  such new Indebtedness has a final scheduled maturity date
equal to or later than the final scheduled maturity date of the Subordinated
Indebtedness, or Existing Retained Indebtedness being so defeased, redeemed,
repurchased, acquired or retired; and
 
                (D)      such new Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness or Existing Retained Indebtedness
being so defeased, redeemed, repurchased, acquired or retired;
 
(4)           a Restricted Payment to pay for the repurchase, redemption or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Company or any direct or indirect parent company of
the Company held by any future, present or former employee, director, officer or
consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Company, any of its Subsidiaries or any of its direct or
indirect parent companies pursuant to any
 
 
83

--------------------------------------------------------------------------------


management equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any stock subscription or shareholder agreement,
including any Equity Interest rolled over by management of the Company, any of
its Subsidiaries or any direct or indirect parent company of the Company in
connection with the Transactions; provided that the aggregate amount of
Restricted Payments made under this clause (4) does not exceed $50.0 million in
any fiscal year (with unused amounts in any fiscal year being carried over to
succeeding fiscal years subject to a maximum (without giving effect to the
following proviso) of $100.0 million in any fiscal year (which shall increase to
$150.0 million subsequent to the consummation of an underwritten public Equity
Offering)); provided that the amounts in any fiscal year may be increased by an
amount not to exceed:
 
(A)       the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Company and, to the extent contributed to the
Company, Equity Interests of any direct or indirect parent company of the
Company, in each case to any present or former employees, directors, officers or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Company, any Subsidiary of the Company or any of the
Company’s direct or indirect parent companies that occurs after the Closing
Date, to the extent that the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of clause (3) of Section 4.07(a) hereof; plus
 
(B)        the cash proceeds of key man life insurance policies received by the
Company or the Restricted Subsidiaries after the Closing Date; less
 
(C)       the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (A) and (B) of this clause (4);
 
and provided, further, that cancellation of Indebtedness owing to the Company
from any present or former employees, directors, officers or consultants  (or
their respective Controlled Investment Affiliates or Immediate Family Members)
of the Company, any direct or indirect parent company of the Company or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of the
Company or any of its direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this Section 4.07 or any other
provision of this Indenture;
 
(5)           the declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Company or any Restricted Subsidiary or
any class or series of Preferred Stock of any Restricted Subsidiary issued in
accordance with Section 4.09 hereof to the extent that such dividends are
included in the definition of “Fixed Charges”;
 
(6)           (A)  the declaration and payment of dividends to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued by the Company or any Restricted Subsidiary after the Closing Date;
 
84

--------------------------------------------------------------------------------


(B)           the declaration and payment of dividends to any direct or indirect
parent company of the Company, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) issued by such parent company after the
Closing Date, provided that the amount of dividends paid pursuant to this clause
(b) shall not exceed the aggregate amount of cash actually contributed to the
Company from the sale of such Designated Preferred Stock; or
 
(C)           the declaration and payment of dividends on Refunding Capital
Stock that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to clause (2) of this Section 4.07(b);
 
provided that, in the case of each of (A), (B) and (C) of this clause (6), for
the Test Period immediately preceding the date of issuance of such Designated
Preferred Stock or the declaration of such dividends on Refunding Capital Stock
that is Preferred Stock, after giving effect to such issuance or declaration on
a pro forma basis, the Company and the Restricted Subsidiaries on a consolidated
basis would be in compliance with the Consolidated Leverage Ratio Test;
 
(7)           Investments in Unrestricted Subsidiaries taken together with all
other Investments made pursuant to this clause (7) that are at the time
outstanding, without giving effect to the sale of an Unrestricted Subsidiary to
the extent that the proceeds of such sale do not consist of cash or marketable
securities, not to exceed the greater of (a) $250.0 million and (b) 1.0% of
Total Assets;
 
(8)           repurchases of Equity Interests of the Company or any Restricted
Subsidiary or any direct or indirect parent company of the Company deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;
 
(9)           the declaration and payment of dividends on the Company’s common
stock (or the payment of dividends to any direct or indirect parent company of
the Company to fund a payment of dividends on such company’s common stock),
following the first public offering of the Company’s common stock or the common
stock of any direct or indirect parent company of the Company after the Closing
Date, of up to 6.0% per annum of the net cash proceeds received by or
contributed to the Company in or from any such public offering, other than
public offerings with respect to the Company’s common stock registered on Form
S-4 or Form S-8 and other than any public sale constituting an Excluded
Contribution;
 
(10)           Restricted Payments that are made with Excluded Contributions;
 
(11)           distributions or payments of Securitization Fees or purchases of
Securitization Assets pursuant to a securitization repurchase obligation under a
Qualified Securitization Facility;
 
85

--------------------------------------------------------------------------------


(12)           any Restricted Payment made in connection with the Transactions
and the fees and expenses related thereto or owed to Affiliates, in each case to
the extent permitted by Section 4.11 hereof;
 
(13)           the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness or Existing Retained Indebtedness
pursuant to provisions similar to those described in Section 4.10 and Section
4.14 hereof; provided that, prior to such repurchase, redemption or other
acquisition, the Issuers (or a third party to the extent permitted by this
Indenture) shall have made, to the extent applicable, a Change of Control Offer
or Asset Sale Offer, as the case may be, with respect to the Notes and shall
have repurchased, redeemed, acquired or retired for value all Notes validly
tendered and not withdrawn by Holders in connection with such Change of Control
Offer or Asset Sale Offer;
 
(14)           the declaration and payment of dividends by the Company to, or
the making of loans to, any direct or indirect parent company of the Company in
amounts required for any such parent company to pay, in each case without
duplication,
 
(A)           franchise and excise taxes and other fees, taxes and expenses
required to maintain their corporate existence;
 
(B)           foreign, federal, state and local income taxes, to the extent that
such income taxes are attributable to the income of the Company and the
Restricted Subsidiaries and, to the extent of the amount actually received from
the Unrestricted Subsidiaries, in amounts required to pay such taxes to the
extent attributable to the income of such Unrestricted Subsidiaries; provided
that in each case the amount of such payments in any fiscal year does not exceed
the amount that the Company and the Restricted Subsidiaries would be required to
pay in respect of foreign, federal, state and local taxes for such fiscal year
were the Company, the Restricted Subsidiaries and the Unrestricted Subsidiaries
(to the extent described above) to pay such taxes separately from any such
parent company;
 
(C)           customary salary, bonus and other benefits payable to employees,
directors, officers and managers of any direct or indirect parent company of the
Company to the extent that such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Company and the Restricted
Subsidiaries;
 
(D)           general corporate operating and overhead costs and expenses of any
direct or indirect parent company of the Company (including, without limitation,
pursuant to tax sharing arrangements among the Company or any Restricted
Subsidiary and such direct or indirect parent company of the Company) to the
extent that such costs and expenses are attributable to the ownership or
operation of the Company and its Subsidiaries; and
 
86

--------------------------------------------------------------------------------


(E)           fees and expenses incurred in connection with any unsuccessful
equity or debt offering of such parent company;
 
(15)           the declaration and payment of dividends by the Company or any
Restricted Subsidiary to, or the making of loans to, any direct or indirect
parent company of the Company in amounts required for any such parent company to
make cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Company or any direct or indirect
parent company of the Company;
 
(16)           the declaration and payment of dividends by the Company or any
Restricted Subsidiary to, or the making of loans to, any direct or indirect
parent company of the Company in amounts required for any such parent company to
finance Investments otherwise permitted to be made pursuant to this Section
4.07; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment, (B) such direct or indirect
parent company shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
capital of the Company or any Restricted Subsidiary or (2) the merger of the
Person formed or acquired into the Company or any Restricted Subsidiary (to the
extent not prohibited by Section 5.01 hereof) in order to consummate such
Investment, (C) such direct or indirect parent company and its Affiliates (other
than the Company or any Restricted Subsidiary) receives no consideration or
other payment in connection with such transaction except to the extent that the
Company or any Restricted Subsidiary could have given such consideration or made
such payment in compliance with this Indenture, (D) any property received by the
Company or any Restricted Subsidiary shall not increase amounts available for
Restricted Payments pursuant to clause (3) of Section 4.07(a) hereof and (E)
such Investment shall be deemed to be made by the Company or such Restricted
Subsidiary pursuant to another provision of this Section 4.07(b) (other than
pursuant to clause (10) hereof) or pursuant to the definition of “Permitted
Investments” (other than clause (9) thereof);
 
(17)           [Reserved];
 
(18)           [Reserved];
 
(19)           to the extent that any such fees or expenses constitute
Restricted Payments, the payment of management, consulting, monitoring, advisory
and other fees and related expenses pursuant to the Management Fee Agreement
(plus any unpaid management, consulting, monitoring, advisory and other fees and
related expenses accrued in any prior year) and the termination fees pursuant to
the Management Fee Agreement, or any amendment thereto so long as any such
amendment is not disadvantageous in the good faith judgment of the board of
directors of the Company to the Holders when taken as a whole, as compared to
the Management Fee Agreement as in effect on the Closing Date; and
 
87

--------------------------------------------------------------------------------


(20)           additional Restricted Payments in an aggregate amount taken
together with all other Restricted Payments made pursuant to this clause (20)
not to exceed the greater of (a) $500.0 million and (b) 2.0% of Total Assets;
 
provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (7) and (20) of this Section 4.07(b), no Default shall
have occurred and be continuing or would occur as a consequence thereof.
 
As of the Closing Date, all of the Company’s Domestic Subsidiaries will be
Restricted Subsidiaries.  The Company shall not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the last
sentence of the definition of “Unrestricted Subsidiary.” For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Company and any Restricted Subsidiary (except to
the extent repaid) in the Subsidiary so designated will be deemed to be
Restricted Payments in an amount determined as set forth in the last sentence of
the definition of “Investments.” Such designation will be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 4.07(a) hereof or under clause (7), (10) or (20) of this
Section 4.07(b), or pursuant to the definition of “Permitted Investments,” and
if such Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.  Unrestricted Subsidiaries will not be subject to any of the
restrictive covenants set forth in this Indenture.
 
Notwithstanding the foregoing provisions of this covenant, the Company will not,
and will not permit any of its Restricted Subsidiaries to, pay any cash dividend
or make any cash distribution on, or in respect of, the Company’s Capital Stock
or purchase for cash or otherwise acquire for cash any Capital Stock of the
Company or any direct or indirect parent of the Company for the purpose of
paying any cash dividend or making any cash distribution to, or acquiring
Capital Stock of any direct or indirect parent of the Company for cash from, the
Investors, or guarantee any Indebtedness of any Affiliate of the Company for the
purpose of paying such dividend, making such distribution or so acquiring such
Capital Stock to or from the Investors, in each case by means of utilization of
the cumulative Restricted Payment credit provided by the first paragraph of this
covenant, or the exceptions provided by clauses (1), (7) or (20) of this Section
4.07(b) or clauses (8), (10) or (13) of the definition of “Permitted
Investments,” unless (x) at the time and after giving effect to such payment,
the Consolidated Leverage Ratio of the Company would be less than 7.25 to 1.00
and (y) such payment is otherwise in compliance with this covenant.
 
SECTION 4.08.  Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
 
(a)  The Company shall not, and shall not permit any Restricted Subsidiary that
is not a Guarantor to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to:
 
88

--------------------------------------------------------------------------------


        (1)           (A)           pay dividends or make any other
distributions to the Company or any Restricted Subsidiary on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, or
 
        (B)           pay any Indebtedness owed to the Company or any Restricted
Subsidiary;
 
        (2)           make loans or advances to the Company or any Restricted
Subsidiary; or
 
                (3)           sell, lease or transfer any of its properties or
assets to the Company or any Restricted Subsidiary.
 
(b)  The provisions of Section 4.08(a) hereof shall not apply to encumbrances or
restrictions existing under or by reason of:
 
(1)  contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Senior Secured Credit Facilities and the related
documentation, the Senior Interim Facility and the related documentation, and
Hedging Obligations and the related documentation;
 
(2)  the Notes and the related documentation and the Existing Retained
Indebtedness;
 
(3)  purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions of the nature
discussed in clause (3) of Section 4.08(a) hereof on the property so acquired;
 
(4)  applicable law or any applicable rule, regulation or order;
 
(5)  any agreement or other instrument of a Person acquired by the Company or
any Restricted Subsidiary in existence at the time of such acquisition or at the
time when it merges with or into the Company or any Restricted Subsidiary or
assumed in connection with the acquisition of assets from such Person (but, in
any such case, not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person so acquired and its Subsidiaries, or the property
or assets of the Person so acquired and its Subsidiaries;
 
(6)  contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Company pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;
 
(7)  secured indebtedness otherwise permitted to be incurred pursuant to Section
4.09 and Section 4.12 hereof that limit the right of the debtor to dispose of
the assets securing such Indebtedness;
 
89

--------------------------------------------------------------------------------


(8)  other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
the provisions of Section 4.09 hereof;
 
(9)  restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
 
(10)  customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture;
 
(11)  customary provisions contained in leases, licenses or similar agreements,
including, but not limited to, with respect to intellectual property and other
agreements, in each case, entered into in the ordinary course of business;
 
(12)  restrictions created in connection with any Qualified Securitization
Facility; provided that, in the case of Qualified Securitization Facility
established after the Closing Date, such restrictions in the good faith
determination of the Company are necessary or advisable to effect such Qualified
Securitization Facility;
 
(13)  restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Company or any Restricted Subsidiary is a party entered into in the ordinary
course of business; provided that such agreement prohibits the encumbrance of
solely the property or assets of the Company or such Restricted Subsidiary that
are the subject to such agreement, the payment rights arising thereunder or the
proceeds thereof and does not extend to any other asset or property of the
Company or such Restricted Subsidiary or the assets or property of another
Restricted Subsidiary; and
 
(14)  any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 4.08(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (13) of this Section 4.08(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
 
SECTION 4.09.  Limitation on the Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.
 
(a)  The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the
 
90

--------------------------------------------------------------------------------


Company shall not issue any shares of Disqualified Stock and shall not permit
any Restricted Subsidiary to issue any shares of Disqualified Stock or Preferred
Stock; provided that the Company may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and, subject to Section
4.09(c) hereof, any Restricted Subsidiary may incur Indebtedness (including
Acquired Indebtedness), issue shares of Disqualified Stock and issue shares of
Preferred Stock, if the Consolidated Leverage Ratio for the Test Period
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or Preferred Stock is issued would have been less
than (x) 8.00 to 1.00 if such Indebtedness is incurred or Disqualified or
Preferred Stock issued on or after the Closing Date and on or prior to June 30,
2009 and (y) 7.50 to 1.00 if such Indebtedness is incurred or Disqualified or
Preferred Stock issued after June 30, 2009, in each case determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom) as
if the additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred, at the beginning of such Test Period.
 
(b)  The provisions of Section 4.09(a) hereof shall not apply to:
 
(1)  (A) the incurrence of Indebtedness under the Senior Secured Credit
Facilities by the Issuers, the Company or any other Restricted Subsidiary and
the issuance and creation of letters of credit and bankers’ acceptances
thereunder (with letters of credit and bankers’ acceptances being deemed to have
a principal amount equal to the face amount thereof) up to (i) an aggregate
principal amount of $16,250.0 million (which amount shall be reduced by the
difference between $750.0 million and the amount drawn under the Senior Secured
Credit Facilities for which the use of proceeds is limited to funding amounts
paid, or committed to be paid, by the Company and its subsidiaries to purchase
or otherwise acquire licenses and rights in the FCC 700 MHz Auction (including
expenses incurred, or reasonably expected to be incurred, in connection
therewith)) and (ii) $2,000.0 million minus the aggregate outstanding principal
amount of secured indebtedness incurred under clause (23) below;
 
(2)  the incurrence by the Issuers and any Guarantor of Indebtedness represented
by the Notes (including any PIK Notes and any Guarantee) and the Exchange Notes
and related exchange guarantees to be issued in exchange for the Notes and the
Guarantees pursuant to the applicable Registration Rights Agreement (but
excluding any Additional Notes and loans under the Senior Interim Facility
(including any PIK interest which may be paid with respect thereto));
 
(3)  Indebtedness of the Company and any Restricted Subsidiary in existence on
the Closing Date including Existing Retained Indebtedness (other than
Indebtedness described in clauses (1) and (2) of this Section 4.09(b));
 
(4)  Indebtedness (including Capitalized Lease Obligations) and Disqualified
Stock incurred or issued by the Company or any Restricted Subsidiary, and
Preferred Stock issued by any Restricted Subsidiary, to finance the development,
construction, purchase, lease, repairs and maintenance, or improvement of
property (real or personal)
 
91

--------------------------------------------------------------------------------


or equipment that is used or useful in a Similar Business, whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets
in an aggregate principal amount, together with any Refinancing Indebtedness in
respect thereof and all other Indebtedness, Disqualified Stock and/or Preferred
Stock incurred or issued and outstanding under this clause (4) not to exceed
4.0% of Total Assets (in each case determined at the date of incurrence) at any
time outstanding, so long as such Indebtedness, Disqualified Stock or Preferred
Stock incurred or issued under this clause (4) is incurred or issued at the date
of such purchase, lease or improvement, or is incurred within 270 days
thereafter;
 
(5)  Indebtedness incurred by the Company or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including, but not limited to, letters of
credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided that, upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;
 
(6)  Indebtedness arising from agreements of the Company or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnouts
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided that such Indebtedness is not reflected on the balance sheet of the
Company or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (6));
 
(7)  Indebtedness of the Company to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not a Guarantor is
expressly subordinated in right of payment to the Notes; provided, further that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
the Company or another Restricted Subsidiary) shall be deemed, in each case, to
be an incurrence of such Indebtedness not permitted by this clause;
 
(8)  Indebtedness of a Restricted Subsidiary to the Company or another
Restricted Subsidiary; provided that if a Guarantor incurs such Indebtedness to
a Restricted Subsidiary that is not a Guarantor, such Indebtedness is expressly
subordinated in right of payment to the Guarantee of the Notes of such
Guarantor; provided, further that any subsequent transfer of any such
Indebtedness (except to the Company or another Restricted Subsidiary) shall be
deemed, in each case, to be an incurrence of such Indebtedness not permitted by
this clause;
 
92

--------------------------------------------------------------------------------


(9)  shares of Preferred Stock of a Restricted Subsidiary issued to the Company
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Company
or another Restricted Subsidiary) shall be deemed, in each case, to be an
issuance of such shares of Preferred Stock not permitted by this clause;
 
(10)  Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred under this Section 4.09,
exchange rate risk or commodity pricing risk;
 
(11)  obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and completion guarantees and similar
obligations provided by the Company or any Restricted Subsidiary in the ordinary
course of business;
 
(12)  (A) Indebtedness or Disqualified Stock of the Company and Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary in an
aggregate principal amount or liquidation preference up to 100.0% of the net
cash proceeds received by the Company since immediately after the Closing Date
from the issue or sale of Equity Interests of the Company or cash contributed to
the capital of the Company (in each case, other than proceeds of Disqualified
Stock or sales of Equity Interests to the Company or any of its Subsidiaries) as
determined in accordance with clauses (3)(B) and (3)(C) of Section 4.07(a)
hereof  to the extent that such net cash proceeds or cash have not been applied
pursuant to such clauses to make Restricted Payments or to make other
Investments, payments or exchanges pursuant to Section 4.07(b) hereof or to make
Permitted Investments (other than Permitted Investments specified in clause (1)
or (3) of the definition thereof) and (B) Indebtedness or Disqualified Stock of
the Company or, subject to Section 4.09(c) hereof, Indebtedness, Disqualified
Stock or Preferred Stock of any Restricted Subsidiary not otherwise permitted
hereunder in an aggregate principal amount or liquidation preference, which when
aggregated with the principal amount and liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
incurred pursuant to this clause (12)(B), does not at any one time outstanding
exceed the greater of (x) $1,000.0 million and (y) 3.5% of Total Assets (it
being understood that any Indebtedness, Disqualified Stock or Preferred Stock
incurred pursuant to this clause (12)(B) shall cease to be deemed incurred or
outstanding for purposes of this clause (12)(B) but shall be deemed incurred for
the purposes of the first paragraph of this covenant from and after the first
date on which the Company or such Restricted Subsidiary could have incurred such
Indebtedness, Disqualified Stock or Preferred Stock under Section 4.09(a) hereof
without reliance on this clause (12)(B));
 
(13)  Indebtedness, Disqualified Stock or Preferred Stock that serves to extend,
replace, refund, refinance, renew or defease any Indebtedness incurred or
Disqualified
 
93

--------------------------------------------------------------------------------


Stock or Preferred Stock issued as permitted under Section 4.09(a) hereof and
clauses (2), (3), (4) and (12)(A) of this Section 4.09(b), this clause (13) and
clause (14) of this Section 4.09(b) or any Indebtedness incurred or Disqualified
Stock or Preferred Stock issued to so extend, replace, refund, refinance, renew
or defease such Indebtedness, Disqualified Stock or Preferred Stock including
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs and fees in
connection therewith (the “Refinancing Indebtedness”) prior to its respective
maturity; provided that such Refinancing Indebtedness:
 
         (A)           has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being extended, replaced, refunded, refinanced, renewed or
defeased;
 
                 (B)           to the extent that such Refinancing Indebtedness
extends, replaces, refunds, refinances, renews or defeases (i) Indebtedness
subordinated or pari passu to the Notes or any Guarantee thereof, such
Refinancing Indebtedness is subordinated or pari passu to the Notes or the
Guarantee thereof at least to the same extent as the Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased, (ii) Disqualified
Stock or Preferred Stock, such Refinancing Indebtedness must be Disqualified
Stock or Preferred Stock, respectively, issued by the same obligor under the
Disqualified Stock or Preferred Stock being refinanced and (iii) Existing
Retained Indebtedness of the Company, if such Indebtedness is incurred only by
the Company; and
 
         (C)           shall not include:
 
                      (i)Indebtedness, Disqualified Stock or Preferred Stock of
a Subsidiary of the Company that is not a Guarantor or any of the Issuers that
refinances Indebtedness or Disqualified Stock of the Company or the Issuers;
 
                      (ii)Indebtedness, Disqualified Stock or Preferred Stock of
a Subsidiary of the Company that is not a Guarantor that refinances the
Indebtedness, Disqualified Stock or Preferred Stock of a Guarantor (other than
the Company) or the Issuers; or
 
                      (iii)Indebtedness or Disqualified Stock of the Company or
Indebtedness, Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that refinances the Indebtedness, Disqualified Stock or Preferred Stock of an
Unrestricted Subsidiary;
 
94

--------------------------------------------------------------------------------


provided, further, that subclause (A) of this clause (13) will not apply to any
refunding or refinancing of any Obligations under Credit Facilities secured by
Permitted Liens or the Senior Interim Facility;
 
(14)          (A) Indebtedness or Disqualified Stock of the Company or, subject
to Section 4.09(c) hereof, Indebtedness, Disqualified Stock or Preferred Stock
of a Restricted Subsidiary incurred or issued to finance an acquisition or (B)
Indebtedness, Disqualified Stock or Preferred Stock of Persons that are acquired
by the Company or any Restricted Subsidiary or merged into the Company or a
Restricted Subsidiary in accordance with the terms of this Indenture; provided
that after giving effect to such acquisition or merger, either
 
                 (A)           the Company would be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Consolidated Leverage Ratio
Test, or
 
         (B)           the Consolidated Leverage Ratio would be lower than the
Consolidated Leverage Ratio immediately prior to such acquisition or merger;
 
(15)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days following its incurrence;
 
(16)  Indebtedness of the Company or any Restricted Subsidiary supported by a
letter of credit issued pursuant to any Credit Facilities, in a principal amount
not in excess of the stated amount of such letter of credit;
 
(17)  (A) any guarantee by the Company or a Restricted Subsidiary of
Indebtedness, leases (other than capital leases) or other obligations of any
Restricted Subsidiary that do not constitute Indebtedness so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of this Indenture, or (B) any guarantee by a
Restricted Subsidiary of Indebtedness of the Company; provided that such
guarantee is incurred in accordance with Section 4.15 hereof;
 
(18)  Indebtedness consisting of Indebtedness issued by the Company or any
Restricted Subsidiary to current or former employees, directors, officers and
consultants thereof, their respective Controlled Investment Affiliates or
Immediate Family Members, in each case to finance the purchase or redemption of
Equity Interests of the Company or any direct or indirect parent company of the
Company to the extent described in clause (4) of Section 4.07(b) hereof;
 
(19)  customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
 
95

--------------------------------------------------------------------------------


(20)  Indebtedness owed on a short-term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business of
the Company and the Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Company and the Restricted Subsidiaries;
 
(21)  Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a recourse basis;
 
(22)  Indebtedness of the Company or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums or (B) take-or-pay obligations contained
in supply arrangements in each case, incurred in the ordinary course of
business;
 
(23)  Indebtedness incurred by the Company or any Restricted Subsidiary to
finance (or to fund dividends or other distributions to the Company to finance)
regularly scheduled principal and interest on, any mandatory redemption,
repurchase or other retirement of, and any fees, premiums and expenses in
respect of the Existing Retained Indebtedness of the Company as and when
required to be paid;
 
(24)  Indebtedness of the Company or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary or joint venture in the ordinary course of business;
 
(25)  [Reserved];
 
(26)  the incurrence of Indebtedness by a Foreign Subsidiary in an amount not to
exceed at any one time outstanding, together with any other Indebtedness
incurred under this clause (26), 5.0% of the Foreign Subsidiary Total Assets (it
being understood that any Indebtedness incurred pursuant to this clause (26)
shall cease to be deemed incurred or outstanding for the purpose of this clause
(26) but shall be deemed incurred for the purposes of Section 4.09(a) hereof
from and after the first date on which the Issuers or such Restricted
Subsidiaries could have incurred such Indebtedness under Section 4.09(a) hereof
without reliance on this clause (26)); and
 
(27)  all premiums (if any), interest (including, but not limited to,
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (1) through (26) of this Section
4.09(b).
 
(c)  Restricted Subsidiaries that are not Guarantors (other than the Issuers)
may not incur Indebtedness or Disqualified Stock or Preferred Stock under
Section 4.09(a) hereof or clause 12(B) or 14(A) of Section 4.09(b) hereof if,
after giving pro forma effect to such incurrence or issuance (including a pro
forma application of the net proceeds therefrom), the aggregate amount of
Indebtedness and Disqualified Stock and Preferred Stock of Restricted
 
96

--------------------------------------------------------------------------------


Subsidiaries (other than the Issuers) that are not Guarantors incurred or issued
pursuant to Section 4.09(a) hereof and clauses 12(B) and 14(A) of Section
4.09(b) hereof, collectively, would exceed the greater of $900.0 million and
3.0% of Total Assets.
 
(d)  For purposes of determining compliance with this Section 4.09:
 
(1)  in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of Permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (26) of Section 4.09(b) hereof or is entitled
to be incurred pursuant to Section 4.09(a) hereof, the Company, in its sole
discretion, will classify or reclassify such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in one of the above clauses or under Section 4.09(a) hereof;
provided that all Indebtedness outstanding under the Credit Facilities on the
Closing Date will be treated as incurred on the Closing Date under clause (1) of
Section 4.09(b) hereof; and
 
(2)  at the time of incurrence, the Company will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 4.09(a) and Section 4.09(b) hereof.
 
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as the case may be, of the same class will not be deemed to be
an incurrence of Indebtedness, Disqualified Stock or Preferred Stock for
purposes of this Section 4.09.
 
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.
 
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
 
97

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary, the Company shall not, and shall not
permit any other Guarantor to, directly or indirectly, incur any Indebtedness
(including Acquired Indebtedness) that is subordinated or junior in right of
payment to any Indebtedness of the Company or such Guarantor, as the case may
be, unless such Indebtedness is expressly subordinated in right of payment to
the Notes or such Guarantor’s Guarantee to the extent and in the same manner as
such Indebtedness is subordinated to other Indebtedness of the Company or such
Guarantor, as the case may be.
 
This Indenture will not treat (1) unsecured Indebtedness as subordinated or
junior to secured indebtedness merely because it is unsecured or (2)
unsubordinated indebtedness as subordinated or junior to any other
unsubordinated indebtedness merely because it has a junior priority with respect
to the same collateral.
 
SECTION 4.10.  Asset Sales.
 
(a)  The Company shall not, and shall not permit any Restricted Subsidiary to,
consummate directly or indirectly an Asset Sale, unless:
 
(1)  the Company or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value of the assets sold or otherwise disposed of; and
 
(2)  except in the case of a Permitted Asset Swap, at least 75.0% of the
consideration therefor received by the Company or such Restricted Subsidiary, as
the case may be, is in the form of Cash Equivalents; provided that the amount of
the following shall be deemed to be Cash Equivalents for purposes of this
provision and for no other purpose:
 
(A)           any liabilities (as shown on the most recent balance sheet of the
Company or such Restricted Subsidiary or in the footnotes thereto) of the
Company or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the Notes, that are assumed by the transferee of any such
assets (or a third party on behalf of such transferee) or for which the Company
or such Restricted Subsidiary, as applicable, has been validly released by all
creditors in writing;
 
(B)           any securities, notes or other obligations or assets received by
the Company or such Restricted Subsidiary from such transferee that are
converted by the Company or such Restricted Subsidiary into cash (to the extent
of the cash received) within 180 days following the closing of such Asset Sale;
or
 
(C)           any Designated Non-cash Consideration received by the Company or
such Restricted Subsidiary in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed 5.0%
of
 
98

--------------------------------------------------------------------------------


Total Assets at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value.
 
(b)  Within 450 days after the receipt of any Net Proceeds of any Asset Sale,
the Company or such Restricted Subsidiary, at its option, may apply or cause to
be applied the Net Proceeds from such Asset Sale,
 
(1)           to permanently reduce:
 
        (A)   Obligations under the Senior Secured Credit Facilities and, in the
case of Obligations under revolving credit facilities or other similar
Indebtedness, to correspondingly reduce commitments with respect thereto;
 
        (B)       Obligations under unsubordinated indebtedness that is secured
by a Lien, which Lien is permitted by this Indenture, and, in the case of
Obligations under revolving credit facilities or other similar Indebtedness, to
correspondingly reduce commitments with respect thereto;
 
    (C)           Obligations under other unsubordinated indebtedness (in the
case of Obligations under revolving credit facilities or other similar
Indebtedness, to correspondingly reduce commitments with respect thereto);
provided that the Issuers shall equally and ratably reduce Obligations under the
Notes by, at their option, (i) redeeming Notes if they are then redeemable as
provided under Section 3.07 hereof, (ii) making an offer (in accordance with the
procedures set forth in Section 3.09 and Section 4.10(d) hereof) to all Holders
to purchase their Notes at 100.0% of the principal amount thereof, plus the
amount of accrued but unpaid interest, if any, on the principal amount of Notes
to be repurchased or (iii) purchasing Notes through open market purchases (to
the extent that such purchases are at a price equal to or higher than 100.0% of
the principal amount thereof) in a manner that complies with this Indenture and
applicable securities law; or
 
(D)           Indebtedness of a Restricted Subsidiary that is not a Guarantor,
other than Indebtedness owed to the Company or another Restricted
Subsidiary; or
 
(2)           to make (A) an Investment in any one or more businesses; provided
that such Investment in any business is in the form of the acquisition of
Capital Stock and results in the Company or any Restricted Subsidiary owning an
amount of the Capital Stock of such business such that it constitutes a
Restricted Subsidiary, (B) acquisition of properties, (C) capital expenditures
or (D) acquisitions of other assets, that, in each of (A), (B), (C) and (D), are
used or useful in a Similar Business or replace the businesses, properties
and/or assets that are the subject of such Asset Sale; provided that a binding
 
99

--------------------------------------------------------------------------------


commitment shall be treated as a permitted application of the Net Proceeds in
accordance with the requirements of this clause (2) from the date of such
commitment so long as the Company or such Restricted Subsidiary enters into such
commitment with the good faith expectation that such Net Proceeds will be
applied to satisfy such commitment within 180 days of such commitment (an
“Acceptable Commitment”) and, in the event that any Acceptable Commitment is
later cancelled or terminated for any reason before the Net Proceeds are applied
in connection therewith, the Company or such Restricted Subsidiary enters into
another Acceptable Commitment (a “Second Commitment”) within 180 days of such
cancellation or termination; provided, further, that if any Second Commitment is
later cancelled or terminated for any reason before such Net Proceeds are
applied, then such Net Proceeds shall constitute Excess Proceeds.
 
(c)  Any Net Proceeds from the Asset Sale that are not invested or applied as
provided and within the time period set forth in Section 4.10(b) hereof will be
deemed to constitute “Excess Proceeds.”  When the aggregate amount of Excess
Proceeds exceeds $200.0 million, the Issuers shall make an offer to all Holders
and, if required by the terms of any Indebtedness that is pari passu with the
Notes (“Pari Passu Indebtedness”), to the holders of such Pari Passu
Indebtedness (an “Asset Sale Offer”), to purchase the maximum aggregate
principal amount of the Notes and such Pari Passu Indebtedness that is in an
amount equal to at least $2,000, that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100.0% of the principal
amount thereof (or accreted value thereof, if less), plus accrued and unpaid
interest, if any, to the date fixed for the closing of such offer, in accordance
with the procedures set forth in this Indenture.  The Issuers will commence an
Asset Sale Offer within ten Business Days after the date on which the aggregate
amount of Excess Proceeds exceeds $200.0 million by delivering the notice
required pursuant to the terms of this Indenture, with a copy to the
Trustee.  The Issuers may satisfy the foregoing obligations with respect to any
Net Proceeds from an Asset Sale by making an Asset Sale Offer with respect to
such Net Proceeds prior to the expiration of the relevant 450-day period (or
such longer period as provided above) or with respect to Excess Proceeds of
$200.0 million or less; provided that any such Asset Sale Offer shall be in an
aggregate amount of not less than $25.0 million.
 
To the extent that the aggregate amount of Notes and such Pari Passu
Indebtedness tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Issuers may use any remaining Excess Proceeds for general
corporate purposes, subject to other covenants contained in this Indenture.  If
the aggregate principal amount of Notes or the Pari Passu Indebtedness
surrendered by such holders thereof exceeds the amount of the Excess Proceeds,
the Trustee shall select the Notes and the Issuers shall select such Pari Passu
Indebtedness to be purchased on a pro rata basis based on the accreted value or
principal amount of the Notes or such Pari Passu Indebtedness tendered.  Upon
completion of any such Asset Sale Offer, the amount of Excess Proceeds that
resulted in the Asset Sale Offer shall be reset to zero.
 
(d)  Pending the final application of any Net Proceeds pursuant to this Section
4.10, the holder of such Net Proceeds may apply such Net Proceeds temporarily to
reduce Indebtedness outstanding under a revolving credit facility or otherwise
invest such Net Proceeds in any manner not prohibited by this Indenture.
 
100

--------------------------------------------------------------------------------


(e)  The Issuers will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent that such laws or regulations are applicable in connection with the
repurchase of the Notes pursuant to an Asset Sale Offer.  To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Indenture, the Issuers will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.
 
SECTION 4.11.  Transactions with Affiliates.
 
(a)  The Company shall not, and shall not permit any Restricted Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Issuers
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $25.0 million, unless:
 
(1)  such Affiliate Transaction is on terms that are not materially less
favorable to the Company or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and
 
(2)  the Company delivers to the Trustee with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $75.0 million, a resolution adopted by
the majority of the board of directors of the Company approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) of this Section 4.11(a).
 
(b)  The provisions of Section 4.11(a) hereof will not apply to the following:
 
(1)  transactions between or among the Company or any Restricted Subsidiary;
 
(2)  Restricted Payments permitted under Section 4.07 hereof and the definition
of “Permitted Investments”;
 
(3)  the payment of management, consulting, monitoring, advisory and other fees
and related expenses pursuant to the Management Fee Agreement (plus any unpaid
management, consulting, monitoring, advisory and other fees and related expenses
accrued in any prior year) and the termination fees pursuant to the Management
Fee Agreement, or any amendment thereto so long as any such amendment is not
disadvantageous in the good faith judgment of the board of directors of the
Company to the Holders when taken as a whole, as compared to the Management Fee
Agreement as in effect on the Closing Date;
 
101

--------------------------------------------------------------------------------


(4)  the payment of reasonable and customary fees paid to, and indemnities
provided for the benefit of, current or former employees, directors, officers or
consultants of the Company, any direct or indirect parent companies of the
Company or any Restricted Subsidiary;
 
(5)  transactions in which the Company or any Restricted Subsidiary, as the case
may be, delivers to the Trustee a letter from an Independent Financial Advisor
stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view or stating that the terms are not
materially less favorable to the Company or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Company or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis;
 
(6)  any agreement, instrument or arrangement as in effect as of the Closing
Date, or any amendment thereto (so long as any such amendment is not
disadvantageous in the good faith judgment of the board of directors of the
Company to the Holders when taken as a whole as compared to the applicable
agreement as in effect on the Closing Date);
 
(7)  the existence of, or the performance by the Company or any Restricted
Subsidiary of its obligations under the terms of, any stockholders agreement
(including, but not limited to, any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date and any
similar agreements which it may enter into thereafter; provided that the
existence of, or the performance by the Company or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this clause (7) to the extent that the terms of any such amendment
or new agreement are not otherwise disadvantageous in the good faith judgment of
the board of directors of the Company to the Holders when taken as a whole;
 
(8)  the Transactions and the payment of all fees and expenses related to the
Transactions, in each case as contemplated by the Offering Memorandum;
 
(9)  transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services that are Affiliates, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Indenture that are fair to the Company and the Restricted
Subsidiaries, in the reasonable determination of the board of directors of the
Company or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;
 
(10)  the issuance of Equity Interests (other than Disqualified Stock) of the
Company to any Permitted Holder or to any employee, director, officer or
consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the
 
102

--------------------------------------------------------------------------------


Company, any of the direct or indirect parent companies of the Company or any
Restricted Subsidiary;
 
(11)  sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility;
 
(12)  payments by the Company or any Restricted Subsidiary to any of the
Investors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the board of directors of the Company in
good faith;
 
(13)  payments and issuances of Indebtedness and Disqualified Stock (and
cancellations of any thereof) of the Company and the Restricted Subsidiaries and
Preferred Stock (and cancellation of any thereof) of any Restricted Subsidiary
to any current or former employee, director, officer or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Company, any of its Subsidiaries or any of its direct or indirect parent
companies pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, and any employment agreements, stock option plans and
other compensatory arrangements (and any successor plans thereto) and any
supplemental executive retirement benefit plans or arrangements with any such
employees, directors, officers or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members) that are, in each case,
approved by the board of directors of the Company in good faith;
 
(14)  investments by any of the Investors in securities of the Company or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by such Investors in connection therewith) so long as (a) the investment is
being offered generally to other investors on the same or more favorable terms
and (b) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of securities;
 
(15)  payments to or from, and transactions with, any joint venture in the
ordinary course of business (including, without limitation, any cash management
activities related thereto); provided that the joint venture is between the
Company or one of the Restricted Subsidiaries and a Person or Persons that are
not otherwise Affiliates of the Company;
 
(16)  payments by the Company (and any direct or indirect parent company
thereof) and its Subsidiaries pursuant to tax sharing arrangements among the
Company (and any such parent company) and its Subsidiaries; provided that in
each case the amount of such payments in any fiscal year does not exceed the
amount that the Company, the Restricted Subsidiaries and the Unrestricted
Subsidiaries (to the extent of amount received from Unrestricted Subsidiaries)
would be required to pay in respect of
 
103

--------------------------------------------------------------------------------


foreign, federal, state and local taxes for such fiscal year were the Company,
the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such parent entity;
 
(17)  any lease entered into between the Company or any Restricted Subsidiary,
as lessee, and any Affiliate of the Company, as lessor, which is approved by a
majority of the disinterested members of the board of directors of the Company
in good faith;
 
(18)  intellectual property licenses in the ordinary course of business; and
 
(19)  investments by the Investors in securities of the Issuers or any of the
Restricted Subsidiaries so long as (i) the investment is being offered generally
to other investors on the same or more favorable terms and (ii) the investment
constitutes less than 5% of the proposed or outstanding issue amount of such
class of securities.
 
SECTION 4.12.  Liens.  The Company shall not, and shall not permit any of the
Issuers or any other Guarantor to, directly or indirectly, create, incur, assume
or suffer to exist any Lien (except Permitted Liens) that secures Obligations
under any Indebtedness or any related Guarantee, on any asset or property of the
Company, the Issuers or any other Guarantor, or any income or profits therefrom,
or assign or convey any right to receive income therefrom, unless:
 
(1)  in the case of Liens securing Subordinated Indebtedness, the Notes and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; and
 
(2)  in all other cases, the Notes or the Guarantees are equally and ratably
secured;
 
except that the foregoing shall not apply to (A) Liens equally and ratably
securing the Notes and the related Guarantees and the Senior Interim Facility,
(B) Liens securing Indebtedness permitted to be incurred under Credit
Facilities, including, but not limited to, any letter of credit facility
relating thereto, that was permitted by the terms of this Indenture to be
incurred pursuant to clause (1) of Section 4.09(b) hereof and (C) Liens securing
Indebtedness permitted to be incurred pursuant to Section 4.09 hereof; provided
that, with respect to Liens securing Indebtedness permitted under this subclause
(C), at the time of incurrence and after giving pro forma effect thereto, the
Senior Secured Leverage Ratio would be no greater than 5.25 to 1.00.  Any Lien
which is granted to secure the Notes under this Section 4.12 shall be discharged
at the same time as the discharge of the Lien (other than through the exercise
of remedies with respect thereto) that gave rise to the obligations to secure
the Notes.
 
SECTION 4.13.  Company Existence.  Subject to Article V hereof, the Company
shall do or cause to be done all things necessary to preserve and keep in full
force and effect (i) its company existence, and the corporate, partnership or
other existence of each Restricted Subsidiary, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any such Restricted Subsidiary and (ii)
 
104

--------------------------------------------------------------------------------


the rights (charter and statutory), licenses and franchises of the Company and
the Restricted Subsidiaries; provided that the Company shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of the Restricted Subsidiaries, if the Company in good faith
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and the Restricted Subsidiaries, taken as
a whole.
 
SECTION 4.14.  Offer to Repurchase Upon Change of Control.  If a Change of
Control occurs, unless the Issuers have previously or concurrently delivered a
redemption notice with respect to all outstanding Notes as described under
Section 3.07 hereof, the Issuers shall make an offer to purchase all of the
Notes pursuant to the offer described below (the “Change of Control Offer”) at a
price in cash (the “Change of Control Payment”) equal to 101.0% of the aggregate
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase, subject to the right of Holders of record on the relevant Record
Date to receive interest due on the relevant Interest Payment Date.  Within 30
days following any Change of Control, the Issuers shall deliver notice of such
Change of Control Offer electronically or by first-class mail, with a copy to
the Trustee, to each Holder to the address of such Holder appearing in the Note
Register or otherwise in accordance with the procedures of DTC with the
following information:
 
(1)  that a Change of Control Offer is being made pursuant to this Section 4.14
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Issuers;
 
(2)  the purchase price and the purchase date, which will be no earlier than 30
days nor later than 60 days from the date on which such notice is delivered (the
“Change of Control Payment Date”);
 
(3)  that any Note not properly tendered will remain outstanding and continue to
accrue interest;
 
(4)  that unless the Issuers default on the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;
 
(5)  that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed, to
the paying agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;
 
(6)  that Holders will be entitled to withdraw their tendered Notes and their
election to require the Issuers to purchase such Notes; provided that the Paying
Agent receives, not later than the close of business on the expiration date of
the Change of Control Offer, a facsimile transmission, an electronic mail or
letter setting forth the name of the Holder, the principal amount of Notes
tendered for purchase, and a statement that
 
105

--------------------------------------------------------------------------------


such Holder is withdrawing its tendered Notes and its election to have such
Notes purchased;
 
(7)  that Holders whose Notes are being purchased only in part will be issued
new Notes and such new Notes will be equal in principal amount to the
unpurchased portion of the Notes surrendered.  The unpurchased portion of the
Notes must be equal to at least $2,000 or an integral multiple of $1,000
thereafter in the case of the Cash-Pay Notes and at least $2,000 in the case of
the Toggle Notes;
 
(8)  if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control; and
 
(9)  the other instructions, as determined by the Issuers, consistent with this
Section 4.14, that a Holder must follow.
 
The Issuers will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent that
such laws or regulations are applicable in connection with the repurchase of
Notes pursuant to a Change of Control Offer.  To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Issuers shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached their obligations under
this Indenture by virtue thereof.
 
(b)  On the Change of Control Payment Date, the Issuers shall, to the extent
permitted by law:
 
(1)  accept for payment all Notes issued by them or portions thereof properly
tendered pursuant to the Change of Control Offer;
 
(2)  deposit with the Paying Agent an amount equal to the aggregate amount of
the Change of Control Payment in respect of all Notes or portions thereof so
tendered; and
 
(3)  deliver, or cause to be delivered, to the Trustee for cancellation the
Notes so accepted together with an Officer’s Certificate of any of the Issuers
to the Trustee stating that such Notes or portions thereof have been tendered to
and purchased by the Issuers.
 
(c)  The Issuers shall not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Indenture applicable to a Change of Control Offer made by the
Issuers and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer.
 
106

--------------------------------------------------------------------------------


(d)  Notwithstanding anything to the contrary herein, a Change of Control Offer
may be made in advance of a Change of Control, conditional upon such Change of
Control, if a definitive agreement is in place for the Change of Control at the
time of making of the Change of Control Offer.
 
(e)  Other than as specifically provided in this Section 4.14, any purchase
pursuant to this Section 4.14 shall be made pursuant to the provisions of
Sections 3.02, 3.05 and 3.06 hereof, and references therein to “redeem,”
“redemption” and similar words shall be deemed to refer to “purchase,”
“repurchase” and similar words, as applicable.
 
SECTION 4.15.  Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries.  The Company shall not permit any of its Wholly-Owned Subsidiaries
that are Restricted Subsidiaries (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee other capital markets debt securities of
the Company or any other Guarantor), other than the Issuers, any Guarantor
(other than the Company), a Foreign Subsidiary or a Securitization Subsidiary,
to guarantee the payment of any Indebtedness of the Company or any other
Guarantor unless:
 
(1)  such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to this Indenture providing for a Guarantee by such
Restricted Subsidiary, except that with respect to a guarantee of Indebtedness
of the Company or any other Guarantor, if such Indebtedness is by its express
terms subordinated in right of payment to the Notes or such Guarantor’s
Guarantee, any such guarantee by such Restricted Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to such Guarantee
substantially to the same extent as such Indebtedness is subordinated to the
Notes; and
 
(2)  such Restricted Subsidiary waives and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Company or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee;
 
provided that this Section 4.15 shall not be applicable to (i) any guarantee of
any Restricted Subsidiary that existed at the time when such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary and (ii)
guarantees of any Qualified Securitization Facility by any Securitization
Subsidiary.
 
SECTION 4.16.  Corporate Co-Issuer.  ACI will always maintain a Wholly-Owned
Subsidiary of ACI organized as a corporation under the laws of the United States
of America, any state thereof, the District of Columbia or any territory thereof
that will serve as a co-issuer of the Notes unless ACI is itself a corporation
under the laws of the United States of America, any state thereof or the
District of Columbia.
 
107

--------------------------------------------------------------------------------


In addition to the other restrictions set forth in this Indenture, the Co-Issuer
may not hold any material assets, invest any of its assets in “Securities” as
such term is defined in the Investment Company Act, become liable for any
material obligations or engage in any significant business activities; provided
that the Co-Issuer may be a co-obligor with respect to Indebtedness if ACI is an
obligor of such Indebtedness.
 
SECTION 4.17.  Suspension of Covenants.
 
(a)  During any period of time when (i) the Notes have Investment Grade Ratings
from both Rating Agencies and (ii) no Default has occurred and is continuing
under this Indenture (the occurrence of the events described in the foregoing
clauses (i) and (ii) being collectively referred to as a “Covenant Suspension
Event” and the date thereof being referred to as the “Suspension Date”), then,
Section 4.07 hereof, Section 4.08 hereof, Section 4.09 hereof, Section 4.10
hereof, Section 4.11 hereof, clause (4) of Section 5.01(a) hereof and clause (4)
of Section 5.01(C) hereof shall not be applicable to the Notes (collectively,
the “Suspended Covenants”).
 
(b)  During any period when the foregoing covenants have been suspended, the
Company may not designate any of its Subsidiaries as Unrestricted Subsidiaries
pursuant to the second sentence of the definition of “Unrestricted Subsidiary.”
 
(c)  In the event that the Company and the Restricted Subsidiaries are not
subject to the Suspended Covenants under this Indenture for any period of time
as a result of the foregoing, and on any subsequent date (the “Reversion Date”)
on which one or both of the Rating Agencies withdraw their Investment Grade
Rating or downgrade the rating assigned to the Notes below an Investment Grade
Rating, the Company and the Restricted Subsidiaries will thereafter again be
subject to the Suspended Covenants under this Indenture with respect to future
events.  The period of time between the Suspension Date and the Reversion Date
is referred to in this Section 4.17 as the “Suspension Period.”  Upon the
occurrence of a Covenant Suspension Event, the amount of Excess Proceeds from
Net Proceeds shall be reset to zero.
 
(d)  Notwithstanding the foregoing, in the event of any such reinstatement, no
action taken or omitted to be taken by the Company or any Restricted
Subsidiaries prior to such reinstatement will give rise to a Default under this
Indenture with respect to the Notes; provided that (1) with respect to
Restricted Payments made after such reinstatement, the amount available to be
made as Restricted Payments will be calculated as though Section 4.07 hereof had
been in effect prior to, but not during, the Suspension Period; and (2) all
Indebtedness incurred or Disqualified Stock issued during the Suspension Period
will be classified to have been incurred or issued pursuant to clause (3) of
Section 4.09(b) hereof.
 
(e)  The Issuers shall deliver promptly to the Trustee an Officer’s Certificate
of any of the Issuers notifying it of any event set forth under this Section
4.17.
 
108

--------------------------------------------------------------------------------


ARTICLE V


SUCCESSORS
 
SECTION 5.01.  Merger, Consolidation or Sale of All or Substantially All Assets.
 
(a)  Neither Issuer may consolidate or merge with or into or wind up into
(whether or not such Issuer is the surviving Person), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, in one or more related transactions, to any Person unless:
 
(1)  such Issuer is the surviving Person or the Person formed by or surviving
any such consolidation or merger (if other than such Issuer) or to which such
sale, assignment, transfer, lease, conveyance or other disposition will have
been made, is a Person organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Person, as the case may be, being herein called the “Successor Issuer”);
provided that in the case where the surviving Person is not a corporation, a
co-obligor of the Notes is a corporation;
 
(2)  the Successor Issuer, if other than such Issuer, expressly assumes all the
obligations of such Issuer under the Notes pursuant to supplemental indentures
or other documents or instruments;
 
(3)  immediately after such transaction, no Default exists;
 
(4)  immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable Test Period,
 
(A)           the Successor Issuer or, if such Issuer is the surviving Person,
such Issuer would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Leverage Ratio Test, or
 
(B)           the Consolidated Leverage Ratio for the Company and the Restricted
Subsidiaries would be lower than the Consolidated Leverage Ratio for the Company
and the Restricted Subsidiaries immediately prior to such transaction;
 
(5)  each Guarantor, unless it is the other party to the transactions described
above, in which case clause (1)(B) of Section 5.01(e) hereof shall apply, shall
have by supplemental indenture confirmed that its Guarantee shall apply to such
Person’s obligations under this Indenture, the Notes and the applicable
Registration Rights Agreement; and
 
109

--------------------------------------------------------------------------------


(6)  such Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indentures, if any, comply with this Indenture.
 
(b)  The Successor Issuer will succeed to, and be substituted for, such Issuer
under this Indenture, the Guarantees and the Notes, as
applicable.  Notwithstanding clauses (3) and (4) of Section 5.01(a) hereof,
 
(1)  any Restricted Subsidiary may consolidate with or merge into or transfer
all or part of its properties and assets to an Issuer, and
 
(2)  an Issuer may merge with one of its Affiliates (other than with the other
Issuer) solely for the purpose of reincorporating such Issuer in the District of
Columbia, another state of the United States or any territory thereof so long as
the amount of Indebtedness of such Issuer and the Restricted Subsidiaries is not
increased thereby.
 
Notwithstanding anything to the contrary in the foregoing, Section 5.01 hereof
shall not apply in the event that any Issuer in its sole discretion converts
into a limited liability company existing under the laws of the jurisdiction of
organization of such Issuer and undertakes any transactions related or
incidental thereto at any time after the Closing Date; provided that in the case
of such conversion, a co-obligor of the Notes is a corporation.
 
(c)  The Company may not consolidate or merge with or into or wind up into
(whether or not the Company is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:
 
(1)  the Company is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Company) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made, is a Person organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, as the case may be, being herein called the “Successor
Company”);
 
(2)  the Successor Company, if other than the Company, expressly assumes all the
obligations of the Company under the Notes pursuant to supplemental indentures
or other documents or instruments;
 
(3)  immediately after such transaction, no Default exists;
 
(4)  immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable Test Period,
 
110

--------------------------------------------------------------------------------


(A)           the Successor Company or, if the Company is the surviving Person,
the Company, would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Leverage Ratio Test, or
 
(B)           the Consolidated Leverage Ratio for the Successor Company and its
Restricted Subsidiaries or, if the Company is the surviving Person, the Company
and the Restricted Subsidiaries, would be less than the Consolidated Leverage
Ratio for the Company and the Restricted Subsidiaries immediately prior to such
transaction; and
 
(5)  the Company shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indentures, if any, comply with this Indenture.
 
(d)  The Successor Company will succeed to, and be substituted for, the Company
under this Indenture, the Guarantees and the Notes, as
applicable.  Notwithstanding clauses (3) and (4) of Section 5.01(c) hereof,
 
(1)  any Restricted Subsidiary may consolidate with or merge into or transfer
all or part of its properties and assets to the Company, and
 
(2)  the Company may merge with an Affiliate of the Company solely for the
purpose of reincorporating the Company in the United States, any state thereof,
or the District of Columbia, or any territory thereof so long as the amount of
Indebtedness of the Company and the Restricted Subsidiaries is not increased
thereby.
 
(e)  Subject to Section 10.06 hereof, no Guarantor will, and the Company will
not permit any Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Company, an Issuer or such Guarantor is the surviving
Person), or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless:
 
(1)  (A)  such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a Person organized or existing under the laws of the
United States, any state thereof or the District of Columbia, or any territory
thereof (such Person being herein called the “Successor Guarantor”);
 
(B)           the Successor Guarantor expressly assumes all the obligations of
such Guarantor under this Indenture and such Guarantor’s related Guarantee
pursuant to supplemental indentures or other documents or instruments;
 
(C)           immediately after such transaction, no Default exists; and
 
111

--------------------------------------------------------------------------------


(D)           the Issuers shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental indentures, if any, comply with this
Indenture; or
 
(2)  the transaction is made in compliance with Section 4.10 hereof.
 
(f)  Subject to Section 10.06 hereof, the Successor Guarantor will succeed to,
and be substituted for, such Guarantor under this Indenture and such Guarantor’s
Guarantee.  Notwithstanding the foregoing, any Guarantor (other than the
Company) may (1) merge into or transfer all or part of its properties and assets
to another Guarantor or any of the Issuers, (2) merge with an Affiliate of the
Issuers solely for the purpose of reincorporating such Guarantor in the District
of Columbia, another state of the United States or any territory thereof or (3)
convert into a corporation, partnership, limited partnership, limited liability
company or trust organized or existing under the laws of the jurisdiction of
organization of such Guarantor.
 
(g)  Notwithstanding anything to the contrary, the merger contemplated by the
Transaction Agreement shall be permitted without compliance with this Section
5.01.
 
SECTION 5.02.  Successor Person Substituted.  Upon any consolidation or merger,
or any sale, assignment, transfer, lease, conveyance or other disposition of all
or substantially all of the assets of the Company or a Guarantor in accordance
with Section 5.01 hereof, the successor Person formed by such consolidation or
into or with which the Company or such Guarantor, as applicable, is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the Company or such Guarantor, as
applicable, shall refer instead to the Successor Person and not to the Company
or such Guarantor, as applicable), and may exercise every right and power of the
Company or such Guarantor, as applicable, under this Indenture with the same
effect as if such successor Person had been named as the Company or a Guarantor,
as applicable, herein; provided that the predecessor company shall not be
relieved from the obligation to pay the principal of and interest on the Notes
except in the case of a sale, assignment, transfer, conveyance or other
disposition of all of the Company’s assets that meets the requirements of
Section 5.01 hereof.
 
ARTICLE VI
 
DEFAULTS AND REMEDIES
 
SECTION 6.01.  Events of Default.
 
An “Event of Default,” wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
 
112

--------------------------------------------------------------------------------


(1)  default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on any Class of Notes;
 
(2)  default for 30 days or more in the payment when due of interest or
Additional Interest on or with respect to any Class of Notes;
 
(3)  failure by the Issuers or any Guarantor for 60 days after receipt of
written notice given by the Trustee or the Holders of not less than 30.0% in
principal amount of the then outstanding Notes to comply with any of its
obligations, covenants or agreements (other than a default referred to in clause
(1) or (2) above) contained in this Indenture or the Notes;
 
(4)  default under any other Class of Notes or any mortgage, indenture or
instrument under which there is issued or by which there is secured or evidenced
any Indebtedness for money borrowed by the Company or any Restricted Subsidiary
or the payment of which is guaranteed by the Company or any Restricted
Subsidiary, other than Indebtedness owed to the Company or a Restricted
Subsidiary, whether such Indebtedness or guarantee now exists or is created
after the issuance of the Notes, if both:
 
(A)           such default either results from the failure to pay any principal
of such Indebtedness at its stated final maturity (after giving effect to any
applicable grace periods) or relates to an obligation other than the obligation
to pay principal of any such Indebtedness at its stated final maturity and
results in the holder or holders of such Indebtedness causing such Indebtedness
to become due prior to its stated maturity; and
 
(B)           other than in the case of any other Class of Notes, the principal
amount of such Indebtedness, together with the principal amount of any other
such Indebtedness in default for failure to pay principal at stated final
maturity (after giving effect to any applicable grace periods), or the maturity
of which has been so accelerated, aggregate $150.0 million or more at any one
time outstanding;
 
(5)  failure by the Company or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) to pay
final judgments aggregating in excess of $150.0 million, which final judgments
remain unpaid, undischarged and unstayed for a period of more than 60 days after
such judgment becomes final, and in the event such judgment is covered by
insurance, an enforcement proceeding has been commenced by any creditor upon
such judgment or decree which is not promptly stayed;
 
(6)  the Company or any of its Subsidiaries that is a Significant Subsidiary (or
any group of Subsidiaries that, taken together, would constitute a Significant
Subsidiary), pursuant to or within the meaning of any Bankruptcy Law:
 
113

--------------------------------------------------------------------------------


                (i)commences proceedings to be adjudicated bankrupt or
insolvent;
 
                (ii)consents to the institution of bankruptcy or insolvency
proceedings against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under applicable Bankruptcy Law;
 
                (iii)consents to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator or other similar official of it or for all or
substantially all of its property;
 
                (iv)makes a general assignment for the benefit of its creditors;
or
 
                (v)generally is not paying its debts as they become due;
 
(7)  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
                (i)is for relief against the Company or any of its Subsidiaries
that is a Significant Subsidiary (or any group of Subsidiaries that, taken
together, would constitute a Significant Subsidiary), in a proceeding in which
the Company or any such Subsidiary, that is a Significant Subsidiary (or any
group of Subsidiaries that, taken together, would constitute a Significant
Subsidiary), is to be adjudicated bankrupt or insolvent;
 
                (ii)appoints a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any of its Subsidiaries
that is a Significant Subsidiary (or any group of Subsidiaries that, taken
together, would constitute a Significant Subsidiary), or for all or
substantially all of the property of the Company or any of its Subsidiaries that
is a Significant Subsidiary (or any group of Subsidiaries that, taken together,
would constitute a Significant Subsidiary); or
 
                (iii)orders the liquidation of the Company or any of its
Subsidiaries that is a Significant Subsidiary (or any group of Subsidiaries
that, taken together, would constitute a Significant Subsidiary);
 
and the order or decree remains unstayed and in effect for 60 consecutive days;
or
 
(8)  the Guarantee of any Significant Subsidiary (or any group of Subsidiaries
that together would constitute a Significant Subsidiary) shall for any reason
cease to be in full force and effect or be declared null and void or any
responsible officer of any Guarantor that is a Significant Subsidiary (or the
responsible officers of any group of Subsidiaries that together would constitute
a Significant Subsidiary), as the case may be, denies that it has any further
liability under its Guarantee or gives notice to such effect,
 
114

--------------------------------------------------------------------------------


other than by reason of the termination of this Indenture or the release of any
such Guarantee in accordance with this Indenture.
 
SECTION 6.02.  Acceleration.  If any Event of Default (other than an Event of
Default specified in clause (6) or (7) of Section 6.01 hereof) occurs and is
continuing under this Indenture, the Trustee or the Holders of (i) in the case
of clauses (1) and (2) of Section 6.01 hereof, at least 30% in principal amount
of then total outstanding amounts of such Class may declare the principal of,
premium, if any, and interest on the then outstanding Notes of such Class to be
due and payable immediately and (ii) in all other cases, at least 30.0% in
principal amount of the then total outstanding Notes may declare the principal,
premium, if any, interest and any other monetary obligations on all the then
outstanding Notes to be due and payable immediately.
 
Upon the effectiveness of such declaration, such principal, premium, if any, and
interest shall be due and payable immediately.  The Trustee shall have no
obligation to accelerate the Notes if the Trustee in good faith determines that
acceleration is not in the best interests of the applicable Class of
Holders.  Notwithstanding the foregoing, in the case of an Event of Default
arising under clause (6) or (7) of Section 6.01 hereof, all outstanding Notes
shall be due and payable immediately without further action or notice.
 
The Holders of a majority in aggregate principal amount of (i) in the case of
clauses (1) and (2) of Section 6.01 hereof, the then outstanding Notes of the
relevant Class may, by written notice to the Trustee on behalf of the Holders of
all of the Notes of such Class, rescind any acceleration with respect to such
Notes and its consequences if such rescission would not conflict with any
judgment of a court of competent jurisdiction and if all existing Events of
Default (except nonpayment of interest on, premium, if any, or the principal of
any Note in such Class held by a non-consenting Holder that has become due
solely because of the acceleration) have been cured or waived and (ii) in all
other cases, the then outstanding Notes may, by written notice to the Trustee on
behalf of the Holders of all of the Notes, rescind any acceleration with respect
to the Notes and its consequences if such rescission would not conflict with any
judgment of a court of competent jurisdiction and if all existing Events of
Default (except nonpayment of interest on, premium, if any, or the principal of
any Note held by a non-consenting Holder that has become due solely because of
the acceleration) have been cured or waived.
 
In the event of any Event of Default specified in clause (4) of Section 6.01
hereof, such Event of Default and all consequences thereof (excluding any
resulting payment default, other than as a result of acceleration of the Notes)
shall be annulled, waived and rescinded, automatically and without any action by
the Trustee or the Holders, if within 20 days after such Event of Default arose:
 
(1)  the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged;
 
115

--------------------------------------------------------------------------------


(2)  holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default; or
 
(3)  the default that is the basis for such Event of Default has been cured.
 
SECTION 6.03.  Other Remedies.  If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal
of, premium, if any, and interest on the Notes or to enforce the performance of
any provision of the Notes or this Indenture.
 
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default.  All remedies are cumulative to the
extent permitted by law.
 
SECTION 6.04.  Waiver of Past Defaults.  Subject to Section 6.02 hereof, Holders
of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive any existing Default and its consequences hereunder (except a
continuing Default in the payment of the principal of, premium, if any, or
interest on, any Note held by a non-consenting Holder) (including in connection
with an Asset Sale Offer or a Change of Control Offer).  Upon any such waiver,
such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.
 
SECTION 6.05.  Control by Majority.  Holders of a majority in principal amount
of the then total outstanding Notes may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee.  The Trustee, however,
may refuse to follow any direction that conflicts with law or this Indenture or
that the Trustee determines is unduly prejudicial to the rights of any other
Holder or that would involve the Trustee in personal liability.
 
SECTION 6.06.  Limitation on Suits.  Subject to Section 6.07 hereof, no Holder
may pursue any remedy with respect to this Indenture or the Notes unless:
 
(1)  such Holder has previously given the Trustee notice that an Event of
Default is continuing;
 
(2)  (i) in the case of clauses (1) and (2) of Section 6.01 hereof, Holders of
at least 30.0% in principal amount of the total outstanding Notes of such Class
have requested the Trustee to pursue the remedy and (ii) in all other cases,
Holders of at least 30.0% in principal amount of the total outstanding Notes
have requested the Trustee to pursue the remedy;
 
116

--------------------------------------------------------------------------------


(3)  Holders have offered the Trustee reasonable security or indemnity against
any loss, liability or expense;
 
(4)  the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and
 
(5)  Holders of a majority in principal amount of the total outstanding Notes
have not given the Trustee a direction inconsistent with such request within
such 60-day period.
 
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.
 
SECTION 6.07.  Rights of Holders to Receive Payment.  Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of
principal of, premium, if any, and interest on the Note, on or after the
respective due dates expressed in the Note (including in connection with an
Asset Sale Offer or a Change of Control Offer), or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.
 
SECTION 6.08.  Collection Suit by Trustee.  If an Event of Default specified in
Section 6.01(1) or (2) hereof occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Issuers for the whole amount of principal of, premium, if any,
and interest remaining unpaid on the Notes and interest on overdue principal
and, to the extent lawful, interest and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.
 
SECTION 6.09.  Restoration of Rights and Remedies.  If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceedings, the Issuers,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding has been
instituted.
 
SECTION 6.10.  Rights and Remedies Cumulative.  Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in Section 2.07 hereof, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
 
117

--------------------------------------------------------------------------------


SECTION 6.11.  Delay or Omission Not Waiver.  No delay or omission of the
Trustee or of any Holder of any Note to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein.  Every right and
remedy given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.
 
SECTION 6.12.  Trustee May File Proofs of Claim.  The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Issuers (or any other obligor upon the Notes
including the Guarantors), its creditors or its property and shall be entitled
and empowered to participate as a member in any official committee of creditors
appointed in such matter and to collect, receive and distribute any money or
other property payable or deliverable on any such claims and any custodian in
any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee, and in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due to it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 7.07 hereof.  To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.  Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.
 
SECTION 6.13.  Priorities.  If the Trustee or any Agent collects any money or
property pursuant to this Article VI, it shall pay out the money in the
following order:
 
         (i)  to the Trustee, such Agent, their agents and attorneys for amounts
due under Section 7.07 hereof, including payment of all compensation, expenses
and liabilities incurred, and all advances made, by the Trustee or such Agent
and the costs and expenses of collection;
 
        (ii)  to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively; and
 
118

--------------------------------------------------------------------------------


(iii)  to the Issuers or to such party as a court of competent jurisdiction
shall direct including a Guarantor, if applicable.
 
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.13.
 
SECTION 6.14.  Undertaking for Costs.  In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant.  This Section 6.14 does not apply to a suit by the
Trustee, a suit by a Holder pursuant to Section 6.07 hereof, or a suit by
Holders of more than 10.0% in principal amount of the then outstanding Notes.
 
ARTICLE VII

 
TRUSTEE
 
SECTION 7.01.  Duties of Trustee.
 
(a)  If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
 
(b)  Except during the continuance of an Event of Default:
 
(i)  the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
 
(ii)  in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.  However, in the case of any
such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture.
 
(c)  The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
 
119

--------------------------------------------------------------------------------


(i)  this paragraph does not limit the effect of paragraph (b) of this Section
7.01;
 
(ii)  the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and
 
(iii)  the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.02, 6.04 or 6.05 hereof.
 
(d)  Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.
 
(e)  The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders
unless the Holders have offered to the Trustee reasonable indemnity or security
against any loss, liability or expense.
 
(f)  The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers.  Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.
 
SECTION 7.02.  Rights of Trustee.
 
(a)  The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person.  The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company and any Restricted Subsidiary,
personally or by agent or attorney at the sole cost of the Issuers and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation.
 
(b)  Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate of any of the Issuers or an Opinion of Counsel or
both.  The Trustee shall not be liable for any action it takes or omits to take
in good faith in reliance on such Officer’s Certificate or Opinion of
Counsel.  The Trustee may consult with counsel of its selection and the written
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.
 
(c)  The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.
 
120

--------------------------------------------------------------------------------


(d)  The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.
 
(e)  Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuers shall be sufficient if signed by
an Officer of the Issuers.
 
(f)  None of the provisions of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.
 
(g)  The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.
 
(h)  In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
 
(i)  The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
 
(j)  In the event the Issuers are required to pay Additional Interest, the
Issuers will provide written notice to the Trustee of the Issuers’ obligation to
pay Additional Interest no later than 15 days prior to the next Interest Payment
Date, which notice shall set forth the amount of the Additional Interest to be
paid by the Issuers.  The Trustee shall not at any time be under any duty or
responsibility to any Holders to determine whether the Additional Interest is
payable and the amount thereof.
 
(k)  Delivery of reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates).
 
(l)  The permissive rights of the Trustee to take certain actions under this
Indenture shall not be construed as a duty unless so specified herein.
 
121

--------------------------------------------------------------------------------


SECTION 7.03.  Individual Rights of Trustee.  The Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Issuers or any Affiliate of any of the Issuers with the same
rights it would have if it were not Trustee.  However, in the event that the
Trustee acquires any conflicting interest it must eliminate such conflict within
90 days or resign.  Any Agent may do the same with like rights and duties.  The
Trustee is also subject to Sections 7.10 and 7.11 hereof.
 
SECTION 7.04.  Trustee’s Disclaimer.  The Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Indenture or
the Notes, it shall not be accountable for the Issuers’ use of the proceeds from
the Notes or any money paid to the Issuers or upon the Issuers’ direction under
any provision of this Indenture, it shall not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.
 
SECTION 7.05.  Notice of Defaults.  If a Default occurs and is continuing and if
it is known to the Trustee, the Trustee shall deliver to Holders a notice of the
Default within 90 days after it occurs.  Except in the case of a Default
relating to the payment of principal of, premium, if any, or interest on any
Note, the Trustee may withhold from the Holders notice of any continuing Default
if and so long as a committee of its Responsible Officers in good faith
determines that withholding the notice is in the interests of the Holders.
 
SECTION 7.06.  Reports by Trustee to Holders.  Within 60 days after each May 15,
beginning with the May 15 following the date of this Indenture, and for so long
as Notes remain outstanding, the Trustee shall mail to the Holders a brief
report dated as of such reporting date that complies with Trust Indenture Act
Section 313(a) (but if no event described in Trust Indenture Act Section 313(a)
has occurred within the twelve months preceding the reporting date, no report
need be transmitted).  The Trustee also shall comply with Trust Indenture Act
Section 313(b)(2).  The Trustee shall also transmit by mail all reports as
required by Trust Indenture Act Section 313(c).
 
A copy of each report at the time of its mailing to the Holders shall be mailed
to the Issuers and filed with the SEC and each stock exchange on which the Notes
are listed in accordance with Trust Indenture Act Section 313(d).  The Issuers
shall promptly notify the Trustee when the Notes are listed on any stock
exchange.
 
SECTION 7.07.  Compensation and Indemnity.  The Issuers shall pay to the Trustee
from time to time such compensation for its acceptance of this Indenture and
services hereunder as the parties shall agree in writing from time to time.  The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust.  The Issuers shall reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services.  Such expenses
shall include the reasonable compensation, disbursements and expenses of the
Trustee’s agents and counsel.
 
122

--------------------------------------------------------------------------------


The Company, the Issuers and the Guarantors, jointly and severally, shall
indemnify the Trustee and its officers, directors, employees, agents and any
predecessor trustee and its officers, directors, employees and agents for, and
hold the Trustee harmless against, any and all loss, damage, claims, liability
or expense (including attorneys’ fees) incurred by it in connection with the
acceptance or administration of this trust and the performance of its duties
hereunder (including the costs and expenses of enforcing this Indenture against
the Company, the Issuers or any of the Guarantors (including this Section 7.07)
or defending itself against any claim whether asserted by any Holder, the
Company, the Issuers or any Guarantor, or liability in connection with the
acceptance, exercise or performance of any of its powers or duties
hereunder).  The Trustee shall notify the Issuers promptly of any claim for
which it may seek indemnity.  Failure by the Trustee to so notify the Issuers
shall not relieve the Issuers of their obligations hereunder.  The Issuers shall
defend the claim and the Trustee may have separate counsel and the Issuers shall
pay the fees and expenses of such counsel.  The Issuers need not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Trustee through the Trustee’s own willful misconduct, negligence or bad faith.
 
The obligations of the Issuers under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee.
 
To secure the payment obligations of the Issuers and the Guarantors in this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes.  Such Lien shall survive the
satisfaction and discharge of this Indenture.
 
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.
 
The Trustee shall comply with the provisions of Trust Indenture Act Section
313(b)(2) to the extent applicable.
 
SECTION 7.08.  Replacement of Trustee.  A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section
7.08.  The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Issuers.  The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Issuers in writing.  The Issuers may remove the
Trustee if:
 
(A)  the Trustee fails to comply with Section 7.10 hereof or Trust Indenture Act
Section 310;
 
(B)  the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under any Bankruptcy Law;
 
123

--------------------------------------------------------------------------------


(C)  a custodian or public officer takes charge of the Trustee or its property;
or
 
(D)  the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor
Trustee.  Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.
 
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuers’ expense),
the Issuers or the Holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
 
If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
 
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall deliver a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee; provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07
hereof.  Notwithstanding replacement of the Trustee pursuant to this Section
7.08, the Issuers’ obligations under Section 7.07 hereof shall continue for the
benefit of the retiring Trustee.
 
SECTION 7.09.  Successor Trustee by Merger, etc.      If the Trustee
consolidates, merges or converts into, or transfers all or substantially all of
its corporate trust business to, another corporation, the successor corporation
without any further act shall be the successor Trustee.
 
SECTION 7.10.  Eligibility; Disqualification.  There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has,
together with its parent, a combined capital and surplus of at least $50,000,000
as set forth in its most recent published annual report of condition.
 
This Indenture shall always have a Trustee who satisfies the requirements of
Trust Indenture Act Sections 310(a)(1), (2) and (5).  The Trustee is subject to
Trust Indenture Act Section 310(b).
 
124

--------------------------------------------------------------------------------


SECTION 7.11.  Preferential Collection of Claims Against Issuers.  The Trustee
is subject to Trust Indenture Act Section 311(a), excluding any creditor
relationship listed in Trust Indenture Act Section 311(b).  A Trustee who has
resigned or been removed shall be subject to Trust Indenture Act Section 311(a)
to the extent indicated therein.
 
ARTICLE VIII
 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
SECTION 8.01.  Option to Effect Legal Defeasance or Covenant Defeasance.  The
Issuers may, at their option and at any time, elect to have either Section 8.02
or 8.03 hereof applied to all outstanding Notes and all obligations of the
Guarantors with respect to the Guarantees upon compliance with the conditions
set forth below in this Article VIII.
 
SECTION 8.02.  Legal Defeasance and Discharge.  Upon the Issuers’ exercise under
Section 8.01 hereof of the option applicable to this Section 8.02, the Issuers
and the Guarantors shall, subject to the satisfaction of the conditions set
forth in Section 8.04 hereof, be deemed to have been discharged from their
obligations with respect to all outstanding Notes and Guarantees on the date the
conditions set forth below are satisfied (“Legal Defeasance”).  For this
purpose, Legal Defeasance means that the Issuers and the Guarantors shall be
deemed to have paid and discharged the entire Indebtedness represented by the
outstanding Notes, which shall thereafter be deemed to be “outstanding” only for
the purposes of Section 8.05 hereof, and to have satisfied all its other
obligations under such Notes and this Indenture including that of the Guarantors
(and the Trustee, on demand of and at the expense of the Issuers, shall execute
proper instruments acknowledging the same), except for the following provisions
which shall survive until otherwise terminated or discharged hereunder:
 
(A)  the rights of Holders to receive payments in respect of the principal of,
premium, if any, and interest on the Notes when such payments are due solely out
of the trust created pursuant to this Indenture referred to in Section 8.04
hereof;
 
(B)  the Issuers’ obligations with respect to Notes concerning issuing temporary
Notes, registration of such Notes, mutilated, destroyed, lost or stolen Notes
and the maintenance of an office or agency for payment and money for security
payments held in trust;
 
(C)  the rights, powers, trusts, duties and immunities of the Trustee, and the
Issuers’ and the Guarantors’ obligations in connection therewith; and
 
(D)  this Section 8.02.
 
Subject to compliance with this Article VIII, the Issuers may exercise their
option under this Section 8.02 notwithstanding the prior exercise of their
option under Section 8.03 hereof.
 
125

--------------------------------------------------------------------------------


SECTION 8.03.  Covenant Defeasance.  Upon the Issuers’ exercise under Section
8.01 hereof of the option applicable to this Section 8.03, the Issuers and the
Guarantors shall, subject to the satisfaction of the conditions set forth in
Section 8.04 hereof, be released from their obligations under the covenants
contained in Sections 4.03, 4.04, 4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12,
4.13, 4.14, 4.15 and 4.16 hereof, clauses (4) and (5) of Section 5.01(a),
clauses (4) and (5) of Section 5.01(c) hereof, Sections 5.01(e) and 5.01(f)
hereof with respect to the outstanding Notes on and after the date the
conditions set forth in Section 8.04 hereof are satisfied (“Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes).  For this purpose, Covenant Defeasance means that, with respect to
the outstanding Notes and the Guarantees, the Issuers and the Guarantors may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01 hereof, but, except as specified
above, the remainder of this Indenture and such Notes and the Guarantees shall
be unaffected thereby.  In addition, upon the Issuers’ exercise under Section
8.01 hereof of the option applicable to this Section 8.03 hereof, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(3) (solely with respect to the covenants that are released upon a Covenant
Defeasance), 6.01(4), 6.01(5), 6.01(6) (solely with respect to the Issuers and
the Restricted Subsidiaries), 6.01(7) (solely with respect to the Issuers and
the Restricted Subsidiaries) and 6.01(8) hereof shall not constitute Events of
Default.
 
SECTION 8.04.  Conditions to Legal or Covenant Defeasance.  The following shall
be the conditions to the application of either Section 8.02 or 8.03 hereof to
the outstanding Notes:
 
In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:
 
        (1)  the Issuers must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders, cash in U.S. dollars, U.S. dollar-denominated
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of, premium, if any, and interest due on the
Notes on the stated maturity date or on the date of redemption, as the case may
be, of such principal, premium, if any, or interest on such Notes and the
Issuers must specify whether such Notes are being defeased to maturity or to a
particular date of redemption; provided that upon any redemption that requires
the payment of the Applicable Premium, the amount deposited shall be sufficient
for purpose of this Indenture to the extent that an amount is deposited with the
Trustee equal to the Applicable Premium calculated as of the date of the notice
of redemption, with any deficit on the date of redemption (any such amount, the
“Applicable Premium Deficit”)
 
126

--------------------------------------------------------------------------------


only required to be deposited with the Trustee on or prior to the date of
redemption. Any Applicable Premium Deficit shall be set forth in an Officer’s
Certificate of the Issuers delivered to the Trustee simultaneously with the
deposit of such Applicable Premium Deficit that confirms that such Applicable
Premium Deficit shall be applied toward such redemption;
 
                        (2)  in the case of Legal Defeasance, the Issuers shall
have delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that, subject to customary assumptions and exclusions,
 
(A)           the Issuers have received from, or there has been published by,
the United States Internal Revenue Service a ruling, or
 
(B)           since the issuance of the Notes, there has been a change in the
applicable U.S. federal income tax law,
 
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
will not recognize income, gain or loss for U.S. federal income tax purposes, as
applicable, as a result of such Legal Defeasance and will be subject to U.S.
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Legal Defeasance had not occurred;
 
        (3)  in the case of Covenant Defeasance, the Issuers shall have
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that, subject to customary assumptions and exclusions, the
Holders will not recognize income, gain or loss for U.S. federal income tax
purposes as a result of such Covenant Defeasance and will be subject to such tax
on the same amounts, in the same manner and at the same times as would have been
the case if such Covenant Defeasance had not occurred;
 
        (4)  no Default (other than that resulting from borrowing funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to other Indebtedness and, in each case, the granting of Liens in connection
therewith) shall have occurred and be continuing on the date of such deposit;
 
        (5)  such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under the Senior Secured Credit
Facilities, the Senior Interim Facility or any other material agreement or
instrument (other than this Indenture) to which any of the Issuers or Guarantor
is a party or by which any of the Issuers or Guarantor is bound (other than that
resulting from any borrowing of funds to be applied to make the deposit required
to effect such Legal Defeasance or Covenant Defeasance and any similar and
simultaneous deposit relating to other Indebtedness, and the granting of Liens
in connection therewith);
 
127

--------------------------------------------------------------------------------


        (6)  the Issuers shall have delivered to the Trustee an Opinion of
Counsel to the effect that, as of the date of such opinion and subject to
customary assumptions and exclusions following the deposit, the trust funds will
not be subject to the effect of Section 547 of Title 11 of the United States
Code;
 
        (7)  the Issuers shall have delivered to the Trustee an Officer’s
Certificate of any of the Issuers stating that the deposit was not made by the
Issuers with the intent of defeating, hindering, delaying or defrauding any
creditors of the Issuers or any Guarantor or others; and
 
        (8)  the Issuers shall have delivered to the Trustee an Officer’s
Certificate of any of the Issuers and an Opinion of Counsel (which Opinion of
Counsel may be subject to customary assumptions and exclusions) each stating
that all conditions precedent provided for or relating to the Legal Defeasance
or the Covenant Defeasance, as the case may be, have been complied with.
 
SECTION 8.05.  Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.  Subject to Section 8.06 hereof, all money and
Government Securities (including the proceeds thereof) deposited with the
Trustee (or other qualifying trustee, collectively for purposes of this Section
8.05, the “Trustee”) pursuant to Section 8.04 hereof in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including any of the Issuers or a
Guarantor acting as Paying Agent) as the Trustee may determine, to the Holders
of such Notes of all sums due and to become due thereon in respect of principal,
premium and interest, but such money need not be segregated from other funds
except to the extent required by law.
 
The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.
 
Anything in this Article VIII to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or Government Securities held by it as provided in Section 8.04 hereof
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.04(a) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.
 
SECTION 8.06.  Repayment to Issuers.  Subject to any applicable abandoned
property law, any money deposited with the Trustee or any Paying Agent, or then
held by the Issuers, in trust for the payment of the principal of, premium, if
any, or interest on any Note and remaining unclaimed for two years after such
principal, premium, if any, and interest has become due and payable shall be
paid to the Issuers on their request or (if then held by the Issuers) shall
 
128

--------------------------------------------------------------------------------


be discharged from such trust; and the Holder of such Note shall thereafter look
only to the Issuers for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Issuers as trustee thereof, shall thereupon cease.
 
SECTION 8.07.  Reinstatement.  If the Trustee or Paying Agent is unable to apply
any United States dollars or Government Securities in accordance with Section
8.02 or 8.03 hereof, as the case may be, by reason of any order or judgment of
any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, then the Issuers’ and the Guarantors’ obligations
under this Indenture and the Notes and the Guarantees shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
hereof until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03 hereof, as the case may be;
provided that, if the Issuers make any payment of principal of, premium, if any,
or interest on any Note following the reinstatement of its obligations, the
Issuers shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money held by the Trustee or Paying Agent.
 
ARTICLE IX

 
ARTICLE IX AMENDMENT, SUPPLEMENT AND WAIVER
 
SECTION 9.01.  Without Consent of Holders.  Notwithstanding Section 9.02 hereof,
the Issuers, the Guarantors and the Trustee may amend or supplement this
Indenture and any Guarantee or Notes without the consent of any Holder:
 
(1)  to cure any ambiguity, omission, mistake, defect or inconsistency;
 
(2)  to provide for uncertificated Notes of such series in addition to or in
place of certificated Notes;
 
(3)  to comply with Section 5.01 hereof;
 
(4)  to provide for the assumption of the Issuers’ or any Guarantor’s
obligations to the Holders;
 
(5)  to issue any Additional Notes (to the extent otherwise permitted under
Section 4.09);
 
        (6)  to make any change that would provide any additional rights or
benefits to the Holders or that does not adversely affect the legal rights under
this Indenture of any such Holder;
 
(7)  to add covenants for the benefit of the Holders or to surrender any right
or power conferred upon the Issuers or any Guarantor;
 
(8)  to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act;
 
129

--------------------------------------------------------------------------------


(9)  to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee hereunder pursuant to the requirements hereof;
 
(10)  to add a Guarantor under this Indenture;
 
        (11)  to conform the text of this Indenture, Guarantees or the Notes to
any provision of the “Description of Notes” section of the Offering Memorandum
to the extent that such provision in such “Description of Notes” section was
intended to be a verbatim recitation of a provision of this Indenture, Guarantee
or Notes; or
 
        (12)  to make any amendment to the provisions of this Indenture (i)
relating to the transfer and legending of Notes as permitted by this Indenture,
including, without limitation, to facilitate the issuance and administration of
the Notes or (ii) relating to the exchange of Notes of the same series,
including to provide for procedures to facilitate the exchange on a continuing
basis, of Restricted Definitive Notes or beneficial interests in Restricted
Global Notes for Unrestricted Definitive Notes or beneficial interests in
Unrestricted Global Notes, as applicable; provided that (a) compliance with this
Indenture as so amended would not result in Notes being transferred or exchanged
in violation of the Securities Act or any applicable securities law and (b) such
amendment does not materially and adversely affect the rights of Holders to
transfer or exchange Notes.
 
Upon the request of the Issuers accompanied by a resolution of the board of
directors of the Company authorizing the execution of any such amended or
supplemental indenture, and upon receipt by the Trustee of the documents
described in Section 7.02 hereof, the Trustee shall join with the Issuers and
the Guarantors in the execution of any amended or supplemental indenture
authorized or permitted by the terms of this Indenture and to make any further
appropriate agreements and stipulations that may be therein contained, but the
Trustee shall have the right, but not be obligated to, enter into such amended
or supplemental indenture that affects its own rights, duties or immunities
under this Indenture or otherwise.  Notwithstanding the foregoing, neither an
Opinion of Counsel nor an Officer’s Certificate of any of the Issuers shall be
required in connection with the addition of a Guarantor under this Indenture
(other than as required by Section 4.15 hereof) upon execution and delivery by
such Guarantor and the Trustee of a supplemental indenture to this Indenture,
the form of which is attached as Exhibit D hereto.
 
SECTION 9.02.  With Consent of Holders.  Except as provided below in this
Section 9.02, the Issuers, the Guarantors and the Trustee may amend or
supplement this Indenture, the Notes and the Guarantees with the consent of the
Holders of at least a majority in principal amount of the Notes (including
Additional Notes, if any) then outstanding voting as a single class (including
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, the Notes), and, subject to Sections 6.04 and 6.07 hereof, any
existing Default or Event of Default (other than a Default or Event of Default
in the payment of the principal of, premium, if any, or interest on the Notes,
except a payment default resulting from an acceleration that has been rescinded)
or compliance with any provision of this Indenture, the Guarantees or
 
130

--------------------------------------------------------------------------------


the Notes may be waived with the consent of the Holders of a majority in
principal amount of the then outstanding Notes (including Additional Notes, if
any) voting as a single class (including consents obtained in connection with a
tender offer or exchange offer for, or purchase of, the Notes); provided that
(i) if any amendment, waiver or other modification would by its terms
disproportionately and adversely affect the Cash-Pay Notes or the Toggle Notes,
such amendment, waiver or other modification shall also require the consent of
the holders of at least a majority in principal amount of the then outstanding
Cash-Pay Notes or Toggle Notes, as the case may be, and (ii) if any amendment,
waiver or other modification would by its terms only affect the Cash-Pay Notes
or the Toggle Notes, such amendment, waiver or other modification shall only
require the consent of the holders of at least a majority in principal amount of
the then outstanding Cash-Pay Notes or Toggle Notes, as the case may be (and not
the consent of a majority of all Notes).  Section 2.08 hereof and Section 2.09
hereof shall determine which Notes are considered to be “outstanding” for the
purposes of this Section 9.02.
 
Upon the request of the Issuers accompanied by a resolution of the board of
directors of the Company authorizing the execution of any such amended or
supplemental indenture, and upon the filing with the Trustee of evidence
satisfactory to the Trustee of the consent of the Holders as aforesaid, and upon
receipt by the Trustee of the documents described in Section 7.02 hereof, the
Trustee shall join with the Issuers and the Guarantors in the execution of such
amended or supplemental indenture unless such amended or supplemental indenture
directly affects the Trustee’s own rights, duties or immunities under this
Indenture or otherwise, in which case the Trustee may in its discretion, but
shall not be obligated to, enter into such amended or supplemental indenture.
 
It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof.
 
After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall deliver to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver.  Any failure of the
Issuers to deliver such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.
 
Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):
 
(1)  reduce the principal amount of such Notes whose Holders must consent to an
amendment, supplement or waiver;
 
        (2)  reduce the principal of or change the fixed final maturity of any
such Note or alter or waive the provisions with respect to the redemption of
such Note (other than provisions relating to Section 3.09, Section 4.10 and
Section 4.14 hereof) to the extent that any such amendment or waiver does not
have the effect of reducing the principal of
 
131

--------------------------------------------------------------------------------


or changing the fixed final maturity of any such Note or altering or waiving the
provisions with respect to the redemption of such Notes;
 
(3)  reduce the rate of or change the time for payment of interest on any Note;
 
        (4)  waive a Default in the payment of principal of or premium, if any,
or interest on the Notes, except a rescission of acceleration of the Notes by
the Holders of at least a majority in aggregate principal amount of the Notes
and a waiver of the payment default that resulted from such acceleration, or in
respect of a covenant or provision contained in this Indenture or any Guarantee
which cannot be amended or modified without the consent of all Holders;
 
(5)  make any Note payable in money other than that stated therein;
 
        (6)  make any change in the provisions of this Indenture relating to
waivers of past Defaults or the rights of Holders to receive payments of
principal of, premium, if any, or interest on the Notes;
 
(7)  make any change in these amendment and waiver provisions;
 
        (8)  impair the right of any Holder to receive payment of principal of,
premium, if any, or interest on such Holder’s Notes on or after the due dates
therefor or to institute suit for the enforcement of any payment on or with
respect to such Holder’s Notes;
 
(9)  make any change to or modify the ranking of the Notes that would adversely
affect the Holders; or
 
(10)  except as expressly permitted by this Indenture, modify the Guarantees of
any Significant Subsidiary in any manner adverse to the Holders.
 
SECTION 9.03.  Compliance with Trust Indenture Act.  Every amendment or
supplement to this Indenture or the Notes shall be set forth in an amended or
supplemental indenture that complies in all material respects with the Trust
Indenture Act as then in effect.
 
SECTION 9.04.  Revocation and Effect of Consents.  Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder is a
continuing consent by the Holder and every subsequent Holder or portion of a
Note that evidences the same debt as the consenting Holder’s Note, even if
notation of the consent is not made on any Note.  However, any such Holder or
subsequent Holder may revoke the consent as to its Note if the Trustee receives
written notice of revocation before the date the waiver, supplement or amendment
becomes effective.  An amendment, supplement or waiver becomes effective in
accordance with its terms and thereafter binds every Holder.
 
The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement, or waiver.  If a
 
132

--------------------------------------------------------------------------------


record date is fixed, then, notwithstanding the preceding paragraph, those
Persons who were Holders at such record date (or their duly designated proxies),
and only such Persons, shall be entitled to consent to such amendment,
supplement, or waiver or to revoke any consent previously given, whether or not
such Persons continue to be Holders after such record date.  No such consent
shall be valid or effective for more than 120 days after such record date unless
the consent of the requisite number of Holders has been obtained.
 
SECTION 9.05.  Notation on or Exchange of Notes.  The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated.  The Issuers in exchange for all Notes may issue and
the Trustee shall, upon receipt of an Authentication Order, authenticate new
Notes that reflect the amendment, supplement or waiver.
 
Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.
 
SECTION 9.06.  Trustee to Sign Amendments, etc.  The Trustee shall sign any
amendment, supplement or waiver authorized pursuant to this Article IX if the
amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee.  The Issuers may not sign an
amendment, supplement or waiver until the board of directors of the Company
approves it.  In executing any amendment, supplement or waiver, the Trustee
shall be entitled to receive, upon request, and (subject to Section 7.01 hereof)
shall be fully protected in relying upon, in addition to the documents required
by Section 12.04 hereof, an Officer’s Certificate of any of the Issuers and an
Opinion of Counsel stating that the execution of such amended or supplemental
indenture is authorized or permitted by this Indenture and that such amendment,
supplement or waiver is the legal, valid and binding obligation of the Issuers
and any Guarantor party thereto, enforceable against them in accordance with its
terms, subject to customary exceptions, and complies with the provisions hereof
(including Section 9.03 hereof).  Notwithstanding the foregoing, except as
required by Section 4.15 hereof, neither an Opinion of Counsel nor an Officer’s
Certificate of any of the Issuers will be required for the Trustee to execute
any amendment or supplement adding a new Guarantor under this Indenture.
 
SECTION 9.07.  Payment for Consent.  Neither the Issuers nor any of their
Affiliates shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee or otherwise, to any Holder for
or as an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Indenture or the Notes unless such consideration is offered
to all Holders and is paid to all Holders that so consent, waive or agree to
amend in the time frame set forth in solicitation documents relating to such
consent, waiver or agreement.
 
SECTION 9.08.  Additional Voting Terms; Calculation of Principal Amount.  Except
as provided in Section 9.02 hereof, all Notes issued under this Indenture shall
vote and consent together on all matters (as to which any of such Notes may
vote) as one class and no series of Notes will have the right to vote or consent
as a separate series on any matter.  Determinations as to whether Holders of the
requisite aggregate principal amount of Notes have
 
 
133

--------------------------------------------------------------------------------


concurred in any direction, waiver or consent shall be made in accordance with
this Article IX and Section 2.14 hereof.
 
ARTICLE X
 
GUARANTEES
 
SECTION 10.01.  Guarantee.  Subject to this Article X, each of the Guarantors
hereby, jointly and severally, irrevocably and unconditionally, guarantees to
each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Notes or the obligations of the Issuers
hereunder or thereunder, that: (a) the principal of, premium, if any, and
interest on the Notes shall be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, and interest on the overdue
principal of and interest on the Notes, if any, if lawful, and all other
obligations of the Issuers to the Holders or the Trustee hereunder or thereunder
shall be promptly paid in full, all in accordance with the terms hereof and
thereof; and (b) in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, that same shall be promptly paid in full
when due in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.  Failing payment when due of any
amount so guaranteed for whatever reason, the Guarantors shall be jointly and
severally obligated to pay the same immediately.  Each Guarantor agrees that
this is a guarantee of payment and not a guarantee of collection.
 
The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Issuers, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.  Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Issuers, any right to require a
proceeding first against the Issuers, protest, notice and all demands whatsoever
and covenants that this Guarantee shall not be discharged except by full payment
of the obligations contained in the Notes and this Indenture.
 
Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section 10.01.
 
If any Holder or the Trustee is required by any court or otherwise to return to
the Issuers, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuers or the Guarantors, any
amount paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.
 
134

--------------------------------------------------------------------------------


Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby.  Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article VI hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article VI hereof, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of this
Guarantee.  The Guarantors shall have the right to seek contribution from any
nonpaying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantees.
 
Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuers for
liquidation, reorganization, should the Issuers become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Issuers’ assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment of the Notes are, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee on the Notes or Guarantees, whether as a “voidable
preference,” “fraudulent transfer” or otherwise, all as though such payment had
not been made.  In the event that any payment or any part thereof, is rescinded,
reduced, restored or returned, the Notes shall, to the fullest extent permitted
by law, be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
 
In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
The Guarantee issued by any Guarantor shall be a general unsecured senior
obligation of such Guarantor and shall rank equally in right of payment with all
existing and future unsubordinated indebtedness of such Guarantor, if any.
 
Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.
 
SECTION 10.02.  Limitation on Guarantor Liability.  Each Guarantor, and by its
acceptance of Notes, each Holder, hereby confirms that it is the intention of
all such parties that the Guarantee of such Guarantor not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to any Guarantee.  To effectuate
the foregoing intention, the Trustee, the Holders and the Guarantors hereby
irrevocably agree that the obligations of each Guarantor shall be limited to the
maximum amount as will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Guarantor that are relevant under such
laws and after giving effect to any collections from, rights
 
135

--------------------------------------------------------------------------------


to receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Article X, result in the obligations of such Guarantor under its Guarantee not
constituting a fraudulent conveyance or fraudulent transfer under applicable
law.  Each Guarantor that makes a payment under its Guarantee shall be entitled
upon payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.
 
SECTION 10.03.  Execution and Delivery.  To evidence its Guarantee set forth in
Section 10.01 hereof, each Guarantor hereby agrees that this Indenture shall be
executed on behalf of such Guarantor by its President or Treasurer, one of its
Vice Presidents or one of its Assistant Vice Presidents.
 
Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.
 
If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Guarantee shall be valid
nevertheless.
 
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.
 
If required by Section 4.15 hereof, the Company shall cause any newly created or
acquired Restricted Subsidiary to comply with the provisions of Section 4.15
hereof and this Article X, to the extent applicable.
 
SECTION 10.04.  Subrogation.  Each Guarantor shall be subrogated to all rights
of Holders against the Issuers in respect of any amounts paid by any Guarantor
pursuant to the provisions of Section 10.01 hereof; provided that, if an Event
of Default has occurred and is continuing, no Guarantor shall be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuers under this
Indenture or the Notes shall have been paid in full.
 
SECTION 10.05.  Benefits Acknowledged.  Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Indenture and that the guarantee and waivers made by it
pursuant to its Guarantee are knowingly made in contemplation of such benefits.
 
SECTION 10.06.  Release of Guarantees.  Each Guarantee by a Guarantor will
provide by its terms that it shall be automatically and unconditionally released
and discharged upon:
 
136

--------------------------------------------------------------------------------


     (1)  (A)  any sale, exchange or transfer (by merger or otherwise) of (i)
the Capital Stock of such Guarantor, after which such Guarantor is no longer a
Restricted Subsidiary or (ii) all or substantially all the assets of such
Guarantor, in each case if such sale, exchange or transfer is made in compliance
with the applicable provisions of this Indenture and the Guarantor is released
from its guarantee, if any, of, and all pledges and security, if any, granted in
connection with, the Senior Secured Credit Facilities;
 
                                (B)   the release or discharge of the guarantee
by such Guarantor of Indebtedness under the Senior Secured Credit Facilities, or
the release or discharge of such other guarantee that resulted in the creation
of such Guarantee, except a discharge or release by or as a result of payment
under such guarantee;
 
        (C)   the designation of such Guarantor that is a Restricted Subsidiary
as an Unrestricted Subsidiary in compliance with the applicable provisions of
this Indenture; or
 
                                (D)   the exercise by the Issuers of the Legal
Defeasance option or Covenant Defeasance option in accordance with Article VIII
hereof or the discharge of the Issuers’ obligations under this Indenture in
accordance with the terms of this Indenture; and
 
     (2)  such Guarantor delivering to the Trustee an Officer’s Certificate of
such Guarantor and an Opinion of Counsel, each stating that all conditions
precedent provided for in this Indenture relating to such transaction have been
complied with.
 
ARTICLE XI

 
SATISFACTION AND DISCHARGE
 
SECTION 11.01.  Satisfaction and Discharge.  This Indenture shall be discharged
and shall cease to be of further effect as to all Notes, when either:
 
                      (1)  all Notes theretofore authenticated and delivered,
except lost, stolen or destroyed Notes which have been replaced or paid and
Notes for whose payment money has heretofore been deposited in trust, have been
delivered to the Trustee for cancellation; or
 
              (2)     (A)           all Notes not theretofore delivered to the
Trustee for cancellation have become due and payable by reason of the making of
a notice of redemption or otherwise, will become due and payable within one year
or are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuers and the Issuers or any
Guarantor has irrevocably deposited or caused to be deposited with the Trustee
as trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars, U.S. dollar-denominated Government Securities, or a combination
thereof, in such amounts as will be sufficient without consideration of any
reinvestment of interest to pay and discharge the entire indebtedness on the
Notes not theretofore delivered to the Trustee for
 
137

--------------------------------------------------------------------------------


cancellation for principal of, premium, if any, and accrued interest to the date
of maturity or redemption; provided that, upon any redemption that requires the
payment of the Applicable Premium, the amount deposited shall be sufficient for
purpose of this Indenture to the extent that an amount is deposited with the
Trustee equal to the Applicable Premium calculated as of the date of the notice
of redemption, with any Applicable Premium Deficit only required to be deposited
with the Trustee on or prior to the date of redemption. Any Applicable Premium
Deficit shall be set forth in an Officer’s Certificate of any of the Issuers
delivered to the Trustee simultaneously with the deposit of such Applicable
Premium Deficit that confirms that such Applicable Premium Deficit shall be
applied toward such redemption;
 
(B)           no Default (other than that resulting from borrowing funds to be
applied to make such deposit or any similar and simultaneous deposit relating to
other Indebtedness and the granting of Liens in connection therewith) with
respect to this Indenture or the Notes shall have occurred and be continuing on
the date of such deposit or shall occur as a result of such deposit and such
deposit will not result in a breach or violation of, or constitute a default
under the Senior Secured Credit Facilities, the Senior Interim Facility or any
other material agreement or instrument (other than this Indenture) to which any
of the Issuers or Guarantor is a party or by which any of the Issuers or
Guarantor is bound (other than resulting from any borrowing of funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to other Indebtedness and the granting of Liens in connection therewith);
 
(C)           the Issuers have paid or caused to be paid all sums payable by
them under this Indenture; and
 
(D)           the Issuers have delivered irrevocable instructions to the Trustee
to apply the deposited money toward the payment of the Notes at maturity or the
date of redemption, as the case may be.
 
In addition, the Issuers must deliver an Officer’s Certificate of any of the
Issuers and an Opinion of Counsel to the Trustee stating that all conditions
precedent to satisfaction and discharge have been satisfied.
 
Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (2) of
this Section 11.01, the provisions of Section 11.02 and Section 8.06 hereof
shall survive.
 
SECTION 11.02.  Application of Trust Money.  Subject to the provisions of
Section 8.06 hereof, all money deposited with the Trustee pursuant to Section
11.01 hereof shall be held in trust and applied by it, in accordance with the
provisions of the Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including any of the Issuers or a Guarantor acting as
its own Paying Agent) as the Trustee may determine, to the Persons entitled
thereto, of the principal, and premium, if any, and interest for whose payment
 
138

--------------------------------------------------------------------------------


such money has been deposited with the Trustee; but such money need not be
segregated from other funds except to the extent required by law.
 
If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuers’ and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Issuers have made any payment of
principal of, premium, if any, or interest on any Notes because of the
reinstatement of its obligations, the Issuers shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.
 
ARTICLE XII
 
MISCELLANEOUS
 
SECTION 12.01.  Trust Indenture Act Controls.  If any provision of this
Indenture limits, qualifies or conflicts with the duties imposed by Trust
Indenture Act Section 318(c), the imposed duties shall control.
 
SECTION 12.02.  Notices.  Any notice or communication by the Issuers, any
Guarantor or the Trustee to the others is duly given if in writing and delivered
in person or mailed by first-class mail (registered or certified, return receipt
requested), fax or overnight air courier guaranteeing next day delivery, to the
others’ address:
 
If to the Issuers and/or any Guarantor:

 
ALLTEL Communications, Inc.
One Allied Drive
Little Rock, Arkansas  72202
Fax No.:  501-905-0962
Attention:  General Counsel
 
If to the Trustee:
 
Wells Fargo Bank, National Association
Corporate Trust Services
213 Court Street, Suite 703
Middletown, Connecticut 06457
Fax No.:  860-704-6219
Attention: Alltel Account Manager


The Issuers, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.
 
139

--------------------------------------------------------------------------------


All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; when receipt acknowledged, if faxed; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery; provided that any notice or
communication delivered to the Trustee shall be deemed effective upon actual
receipt thereof.
 
Any notice or communication to a Holder shall be electronically delivered,
mailed by first-class mail, certified or registered, return receipt requested,
or by overnight air courier guaranteeing next day delivery to its address shown
on the Note Register kept by the Registrar.  Any notice or communication shall
also be so mailed to any Person described in Trust Indenture Act Section 313(c),
to the extent required by the Trust Indenture Act.  Failure to deliver a notice
or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.
 
If a notice or communication is delivered in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
 
If the Issuers deliver a notice or communication to Holders, they shall deliver
a copy to the Trustee and each Agent at the same time.
 
SECTION 12.03.  Communication by Holders with Other Holders.  Holders may
communicate pursuant to Trust Indenture Act Section 312(b) with other Holders
with respect to their rights under this Indenture or the Notes.  The Issuers,
the Trustee, the Registrar and anyone else shall have the protection of Trust
Indenture Act Section 312(c).
 
SECTION 12.04.  Certificate and Opinion as to Conditions Precedent.  Upon any
request or application by the Issuers or any of the Guarantors to the Trustee to
take any action under this Indenture, the Issuers or such Guarantor, as the case
may be, shall furnish to the Trustee:
 
        (A)  An Officer’s Certificate of any of the Issuers in such form and
substance reasonably satisfactory to the Trustee (which shall include the
statements set forth in Section 12.05 hereof) stating that, in the opinion of
the signers, all conditions precedent and covenants, if any, provided for in
this Indenture relating to the proposed action have been satisfied; and
 
        (B)  An Opinion of Counsel in such form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 12.05 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been satisfied;
 
provided, however, that such Opinion of Counsel shall not be required in
connection with the authentication and delivery by the Trustee of the Initial
Toggle Notes.
 
140

--------------------------------------------------------------------------------


SECTION 12.05.  Statements Required in Certificate or Opinion.  Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture (other than a certificate provided pursuant to Section 4.04
hereof or Trust Indenture Act Section 314(a)(4)) shall comply with the
provisions of Trust Indenture Act Section 314(e) and shall include:
 
(A)  a statement that the Person making such certificate or opinion has read
such covenant or condition;
 
(B)  a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion
are based;
 
        (C)  a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate as to matters of fact); and
 
(D)  a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
 
SECTION 12.06.  Rules by Trustee and Agents.  The Trustee may make reasonable
rules for action by or at a meeting of Holders.  The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.
 
SECTION 12.07.  No Personal Liability of Directors, Officers, Employees and
Stockholders.  No director, officer, employee, incorporator or stockholder of
the Issuers, any Guarantor or any of their parent companies (other than the
Issuers and the Guarantors) shall have any liability for any obligations of the
Issuers or the Guarantors under the Notes, the Guarantees or this Indenture or
for any claim based on, in respect of, or by reason of such obligations or their
creation.  Each Holder by accepting Notes waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.
 
SECTION 12.08.  Governing Law.  THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.
 
SECTION 12.09.  Waiver of Jury Trial.  EACH OF THE ISSUERS, THE GUARANTORS AND
THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
141

--------------------------------------------------------------------------------


SECTION 12.10.  Force Majeure.  In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations under this
Indenture arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.
 
SECTION 12.11.  No Adverse Interpretation of Other Agreements.  This Indenture
may not be used to interpret any other indenture, loan or debt agreement of the
Issuers or any Restricted Subsidiary or of any other Person.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.
 
SECTION 12.12.  Successors.  All agreements of the Issuers in this Indenture and
the Notes shall bind their successors.  All agreements of the Trustee in this
Indenture shall bind its successors.  All agreements of each Guarantor in this
Indenture shall bind its successors, except as otherwise provided in Section
10.06 hereof.
 
SECTION 12.13.  Severability.  In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
SECTION 12.14.  Counterpart Originals.  The parties may sign any number of
copies of this Indenture.  Each signed copy shall be an original, but all of
them together represent the same agreement.
 
SECTION 12.15.  Table of Contents, Headings, etc.  The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.
 
SECTION 12.16.  Qualification of Indenture.  The Issuers and the Guarantors
shall qualify this Indenture under the Trust Indenture Act in accordance with
the terms and conditions of the applicable Registration Rights Agreement and
shall pay all reasonable costs and expenses (including attorneys’ fees and
expenses for the Issuers, the Guarantors and the Trustee) incurred in connection
therewith, including, but not limited to, costs and expenses of qualification of
this Indenture and the Notes and printing this Indenture and the Notes.  The
Trustee shall be entitled to receive from the Issuers and the Guarantors any
such Officer’s Certificates, Opinions of Counsel or other documentation as it
may reasonably request in connection with any such qualification of this
Indenture under the Trust Indenture Act.
 
[Signatures on following page]

142

--------------------------------------------------------------------------------



                           ALLTEL COMMUNICATIONS, INC.
 
                           By:  /s/ Sharilyn S. Gasaway
 
Name: Sharilyn S. Gasaway

 
Title: Executive Vice President and Chief Financial Officer

 
                           ALLTEL COMMUNICATIONS FINANCE, INC.
 
                           By:  /s/ Sharilyn S. Gasaway
 
Name:
Sharilyn S. Gasaway

 
Title:
Executive Vice President and Chief Financial Officer

 
                                                                   EACH OF THE
GUARANTORS LISTED
                   ON ANNEX A HERETO,
                           each as a Guarantor
 
                           By:  /s/ Sharilyn S. Gasaway
 
Name:
Sharilyn S. Gasaway

 
Title:
Authorized Signatory

 

Signature Page to Indenture

--------------------------------------------------------------------------------



 
                           WELLS FARGO BANK, NATIONAL ASSOCIATION,
                           as Trustee
 
                           By:  /s/ Joseph P. O’Donnell
 
Name:
Joseph P. O’Donnell

 
Title:
Vice President

 
Date: December 3, 2007

 
 
 
 
 
 

 
Signature Page to Indenture

--------------------------------------------------------------------------------



ANNEX A



 
Name of Guarantor
Jurisdiction
1.
ALLTEL Corporation
Delaware
2.
ACI Procurement Company LP
Delaware
3.
ALLTEL Cellular Associates of Arkansas Limited Partnership
Arkansas
4.
ALLTEL Communications Investments, Inc.
Delaware
5.
ALLTEL Communications of Michigan RSA #4, Inc.
Louisiana
6.
ALLTEL Communications of Michigan RSA #6 Cellular Limited Partnership
Delaware
7.
ALLTEL Communications of Michigan RSAs, Inc.
Louisiana
8.
ALLTEL Communications of Mississippi RSA #2, Inc.
Mississippi
9.
ALLTEL Communications of Mississippi RSA #6, Inc.
Mississippi
10.
ALLTEL Communications of Mississippi RSA #7, Inc.
Mississippi
11.
ALLTEL Communications of Nebraska, Inc.
Nebraska
12.
ALLTEL Communications of New Mexico, Inc.
Delaware
13.
ALLTEL Communications of North Arkansas, Inc.
Louisiana
14.
ALLTEL Communications of North Louisiana Cellular Limited Partnership
Delaware
15.
ALLTEL Communications of Ohio No. 2, Inc.
Delaware
16.
ALLTEL Communications of Ohio No. 3, Inc.
Delaware
17.
ALLTEL Communications of Petersburg, Inc.
Virginia
18.
ALLTEL Communications of Pine Bluff, LLC
Arkansas
19.
ALLTEL Communications of Saginaw, Inc.
Louisiana
20.
ALLTEL Communications of South Arkansas, Inc.
Louisiana
21.
ALLTEL Communications of Southern Michigan Cellular Limited Partnership
Delaware
22.
ALLTEL Communications of Southern Michigan, Inc.
Delaware
23.
ALLTEL Communications of Southwest Arkansas Cellular Limited Partnership
Delaware
24.
ALLTEL Communications of Texarkana, Inc.
Louisiana
25.
ALLTEL Communications of Texas Limited Partnership
Texas
26.
ALLTEL Communications of the Southwest Limited Partnership
Nevada
27.
ALLTEL Communications of Virginia No. 1, Inc.
Virginia
28.
ALLTEL Communications of Virginia, Inc.
Virginia
29.
ALLTEL Communications Southwest Holdings, Inc.
Delaware




--------------------------------------------------------------------------------


30.
ALLTEL Communications Wireless of Louisiana, Inc.
Louisiana
31.
ALLTEL Communications Wireless, Inc.
Louisiana
32.
Alltel Group
Delaware
33.
Alltel Group LLC
Delaware
34.
Alltel Incentives LLC
Arkansas
35.
ALLTEL International Holding, Inc.
Delaware
36.
ALLTEL Investments, Inc.
Nevada
37.
ALLTEL Mobile of Louisiana, LLC
Louisiana
38.
ALLTEL Newco LLC
Delaware
39.
ALLTEL Ohio Limited Partnership
Delaware
40.
ALLTEL Properties, LLC
Arkansas
41.
ALLTEL Remote Access, Inc.
Louisiana
42.
ALLTEL Telelink, Inc.
Louisiana
43.
ALLTEL Wireless Holdings of Nebraska, Inc.
Nebraska
44.
ALLTEL Wireless Holdings, LLC
Delaware
45.
ALLTEL Wireless of Alexandria, LLC
Louisiana
46.
ALLTEL Wireless of LaCrosse, LLC
Delaware
47.
ALLTEL Wireless of Michigan RSA #1 and RSA #2, Inc.
Michigan
48.
ALLTEL Wireless of Mississippi RSA #5, LLC
Louisiana
49.
ALLTEL Wireless of North Louisiana, LLC
Louisiana
50.
ALLTEL Wireless of Shreveport, LLC
Louisiana
51.
ALLTEL Wireless of Texarkana, LLC
Louisiana
52.
ALLTEL Wireless of Wisconsin Appleton-Oshkosh- Neenah MSA, LLC
Delaware
53.
ALLTEL Wireless of Wisconsin RSA #1, LLC
Delaware
54.
ALLTEL Wireless of Wisconsin RSA #10, LLC
Delaware
55.
ALLTEL Wireless of Wisconsin RSA #2, LLC
Delaware
56.
ALLTEL Wireless of Wisconsin RSA #3, LLC
Delaware
57.
ALLTEL Wireless of Wisconsin RSA #6, LLC
Delaware
58.
ALLTEL Wireless of Wisconsin RSA #8, LLC
Delaware
59.
Appleton-Oshkosh-Neenah MSA Limited Partnership
Wisconsin

60.
Cellular of Southern Illinois, Inc.
Illinois




--------------------------------------------------------------------------------


61.
Celutel, Inc.
Delaware
62.
Central Florida Cellular Telephone Company, Inc.
Florida
63.
Control Communications Industries, Inc.
Delaware
64.
CP National Corporation
California
65.
Dynalex, Inc.
California
66.
Eau Claire Cellular Telephone Limited Partnership
Wisconsin
67.
Eau Claire Cellular, Inc.
Colorado
68.
First Wireless, LLC
Delaware
69.
Great Western Cellular Holdings, LLC
Delaware
70.
ID Holding, LLC
Delaware
71.
KIN Network, Inc.
Kansas
72.
Midwest Wireless Communications L.L.C.
Delaware
73.
Midwest Wireless Holdings L.L.C.
Delaware
74.
Midwest Wireless Iowa L.L.C.
Delaware
75.
Midwest Wireless Wisconsin L.L.C.
Delaware
76.
Minford Cellular Telephone Company
Delaware
77.
MVI Corp.
Oregon
78.
N12AR, LLC
Delaware
79.
North-West Cellular of Eau Claire, Inc.
Wisconsin
80.
Ocean Technology, Inc.
California
81.
Ocean Technology International, Inc.
California
82.
Pacific Telecom Cellular of Washington, Inc.
Washington
83.
Pacific Telecom Cellular, Inc.
Wisconsin
84.
Pascagoula Cellular Services, Inc.
Mississippi
85.
Radiofone, Inc.
Louisiana
86.
RCTC Wholesale Corporation
Virginia
87.
Saginaw Bay Cellular Company
Michigan
88.
Six Zulu Echo, LLC
Delaware
89.
Southern Illinois Cellular Corp.
Illinois
90.
Southern Illinois RSA Partnership
Illinois
91.
Switch 2000 LLC
Minnesota

--------------------------------------------------------------------------------




92.
Telecor Cellular, Inc.
Louisiana
93.
Tucson 21 Cellular Limited Partnership
Delaware
94.
UC/PTC of Wisconsin, LLC
Wisconsin
95.
Universal Cellular, Inc.
Wisconsin
96.
Virginia Cellular LLC
Virginia
97.
Western CLEC Corporation
Delaware
98.
Western COG Corporation
Delaware
99.
Western Wireless International Austria Corporation
Delaware
100.
Western Wireless International Bolivia III Corporation
Delaware
101.
Western Wireless International Corporation
Delaware
102.
Western Wireless International Georgia Corporation
Delaware
103.
Western Wireless International Ghana Corporation
Delaware
104.
Western Wireless International Haiti Corporation
Delaware
105.
Western Wireless International Holding Corporation
Delaware
106.
Western Wireless International Ivory Coast Corporation
Delaware
107.
Western Wireless International Ivory Coast II Corporation
Delaware
108.
Western Wireless International Kosovo Corporation
Delaware
109.
Western Wireless International SakSat Corporation
Delaware
110.
Western Wireless International Slovenia Corporation
Delaware
111.
Western Wireless International Slovenia II Corporation
Delaware
112.
Western Wireless LLC
Washington
113.
WWC CLEC Holding Corporation
Delaware
114.
WWC Holding Co., Inc.
Delaware
115.
WWC License Holding LLC
Delaware
116.
WWC License LLC
Delaware
117.
WWC Systems Purchasing Corporation
Delaware
118.
WWC Texas RSA Holding Corporation
Delaware
119.
WWC Texas RSA Limited Partnership
Delaware





--------------------------------------------------------------------------------



EXHIBIT A-1
 
[Face of Cash-Pay Note]
 
[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]
 
[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]
 
[Insert the Regulation S Temporary Global Note Legend, if applicable pursuant to
the provisions of the Indenture]
 
[Insert the Tax Legend, if applicable pursuant to the provisions of the
Indenture]
 
A-1-1

--------------------------------------------------------------------------------



CUSIP1 [           ]
 
ISIN [           ]
 
[RULE 144A][REGULATION S] [GLOBAL] NOTE
 
Cash-Pay Note due 2015
 
No.
___                                                                                             [$__________]
 
ALLTEL Communications, Inc., a Delaware corporation, and Alltel Communications
Finance, Inc., a Delaware corporation, promise to pay to__________ or registered
assigns, the principal sum [set forth on the Schedule of Exchanges of Interests
in the Global Note attached hereto] [of _______________ United States Dollars]
on [            ], 2015.
 
Interest Payment Dates:  [              ] and [            ], commencing on
[              ]2
 
Record Dates:  [                 ] and [           ]3
 



--------------------------------------------------------------------------------

 
1
144A Cash-Pay Notes ISIN:  [                ]

 
144A Cash-Pay Notes CUSIP:  [                ]

 
Regulation S Cash-Pay Notes ISIN:  [                ]

 
Regulation S Cash-Pay Notes CUSIP:  [                ]

 
2
To be provided in a supplemental indenture.

 
3
To be provided in a supplemental indenture.

 

A-1-2

--------------------------------------------------------------------------------



IN WITNESS HEREOF, each Issuer has caused this instrument to be duly executed.
 
Dated:
 
 
                           ALLTEL COMMUNICATIONS, INC.
 
                           By:                                                                       
 
Name:

 
Title:

 
 
                           ALLTEL COMMUNICATIONS FINANCE, INC.
 
                           By:                                                                       
 
Name:

 
Title:

 
 
 
 

 
A-1-3

--------------------------------------------------------------------------------



This is one of the Cash-Pay Notes referred to in the within-mentioned Indenture:
 
                           WELLS FARGO BANK, NATIONAL ASSOCIATION,
                           as Trustee
 
                           By:                                                                       
 
Name:

 
Title:

Date:

A-1-4

--------------------------------------------------------------------------------



[Back of Cash-Pay Note]
Cash-Pay Note due 2015
 
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
 
1.           INTEREST.  ALLTEL Communications, Inc., a Delaware corporation
(“ACI”), and Alltel Communications Finance, Inc., a Delaware corporation (the
“Issuers”), promise to pay interest on the principal amount of this Cash-Pay
Note at a rate per annum of [  ]% from [[             ] [  ], 20[  ]]4 until
maturity and to pay the Additional Interest, if any, payable pursuant to the
applicable Registration Rights Agreement referred to below.  The Issuers will
pay interest on this Cash-Pay Note semi-annually in arrears on
[                ] and [                ]5 of each year, commencing on
[                ]6, or, if any such day is not a Business Day, on the next
succeeding Business Day (each, an “Interest Payment Date”).  The Issuers will
make each interest payment to the Holder of record of this Cash-Pay Note on the
immediately preceding [                ] and [                ]7 (each, a
“Record Date”).  Interest on this Cash-Pay Note will accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from the
date of issuance.  The Issuers will pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue principal and
premium, if any, from time to time on demand at the rate borne by this Cash-Pay
Note; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
the rate borne by this Cash-Pay Note.  Interest will be computed on the basis of
a 360-day year comprising twelve 30-day months.
 
2.           METHOD OF PAYMENT.  The Issuers will pay interest on this Cash-Pay
Note to the Person who is the registered Holder of this Cash-Pay Note at the
close of business on the Record Date (whether or not a Business Day) next
preceding the Interest Payment Date, even if this Cash-Pay Note is cancelled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted
interest.  Cash payment of interest may be made by check mailed to the Holders
at their addresses set forth in
 

--------------------------------------------------------------------------------

 
 
4              Insert the date of issuance of this Cash-Pay Note.
 
 
5
To be provided in a supplemental indenture.

 
 
6
To be provided in a supplemental indenture.

 
 
7
To be provided in a supplemental indenture.

A-1-5

--------------------------------------------------------------------------------


the Note Register of Holders; provided that (a) all cash payments of principal
of, premium, if any, and interest on, Cash-Pay Notes represented by Global Notes
registered in the name of or held by DTC or its nominee will be made by wire
transfer of immediately available funds to the accounts specified by the Holder
or Holders thereof and (b) all payments of principal, premium, if any, and
interest with respect to certificated Cash-Pay Notes will be made by wire
transfer to a U.S. dollar account maintained by the payee with a bank in the
United States if such Holder elects payment by wire transfer by giving written
notice to the Trustee or the Paying Agent to such effect designating such
account no later than 30 days immediately preceding the relevant due date for
payment (or such other date as the Trustee may accept in its discretion).  Such
payment shall be in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts.
 
3.           PAYING AGENT AND REGISTRAR.  Initially, Wells Fargo Bank, National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar.  The Issuers may change any Paying Agent or Registrar without notice
to the Holders.  The Issuers, ALLTEL Corporation or any domestic Subsidiary of
ACI may act in any such capacity.
 
4.           INDENTURE.  The terms of the Cash-Pay Notes are governed by a
Senior Notes Indenture, dated as of December 3, 2007, among the Issuers, ALLTEL
Corporation, as one of the Guarantors, the other Guarantors named therein and
the Trustee (the “Indenture”).  This Cash-Pay Note is one of a duly authorized
issue of notes of the Issuers designated as its Cash-Pay Notes due 2015.  The
Issuers shall be entitled to issue Additional Cash-Pay Notes pursuant to
Sections 2.01 and 4.09 of the Indenture.  The Cash-Pay Notes and the Toggle
Notes issued under the Indenture are separate series of Notes, but shall be
treated as a single class of securities under the Indenture, unless otherwise
specified in the Indenture.  The terms of the Cash-Pay Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).  The
Cash-Pay Notes are subject to all such terms, and Holders are referred to the
Indenture and such Act for a statement of such terms.  To the extent any
provision of this Cash-Pay Note conflicts with the express provisions of the
Indenture, the provisions of the Indenture shall govern and be controlling.
 
5.           OPTIONAL REDEMPTION.
 
(a)  Except as described below under clauses 5(b), 5(c) and 5(d) hereof, the
Cash-Pay Notes will not be redeemable at the Issuers’ option.
 
(b)  At any time prior to the Cash-Pay Note Applicable Redemption Date, the
Issuers may redeem all or a part of the Cash-Pay Notes upon not less than 30 nor
more than 60 days’ prior notice mailed by first-class mail to the registered
address of each Holder of Cash-Pay Notes or otherwise in accordance with the
procedures of DTC, at a redemption price equal to 100.0% of the principal amount
of the Cash-Pay Notes redeemed plus the Applicable Premium as of, plus accrued
and unpaid interest thereon and Additional Interest, if any, to, the date of
 
A-1-6

--------------------------------------------------------------------------------


redemption, subject to the right of Holders of Cash-Pay Notes of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date.
 
(c)  Until the Cash-Pay Note Applicable Redemption Date, the Issuers may, at
their option, redeem up to 40.0% of the aggregate principal amount of the
Cash-Pay Notes at a redemption price equal to 100.0% of the aggregate principal
amount thereof, plus a premium equal to the stated interest rate per annum on
the Cash-Pay Notes, plus accrued and unpaid interest thereon and Additional
Interest, if any, to the date of redemption (subject to the right of Holders of
Cash-Pay Notes of record on the relevant Record Date to receive interest due on
the relevant Interest Payment Date) with the net cash proceeds received by the
Company or any direct or indirect parent company thereof from one or more Equity
Offerings; provided that (i) at least 50.0% of the aggregate principal amount of
Cash-Pay Notes issued under the Indenture prior to the date of redemption
remains outstanding immediately after the occurrence of each such redemption;
and (ii) each such redemption occurs within 90 days of the date of closing of
each such Equity Offering.  Notice of any redemption may, at the Issuers’ option
and discretion, be subject to one or more conditions precedent, including, but
not limited to, completion of an Equity Offering.
 
(d)  On and after the Cash-Pay Note Applicable Redemption Date, the Issuers may
redeem the Cash-Pay Notes, in whole or in part, upon not less than 30 nor more
than 60 days’ prior notice mailed by first-class mail to the registered address
of each Holder of Cash-Pay Notes or otherwise in accordance with the procedures
of DTC, hereof at the redemption prices (expressed as percentages of principal
amount of the Cash-Pay Notes to be redeemed) set forth in the supplemental
indenture relating to the issuance of such Cash-Pay Notes, plus accrued and
unpaid interest, if any, to the date of redemption, subject to the right of
Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date.
 
(e)  Any redemption pursuant to this paragraph 5 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 of the Indenture.
 
6.           MANDATORY REDEMPTION.  The Issuers shall not be required to make
mandatory redemption or sinking fund payments with respect to the Cash-Pay
Notes.
 
7.           NOTICE OF REDEMPTION.  Subject to Section 3.03 of the Indenture,
notice of redemption will be delivered electronically or mailed by first-class
mail at least 30 days but not more than 60 days before the date of redemption
(except that redemption notices may be delivered electronically or mailed more
than 60 days prior to a date of redemption if the notice is issued in connection
with Article VIII or Article XI of the Indenture) to each Holder whose Cash-Pay
Notes are to be redeemed at its registered address.  No Cash-Pay Notes of less
than $2,000 can be redeemed in part, except that if all the Cash-Pay Notes of a
Holder are to be redeemed, the entire amount of Cash-Pay Notes held by such
Holder shall be redeemed.  On and after the date of redemption, interest ceases
to accrue on this Cash-Pay Note or portions thereof called for redemption.
 
A-1-7

--------------------------------------------------------------------------------


8.           OFFERS TO REPURCHASE.  Upon the occurrence of a Change of Control,
the Issuers shall make a Change of Control Offer in accordance with Section 4.14
of the Indenture.  In connection with certain Asset Sales, the Issuers shall
make an Asset Sale Offer as and when provided in accordance with Sections 3.09
and 4.10 of the Indenture.
 
9.           DENOMINATIONS, TRANSFER, EXCHANGE.  The Cash-Pay Notes are in
registered form without coupons in denominations of $2,000 and any integral
multiple of $1,000 in excess of $2,000.  The transfer of Cash-Pay Notes may be
registered and Cash-Pay Notes may be exchanged as provided in the
Indenture.  The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuers may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture.  The Issuers need not exchange or register the
transfer of any Cash-Pay Notes or portion of a Cash-Pay Note selected for
redemption, except for the unredeemed portion of any Cash-Pay Note being
redeemed in part.  Also, the Issuers need not exchange or register the transfer
of any Cash-Pay Note for a period of 15 days before a selection of Cash-Pay Note
to be redeemed.
 
10.           PERSONS DEEMED OWNERS.  The registered Holder of a Cash-Pay Note
may be treated as its owner for all purposes.
 
11.           AMENDMENT, SUPPLEMENT AND WAIVER.  The Indenture, the Guarantees
or the Notes may be amended or supplemented as provided in the Indenture.
 
12.           DEFAULTS AND REMEDIES.  The Events of Default relating to the
Cash-Pay Notes are defined in Section 6.01 of the Indenture.  If any Event of
Default occurs and is continuing, the Trustee or the Holders of at least 30.0%
in principal amount of (i) in the case of a default in payment of principal,
premium, interest or Additional Interest on any Class of Notes, the then total
outstanding amounts of such Class of Notes and (ii) in all other cases, the
Notes may declare the principal, premium, if any, interest and any other
monetary obligations on all the then outstanding Notes to be due and payable
immediately.  Notwithstanding the foregoing, in the case of an Event of Default
arising from certain events of bankruptcy or insolvency, all outstanding Notes
will become due and payable immediately without further action or
notice.  Holders may not enforce the Indenture, the Cash-Pay Notes or the
Guarantees except as provided in the Indenture.  Subject to certain limitations,
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the Trustee in its exercise of any trust or power.  The Trustee
may withhold from Holders of the Cash-Pay Notes notice of any continuing Default
(except a Default relating to the payment of principal, premium, if any, or
interest) if it determines that withholding notice is in their interest.  The
Holders of a majority in aggregate of (i) in the case of a Default in payment of
principal, premium, interest or Additional Interest on any Class of Notes, the
then total outstanding amounts of such Class of Notes by written notice to the
Trustee may on behalf of the Holders of all of the Notes waive any such existing
Default and its consequences under the Indenture (except a continuing Default in
the payment of the principal, premium, if any, or interest on, any Note held by
a non-consenting
 
A-1-8

--------------------------------------------------------------------------------


Holder) and (ii) in the case of all other Defaults, the then outstanding Notes
by written notice to the Trustee may on behalf of the Holders of all of the
Notes waive any such existing Default and its consequences under the
Indenture.  The Company is required to deliver to the Trustee annually a
statement regarding compliance with the Indenture, and the Company is required
within five Business Days after becoming aware of any Default, to deliver to the
Trustee a statement specifying such Default and what action the Company proposes
to take with respect thereto.
 
13.           AUTHENTICATION.  This Cash-Pay Note shall not be entitled to any
benefit under the Indenture or be valid or obligatory for any purpose until
authenticated by the manual signature of the Trustee.
 
14.           ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND
RESTRICTED DEFINITIVE NOTES.  In addition to the rights provided to Holders of
Cash-Pay Notes under the Indenture, Holders of Restricted Global Notes and
Restricted Definitive Notes shall have all the rights set forth in the
applicable Registration Rights Agreement, including the right to receive
Additional Interest (as defined in such Registration Rights Agreement).
 
15.           GOVERNING LAW.  THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THE INDENTURE, THE CASH-PAY NOTES AND THE GUARANTEES.
 
16.           CUSIP AND ISIN NUMBERS.  Pursuant to a recommendation promulgated
by the Committee on Uniform Security Identification Procedures, the Issuers have
caused CUSIP and ISIN numbers to be printed on the Cash-Pay Notes and the
Trustee may use CUSIP and ISIN numbers in notices of redemption as a convenience
to Holders.  No representation is made as to the accuracy of such numbers either
as printed on the Cash-Pay Notes or as contained in any notice of redemption and
reliance may be placed only on the other identification numbers placed thereon.
 
The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the applicable Registration Rights
Agreement.  Requests may be made to the Issuers at the following address:
 
ALLTEL Communications, Inc.
One Allied Drive
Little Rock, Arkansas  72202
Fax No.:  501-905-0962
Attention:  General Counsel
 



 
 

A-1-9

--------------------------------------------------------------------------------





ASSIGNMENT FORM
 
To assign this Cash-Pay Note, fill in the form below:
 
(I) or (we) assign and transfer this Cash-Pay Note
to:  _______________________________________________
(Insert assignee’s legal name)
 

--------------------------------------------------------------------------------

(Insert assignee’s soc. sec. or tax I.D. no.)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)
 
and irrevocably appoint
_________________________________________________________to transfer this
Cash-Pay Note on the books of the Issuers.  The agent may substitute another to
act for him.
 
Date: _______________________
 
 
Your Signature:  ______________________________

 
 
(Sign exactly as your name appears

 
on the face of this Cash-Pay Note)

 
Signature Guarantee*:  _________________________________________
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature
guarantor acceptable to the Trustee).



A-1-10

--------------------------------------------------------------------------------





OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have this Cash-Pay Note purchased by the Issuers
pursuant to Section 4.10 or 4.14 of the Indenture, check the appropriate box
below:
 
[  ] Section 4.10                                           [  ] Section 4.14
 
If you want to elect to have only part of this Cash-Pay Note purchased by the
Issuers pursuant to Section 4.10 or Section 4.14 of the Indenture, state the
amount you elect to have purchased:
 
$________________
 
Date:  ______________________
 
 
Your Signature:  ______________________________

 
(Sign exactly as your name appears

 
on the face of this Cash-Pay Note)

 
 
Tax Identification No.:  ________________________

 
Signature Guarantee*:  _______________________________________
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature
guarantor acceptable to the Trustee).





A-1-11

--------------------------------------------------------------------------------





SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*
 
The initial outstanding principal amount of this Global Note is
$___________.  The following exchanges of a part of this Global Note for an
interest in another Global Note or for a Definitive Note, or exchanges of a part
of another Global or Definitive Note for an interest in this Global Note, have
been made:
 


 
 
 
 
Date of
Exchange
 
 
Amount of
decrease in
Principal
Amount of this
Global Note
 
 
Amount of
increase in
Principal
Amount of this
Global Note
 
Principal
Amount of this
Global Note
following such
decrease or
increase
 
 
 
Signature of
authorized
office of Trustee
or Custodian
                                                     





____________________
*This schedule should be included only if the Note is issued in global form.





A-1-12

--------------------------------------------------------------------------------





EXHIBIT A-2
 
[Face of Toggle Note]
 
[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]
 
[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]
 
[Insert the Regulation S Temporary Global Note Legend, if applicable pursuant to
the provisions of the Indenture]
 
[Insert the Tax Legend, if applicable pursuant to the provisions of the
Indenture]
 



A-2-1

--------------------------------------------------------------------------------





CUSIP1[           ]
 
ISIN [           ]
 
[RULE 144A][REGULATION S] [GLOBAL] NOTE
 
10.375% / 11.125% Toggle Note due 2017
 
No.
___                                                                                             [$__________]
 
ALLTEL Communications, Inc., a Delaware corporation, and Alltel Communications
Finance, Inc., a Delaware corporation, promise to pay to__________ or registered
assigns, the principal sum [set forth on the Schedule of Exchanges of Interests
in the Global Note attached hereto] [of _______________ United States Dollars]
on December 1, 2017.
 
Interest Payment Dates:  December 1 and June 1, commencing on June 1, 2008
 
Record Dates:  November 15 and May 15
 



--------------------------------------------------------------------------------

 
1
144A Toggle Notes ISIN:  US02004JAD28

 
144A Toggle Notes CUSIP:  02004J AD2

 
Regulation S Toggle Notes ISIN:  USU01988AB79

 
Regulation S Toggle Notes CUSIP:  U01988 AB7

 

A-2-2

--------------------------------------------------------------------------------





 
IN WITNESS HEREOF, each Issuer has caused this instrument to be duly executed.
 
Dated:
 
 
                           ALLTEL COMMUNICATIONS, INC.
 
                           By:                                                                       
 
Name:

 
Title:

 
 
                           ALLTEL COMMUNICATIONS FINANCE, INC.
 
                           By:                                                                       
 
Name:

 
Title:




A-2-3

--------------------------------------------------------------------------------





This is one of the Toggle Notes referred to in the within-mentioned Indenture:
 
 
                           WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
                           as Trustee
 
                           By:                                                                       
 
Name:

 
Title:



                           Date:
     
Signature Page to Senior Toggle Note 
A-2-4     

--------------------------------------------------------------------------------





[Back of Toggle Note]
 
10.375% / 11.125% Toggle Note due 2017
 
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
 
1.           INTEREST.  ALLTEL Communications, Inc., a Delaware corporation
(ACI), and Alltel Communications Finance, Inc., a Delaware corporation (the
“Issuers”), promise to pay interest on the principal amount of this Toggle Note
at a rate per annum set forth below from December 3, 2007 until maturity and to
pay the Additional Interest, if any, payable pursuant to the applicable
Registration Rights Agreement referred to below.  The Issuers will pay interest
on this Toggle Note semi-annually in arrears on December 1 and June 1 of each
year, commencing on June 1, 2008, or, if any such day is not a Business Day, on
the next succeeding Business Day (each, an “Interest Payment Date”).  The
Issuers will make each interest payment to the Holder of record of this Toggle
Note on the immediately preceding November 15 and May 15 (each, a “Record
Date”).  Interest on this Toggle Note will accrue from the most recent date to
which interest has been paid or, if no interest has been paid, from and
including the date of issuance.  The Issuers will pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time on demand at the rate then
applicable to this Toggle Note; they shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest (without regard to any applicable grace periods) from time to time on
demand at the rate then applicable to this Toggle Note.  Interest will be
computed on the basis of a 360-day year comprising twelve 30-day months.
 
For any interest period through December 1, 2012, the Issuers, may, at their
option, elect to pay interest on this Toggle Note (i) entirely in cash (“Cash
Interest”), (ii) entirely by increasing the principal amount of this Toggle Note
or by issuing PIK Notes (“PIK Interest”) or (iii) 50.0% as Cash Interest and
50.0% as PIK Interest.  The Issuers must elect the form of interest payment with
respect to each interest period by delivering a notice to the Trustee prior to
the beginning of each interest period.  The Trustee shall promptly deliver a
corresponding notice to the Holder of this Toggle Note.  In the absence of such
an election for any interest period, interest on this Toggle Note will be
payable in the form of the interest payment for the prior interest period.  For
the initial interest period and for each interest period after December 1, 2012,
the Issuers will make all interest payments as Cash Interest.
 
Cash Interest on this Toggle Note will accrue at the rate of 10.375% per
annum.  PIK Interest on this Toggle Note will accrue at the rate of 11.125% per
annum and be payable [by increasing the principal amount of this Toggle Note by
an amount equal to the amount of
 
A-2-5

--------------------------------------------------------------------------------


PIK Interest for the applicable interest period (rounded up to the nearest whole
dollar)]1 [by issuing PIK Notes in an aggregate principal amount equal to the
amount of PIK Interest for the applicable interest period (rounded up to the
nearest whole dollar) and the Trustee will, at the request of the Issuers,
authenticate and deliver such PIK Notes for original issuance to the Holder of
this Toggle Note on the relevant record date, as shown by the records of the
Note Register]2.  Following an increase in the principal amount of this Toggle
Note as a result of a PIK Payment, this Toggle Note will bear interest on such
increased principal amount from and after the date of such PIK Payment.  [Any
PIK Notes will be dated as of the applicable interest payment date and will bear
interest from and after such date.]3  All PIK Notes issued pursuant to a PIK
Payment will mature on December 1, 2017 and will be governed by, and subject to
the terms, provisions and conditions of, the Indenture and shall have the same
rights and benefits as the other Toggle Notes issued under the Indenture.  [Any
PIK Notes will be issued with the description “PIK” on the face of such PIK
Note.]4
 
At the end of any “accrual period” (as defined in Section 1272(a)(5) of the
Code) ending after December 3, 2012 (each, an “Optional Interest Repayment
Date”), the Issuers may pay in cash, without duplication, all accrued and unpaid
interest, if any, and all accrued but unpaid “original issue discount” (as
defined in Section 1273(a)(1) of the Code) on each Toggle Notes then outstanding
up to the Optional Interest Repayment Amount, minus $50.0 million (each such
redemption, an “Optional Interest Repayment”).  The “Optional Interest Repayment
Amount” shall mean, as of each Optional Interest Repayment Date, the excess, if
any, of (a) the aggregate amount of accrued and unpaid interest and all accrued
and unpaid “original issue discount” (as defined in Section 1273(a)(1) of the
Code) with respect to the applicable Toggle Notes, over (b) an amount equal to
the product of (i) the “issue price” (as defined in Sections 1273(b) and 1274(a)
of the Code) of the applicable Toggle Notes multiplied by (ii) the “yield to
maturity” (as defined in the Treasury Regulation Section 1.1272-1(b)(1)(i)) of
such Toggle Notes.  The Issuers shall deliver a notice to the Trustee prior to
such Optional Interest Repayment.  The Trustee shall promptly deliver a
corresponding notice to the Holders of Toggle Notes. The Issuers shall deliver a
notice to the Trustee prior to such Optional Interest
 

--------------------------------------------------------------------------------

1
Applicable if this Toggle Note is represented by a Global Note registered in the
name of or held by DTC or its nominee on the relevant record date.

 
2
Applicable if this Toggle Note is represented by certificated notes.

 
3
Applicable if this Toggle Note is represented by certificated notes.

 
4
Applicable if this Toggle Note is represented by certificated notes.

 
A-2-6

--------------------------------------------------------------------------------


Repayment.  The Trustee shall promptly deliver a corresponding notice to the
Holders of Toggle Notes.
 
On the applicable Interest Payment Date with respect to Toggle Notes closest to
June 1, 2017, the Issuers shall repay in full in U.S. Dollars an amount of
Toggle Notes equal to the product of (x) $50.0 million and (y) the percentage
equal to the aggregate principal amount of outstanding Toggle Notes divided by
the aggregate principal amount of outstanding Toggle Notes and other pay-in-kind
option indebtedness with the same maturity on such date, as determined in good
faith by the Issuers, rounded to the nearest $1,000.  Prepayments of Toggle
Notes made pursuant to the preceding sentence shall be made on a pro rata basis
based on the aggregate principal amount of Toggle Notes.  The Issuers shall
deliver a notice in substantially the same form as the notice of redemption set
forth in Section 3.03 of the Indenture.  The Issuers shall deliver a notice in
substantially the same form as the notice of redemption set forth in Section
3.03 of the Indenture.
 
2.           METHOD OF PAYMENT.  The Issuers will pay interest on this Toggle
Note to the Person who is the registered Holder of this Toggle Note at the close
of business on the Record Date (whether or not a Business Day) next preceding
the Interest Payment Date, even if this Toggle Note is cancelled after such
record date and on or before such Interest Payment Date, except as provided in
Section 2.12 of the Indenture with respect to defaulted interest.
 
Cash payment of interest may be made by check mailed to the Holders at their
addresses set forth in the Note Register of Holders; provided that [all cash
payments of principal, premium, if any, and interest on, this Toggle Note will
be made by wire transfer of immediately available funds to the accounts
specified by the Holder or Holders thereof] 5 [all cash payments of principal,
premium, if any, and interest on, this Toggle Note will be made by wire transfer
to a U.S. dollar account maintained by the payee with a bank in the United
States if such Holder elects payment by wire transfer by giving written notice
to the Trustee or the Paying Agent to such effect designating such account no
later than 30 days immediately preceding the relevant due date for payment (or
such other date as the Trustee may accept in its discretion)]6.  Such payment
shall be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.
 

--------------------------------------------------------------------------------

5
Applicable if this Toggle Note is represented by a Global Note registered in the
name of or held by DTC or its nominee on the relevant record date.


6
Applicable if this Toggle Note is represented by certificated notes.

A-2-7

--------------------------------------------------------------------------------


3.           PAYING AGENT AND REGISTRAR.  Initially, Wells Fargo Bank, National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar.  The Issuers may change any Paying Agent or Registrar without notice
to the Holders.  The Issuers, ALLTEL Corporation or any domestic Subsidiary of
ACI may act in such capacity.
 
4.           INDENTURE.  The terms of the Toggle Notes are governed by a Senior
Notes Indenture, dated as of December 3, 2007, among the Issuers, ALLTEL
Corporation, as one of the Guarantors, the other Guarantors named therein and
the Trustee (the “Indenture”).  This Toggle Note is one of a duly authorized
issue of notes of the Issuers designated as its Toggle Notes due 2017.  The
Issuers shall be entitled to issue Additional Toggle Notes pursuant to Sections
2.01 and 4.09 of the Indenture.  The Toggle Notes and the Cash-Pay Notes issued
under the Indenture are separate series of Notes, but shall be treated as a
single class of securities under the Indenture, unless otherwise specified in
the Indenture.  The terms of the Toggle Notes include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”).  The Toggle Notes
are subject to all such terms, and Holders are referred to the Indenture and
such Act for a statement of such terms.  To the extent any provision of this
Toggle Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.
 
5.           OPTIONAL REDEMPTION.
 
(a)  Except as described below under clauses 5(b), 5(c) and 5(d) hereof, the
Toggle Notes will not be redeemable at the Issuers’ option.
 
(b)  At any time prior to December 1, 2012, the Issuers may redeem all or a part
of the Toggle Notes upon not less than 30 nor more than 60 days’ prior notice
mailed by first-class mail to the registered address of each Holder of Toggle
Notes or otherwise in accordance with the procedures of DTC, at a redemption
price equal to 100.0% of the principal amount of the Toggle Notes redeemed plus
the Applicable Premium as of, plus accrued and unpaid interest thereon and
Additional Interest, if any, to, the date of redemption, subject to the right of
Holders of Toggle Notes of record on the relevant Record Date to receive
interest due on the relevant Interest Payment Date.
 
(c)  Until December 1, 2010, the Issuers may, at their option, redeem up to
40.0% of the aggregate principal amount of the Toggle Notes at a redemption
price equal to 110.375% of the aggregate principal amount thereof, plus accrued
and unpaid interest thereon and Additional Interest, if any, to the date of
redemption (subject to the right of Holders of Toggle Notes of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date) with the net cash proceeds received by the Company or any direct or
indirect parent company thereof from one or more Equity Offerings; provided that
(i) at least 50.0% of the aggregate principal amount of Initial Toggle Notes
issued under the Indenture and the principal amount of any Additional Notes that
are Toggle Notes issued under the Indenture prior to the date of redemption
remains outstanding immediately after the occurrence of each
 
A-2-8

--------------------------------------------------------------------------------


such redemption; and (ii) each such redemption occurs within 90 days of the date
of closing of each such Equity Offering.  Notice of any redemption may, at the
Issuers’ option, be subject to one or more conditions precedent, including, but
not limited to, completion of an Equity Offering.
 
(d)  On and after December 1, 2012, the Issuers may redeem the Toggle Notes, in
whole or in part, upon not less than 30 nor more than 60 days’ prior notice
mailed by first-class mail to the registered address of each Holder of Toggle
Notes or otherwise in accordance with the procedures of DTC at the redemption
prices (expressed as percentages of principal amount of the Toggle Notes to be
redeemed) set forth below, plus accrued and unpaid interest, if any, to the date
of redemption, subject to the right of Holders of Toggle Notes of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date, if redeemed during the twelve-month period beginning on December 1 of each
of the years indicated below:
 
Year
Redemption Price
2012                                                                                                     
105.188%
2013                                                                                                     
103.458%
2014                                                                                                     
101.729%
2015 and
thereafter                                                                                                     
100.000%

 
(e)           Any redemption pursuant to this paragraph 5 shall be made pursuant
to the provisions of Sections 3.01 through 3.06 of the Indenture.
 
6.           MANDATORY REDEMPTION.  The Issuers shall not be required to make
mandatory redemption or sinking fund payments with respect to the Toggle Notes.
 
7.           NOTICE OF REDEMPTION.  Subject to Section 3.03 of the Indenture,
notice of redemption will be delivered electronically or mailed by first-class
mail at least 30 days but not more than 60 days before the date of redemption
(except that redemption notices may be delivered electronically or mailed more
than 60 days prior to a date of redemption if the notice is issued in connection
with Article VIII or Article XI of the Indenture) to each Holder whose Toggle
Notes are to be redeemed at its registered address.  No Toggle Notes of less
than $2,000 can be redeemed in part, except that if all of the Toggle Notes of a
Holder are to be redeemed, the entire outstanding amount of Toggle Notes held by
such Holder shall be redeemed.  On and after the date of redemption, interest
ceases to accrue on this Toggle Note or portions thereof called for redemption.
 
8.           OFFERS TO REPURCHASE.  Upon the occurrence of a Change of Control,
the Issuers shall make a Change of Control Offer in accordance with Section 4.14
of the Indenture.  In connection with certain Asset Sales, the Issuers shall
make an Asset Sale Offer as and when provided in accordance with Sections 3.09
and 4.10 of the Indenture.
 
A-2-9

--------------------------------------------------------------------------------


9.           DENOMINATIONS, TRANSFER, EXCHANGE.  The Toggle Notes are issued
initially in registered form without coupons in denominations of $2,000 and any
integral multiple of $1,000 in excess of $2,000 and, if a PIK Payment is made,
in denominations of $1.00 and any integral multiple of $1.00 in excess of
$1.00.  The transfer of Toggle Notes may be registered and Toggle Notes may be
exchanged as provided in the Indenture.  The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Issuers may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture.  The Issuers need not
exchange or register the transfer of any Toggle Note or portion of a Toggle Note
selected for redemption, except for the unredeemed portion of any Toggle Note
being redeemed in part.  Also, the Issuers need not exchange or register the
transfer of any Toggle Note for a period of 15 days before a selection of Toggle
Notes to be redeemed.
 
10.           PERSONS DEEMED OWNERS.  The registered Holder of a Toggle Note may
be treated as its owner for all purposes.
 
11.           AMENDMENT, SUPPLEMENT AND WAIVER.  The Indenture, the Guarantees
or the Notes may be amended or supplemented as provided in the Indenture.
 
12.           DEFAULTS AND REMEDIES.  The Events of Default relating to the
Toggle Notes are defined in Section 6.01 of the Indenture.  If any Event of
Default occurs and is continuing, the Trustee or the Holders of at least 30.0%
in principal amount of (i) in the case of a default in payment of principal,
premium, interest or Additional Interest on any Class of Notes, the then total
outstanding amounts of such Class of Notes and (ii) in all other cases, the
Notes may declare the principal, premium, if any, interest and any other
monetary obligations on all the then outstanding Notes to be due and payable
immediately.  Notwithstanding the foregoing, in the case of an Event of Default
arising from certain events of bankruptcy or insolvency, all outstanding Notes
will become due and payable immediately without further action or
notice.  Holders may not enforce the Indenture, the Toggle Notes or the
Guarantees except as provided in the Indenture.  Subject to certain limitations,
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the Trustee in its exercise of any trust or power.  The Trustee
may withhold from Holders of the Toggle Notes notice of any continuing Default
(except a Default relating to the payment of principal, premium, if any, or
interest) if it determines that withholding notice is in their interest.  The
Holders of a majority in aggregate of (i) in the case of a Default in payment of
principal, premium, interest or Additional Interest on any Class of Notes, the
then total outstanding amounts of such Class of Notes by written notice to the
Trustee may on behalf of the Holders of all of the Notes waive any such existing
Default and its consequences under the Indenture (except a continuing Default in
the payment of the principal, premium, if any, or interest on, any Note held by
a non-consenting Holder) and (ii) in the case of all other Defaults, the then
outstanding Notes by written notice to the Trustee may on behalf of the Holders
of all of the Notes waive any such existing Default and its consequences under
the Indenture.  The Company is required to deliver to the Trustee annually a
statement regarding compliance with the Indenture, and the Company is required
within five Business
 
A-2-10

--------------------------------------------------------------------------------


Days after becoming aware of any Default, to deliver to the Trustee a statement
specifying such Default and what action the Company proposes to take with
respect thereto.
 
13.           AUTHENTICATION.  This Toggle Note shall not be entitled to any
benefit under the Indenture or be valid or obligatory for any purpose until
authenticated by the manual signature of the Trustee.
 
14.           ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND
RESTRICTED DEFINITIVE NOTES.  In addition to the rights provided to Holders of
Toggle Notes under the Indenture, Holders of Restricted Global Notes and
Restricted Definitive Notes shall have all the rights set forth in the
applicable Registration Rights Agreement, including the right to receive
Additional Interest (as defined in such Registration Rights Agreement).
 
15.           GOVERNING LAW.  THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THE INDENTURE, THE TOGGLE NOTES AND THE GUARANTEES.
 
16.           CUSIP AND ISIN NUMBERS.  Pursuant to a recommendation promulgated
by the Committee on Uniform Security Identification Procedures, the Issuers have
caused CUSIP and ISIN numbers to be printed on the Toggle Notes and the Trustee
may use CUSIP and ISIN numbers in notices of redemption as a convenience to
Holders.  No representation is made as to the accuracy of such numbers either as
printed on the Toggle Notes or as contained in any notice of redemption and
reliance may be placed only on the other identification numbers placed thereon.
 



 
A-2-11

--------------------------------------------------------------------------------





The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the applicable Registration Rights
Agreement.  Requests may be made to the Issuers at the following address:
 
ALLTEL Communications, Inc.
One Allied Drive
Little Rock, Arkansas  72202
Fax No.:  501-905-0962
Attention:  General Counsel
 



A-2-12

--------------------------------------------------------------------------------





ASSIGNMENT FORM
 
To assign this Toggle Note, fill in the form below:
 
(I) or (we) assign and transfer this Toggle Note
to:                                                                                                                                 
 
(Insert assignee’s legal name)

 

--------------------------------------------------------------------------------

(Insert assignee’s soc. sec. or tax I.D. no.)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)
 
and irrevocably appoint
_________________________________________________________to transfer this Toggle
Note on the books of the Issuers.  The agent may substitute another to act for
him.
 
Date: _______________________
 
 
Your Signature:  ______________________________

 
(Sign exactly as your name appears

 
on the face of this Toggle Note)

 
Signature Guarantee*:  _________________________________________
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature
guarantor acceptable to the Trustee).



A-2-13

--------------------------------------------------------------------------------





OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have this Toggle Note purchased by the Issuers pursuant
to Section 4.10 or 4.14 of the Indenture, check the appropriate box below:
 
[  ] Section 4.10                                           [  ] Section 4.14
 
If you want to elect to have only part of this Toggle Note purchased by the
Issuers pursuant to Section 4.10 or Section 4.14 of the Indenture, state the
amount you elect to have purchased:
 
$________________
 
Date:  ______________________
 
 
Your Signature:  ______________________________

 
(Sign exactly as your name appears

 
on the face of this Toggle Note)

 
 
Tax Identification No.:  ________________________

 
Signature Guarantee*:  _______________________________________
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature
guarantor acceptable to the Trustee).



A-2-14

--------------------------------------------------------------------------------





SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*
 
The initial outstanding principal amount of this Global Note is
$___________.  The following exchanges of a part of this Global Note for an
interest in another Global Note or for a Definitive Note, or exchanges of a part
of another Global or Definitive Note for an interest in this Global Note, have
been made:
 


 
 
 
Date of
Exchange or
PIK Payment
 
 
Amount of
decrease
in Principal
Amount of this
Global Note
 
 
 
Amount of increase
in Principal
Amount of this
Global Note
 
Principal Amount
of
this Global Note
following such
decrease or
increase
 
 
Signature of
authorized
office
of Trustee or
Custodian
                                                     





____________________
*This schedule should be included only if the Note is issued in global form.



A-2-15

--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF CERTIFICATE OF TRANSFER
 
ALLTEL Communications, Inc.
One Allied Drive
Little Rock, Arkansas  72202
Fax No.:  501-905-0962
Attention:  General Counsel
 
Wells Fargo Bank, National Association
Corporate Trust Services
213 Court Street, Suite 703
Middletown, Connecticut 06457
Fax No.:  860-704-6219
Attention: Alltel Account Manager
 
 
Re:
[Cash-Pay Notes due 2015]

 
 
[Toggle Notes due 2017]

 
Reference is hereby made to the Senior Notes Indenture, dated as of December 3,
2007, as may be amended or supplemented from time to time (the “Indenture”),
among ALLTEL Communications, Inc., Alltel Communications Finance Inc. (together,
the “Issuers”), the Guarantors named therein and the Trustee.  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Indenture.
 
____________________ (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $_______________ in such Note[s] or interests (the
“Transfer”), to (the “Transferee”), as further specified in Annex A hereto.   In
connection with the Transfer, the Transferor hereby certifies that:
 
[CHECK ALL THAT APPLY]
 
1.           [  ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE RELEVANT 144A GLOBAL NOTE OR RELEVANT DEFINITIVE NOTE PURSUANT
TO RULE 144A.  The Transfer is being effected pursuant to and in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, the Transferor hereby further certifies
that the beneficial interest or Definitive Note is being transferred to a Person
that the Transferor reasonably believes is purchasing the beneficial interest or
Definitive Note for its own account, or for one or more accounts with respect to
which such Person exercises sole investment discretion, and such Person
 
B-1

--------------------------------------------------------------------------------


and each such account is a “qualified institutional buyer” within the meaning of
Rule 144A in a transaction meeting the requirements of Rule 144A and such
Transfer is in compliance with any applicable blue sky securities laws of any
state of the United States.
 
2.           [  ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE RELEVANT REGULATION S GLOBAL NOTE OR RELEVANT DEFINITIVE NOTE
PURSUANT TO REGULATION S.  The Transfer is being effected pursuant to and in
accordance with Rule 903 or Rule 904 and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S, (iii) the transaction is not part of a plan or scheme to
evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the applicable
Restricted Period, the transfer is not being made to a U.S. Person or for the
account or benefit of a U.S. Person (other than an Initial Purchaser).  Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on Transfer enumerated in the Indenture and the
Securities Act.
 
3.           [  ] CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A
BENEFICIAL INTEREST IN THE RELEVANT DEFINITIVE NOTE PURSUANT TO ANY PROVISION OF
THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S.  The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):
 
(a)           [  ] such Transfer is being effected pursuant to and in accordance
with Rule 144 under the Securities Act; or
 
(b)           [  ] such Transfer is being effected to any of the Issuers, ALLTEL
Corporation or a subsidiary thereof; or
 
(c)           [  ] such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act.
 
B-2

--------------------------------------------------------------------------------


4.           [  ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE OR OF AN UNRESTRICTED DEFINITIVE NOTE.
 
(a)           [  ] CHECK IF TRANSFER IS PURSUANT TO RULE 144.  (i) The Transfer
is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
 
(b)           [  ] CHECK IF TRANSFER IS PURSUANT TO REGULATION S.  (i) The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 and in compliance with the transfer restrictions contained in the Indenture
and any applicable blue sky securities laws of any state of the United States
and (ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.
 
(c)           [  ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION.  (i) The
Transfer is being effected pursuant to and in compliance with an exemption from
the registration requirements of the Securities Act other than Rule 144, Rule
903 or Rule 904 and in compliance with the transfer restrictions contained in
the Indenture and any applicable blue sky securities laws of any State of the
United States and (ii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act.  Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will not be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes or Restricted Definitive Notes and in the Indenture.
 

B-3

--------------------------------------------------------------------------------



This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.
 
 
                           [Insert Name of Transferor]
 
                           By:                                                                       
 
Name:

 
Title:



Dated:  ________________________



B-4

--------------------------------------------------------------------------------





ANNEX A TO CERTIFICATE OF TRANSFER
 
        1.           The Transferor owns and proposes to transfer the following:
 
[CHECK ONE OF (a) OR (b)]
 
        (a)           [  ] a beneficial interest in the:
 
        (i)           [  ] 144A Global Note ([CUSIP:                    ]1), or
 
        (ii)           [  ] Regulation S Global Note ([CUSIP:         ]2), or
 
        (b)           [  ] a Restricted Definitive Note.
 
        2.           After the Transfer the Transferee will hold:
 
[CHECK ONE]
 
        (a)           [  ] a beneficial interest in the:
 
        (i)           [  ] 144A Global Note ([CUSIP:              ]1), or
 
        (ii)           [  ] Regulation S Global Note ([CUSIP:              ]2)or
 
        (iii)           [  ] Unrestricted Global Note ([ ] [ ]); or
 
        (b)           [  ] a Restricted Definitive Note; or
 
        (c)           [  ] an Unrestricted Definitive Note, in accordance with
the terms of the Indenture.
 





--------------------------------------------------------------------------------

 
1
144A Cash-Pay Notes CUSIP:  [                ];  144A Toggle Notes CUSIP: 02004J
AD2

 
 
2
Regulation S Cash-Pay Notes CUSIP: [                ];  Regulation S Toggle
Notes CUSIP: U01988 AB7

 

B-5

--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF CERTIFICATE OF EXCHANGE
 
ALLTEL Communications, Inc.
One Allied Drive
Little Rock, Arkansas  72202
Fax No.:  501-905-0962
Attention:  General Counsel
 
Wells Fargo Bank, National Association
Corporate Trust Services
213 Court Street, Suite 703
Middletown, Connecticut 06457
Fax No.:  860-704-6219
Attention: Alltel Account Manager
 
 
Re:
[Cash-Pay Notes due 2015]

 
 
[Toggle Notes due 2017]

 
Reference is hereby made to the Senior Notes Indenture, dated as of December 3,
2007, as may be amended or supplemented from time to time (the “Indenture”),
among ALLTEL Communications, Inc., Alltel Communications Finance Inc. (together,
the “Issuers”), the Guarantors named therein and the Trustee.  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Indenture.
 
________________ (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of
$__________in such Note[s] or interests (the “Exchange”).  In connection with
the Exchange, the Owner hereby certifies that:
 
1)           EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
A RESTRICTED GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE NOTES OR BENEFICIAL
INTERESTS IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME SERIES
 
a)           [  ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED
GLOBAL NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME
SERIES.  In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a beneficial interest in an Unrestricted Global Note
of the same series in an equal principal amount, the Owner hereby certifies (i)
the beneficial interest is being acquired for the Owner’s own account without
transfer, (ii) such Exchange has been effected in compliance with
 
C-1

--------------------------------------------------------------------------------


the transfer restrictions applicable to the Global Notes and pursuant to and in
accordance with the United States Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
 
b)           [  ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED
GLOBAL NOTE TO UNRESTRICTED DEFINITIVE NOTE OF THE SAME SERIES.  In connection
with the Exchange of the Owner’s beneficial interest in a Restricted Global Note
for an Unrestricted Definitive Note of the same series, the Owner hereby
certifies (i) the Definitive Note is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the Definitive
Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.
 
c)           [  ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO
BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME SERIES.  In
connection with the Owner’s Exchange of a Restricted Definitive Note for a
beneficial interest in an Unrestricted Global Note of the same series, the Owner
hereby certifies (i) the beneficial interest is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.
 
d)           [  ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO
UNRESTRICTED DEFINITIVE NOTE OF THE SAME SERIES.  In connection with the Owner’s
Exchange of a Restricted Definitive Note for an Unrestricted Definitive Note of
the same series, the Owner hereby certifies (i) the Unrestricted Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Unrestricted Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.
 
C-2

--------------------------------------------------------------------------------


2)           EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OF THE SAME SERIES OR
BENEFICIAL INTERESTS IN RESTRICTED GLOBAL NOTES OF THE SAME SERIES
 
a)           [  ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED
GLOBAL NOTE TO RESTRICTED DEFINITIVE NOTE OF THE SAME SERIES.  In connection
with the Exchange of the Owner’s beneficial interest in a Restricted Global Note
for a Restricted Definitive Note of the same series with an equal principal
amount, the Owner hereby certifies that the Restricted Definitive Note is being
acquired for the Owner’s own account without transfer.  Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the Restricted
Definitive Note issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Note and in the Indenture and the Securities Act.
 
b)           [  ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO
BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE OF THE SAME SERIES.  In
connection with the Exchange of the Owner’s Restricted Definitive Note for a
beneficial interest in the [CHECK ONE] [ ] 144A Global Note [ ] Regulation S
Global Note of the same series, with an equal principal amount, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner’s own
account without transfer and (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to the Restricted Global Notes and
pursuant to and in accordance with the Securities Act, and in compliance with
any applicable blue sky securities laws of any state of the United States.  Upon
consummation of the proposed Exchange in accordance with the terms of the
Indenture, the beneficial interest issued will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the relevant
Restricted Global Note and in the Indenture and the Securities Act.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers and are dated ____________________.
 
 
                           [Insert Name of Transferor]
 
                           By:                                                                       
 
Name:

 
Title:



Dated:  _________________________



C-3

--------------------------------------------------------------------------------



EXHIBIT D
 
[FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS]
 
Supplemental Indenture (this “Supplemental Indenture”), dated as of __________,
among ________________ (the “Guaranteeing Subsidiary”), a subsidiary of ALLTEL
Corporation, a Delaware corporation (the “Company”), and Wells Fargo Bank,
National Association, as trustee (the “Trustee”).
 
W I T N E S S E T H
 
WHEREAS, each of ALLTEL Communications, Inc., a Delaware corporation, Alltel
Communications Finance, Inc., a Delaware corporation, the Guarantors (as defined
in the Indenture referred to below) has heretofore executed and delivered to the
Trustee a Senior Notes Indenture dated as of December 3, 2007, as may be amended
or supplemented from time to time (the “Indenture”) providing for the issuance
of an unlimited aggregate principal amount of Cash-Pay Notes due 2015 and Toggle
Notes due 2017;
 
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuers’ Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and
 
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:
 
(1)           Capitalized Terms.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.
 
(2)           Agreement to Guarantee.  The Guaranteeing Subsidiary hereby agrees
as follows:
 
(a)           Along with all other Guarantors named in the Indenture (including
pursuant to any supplemental indentures), to jointly and severally
unconditionally guarantee to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, irrespective
of the validity and
 
D-1

--------------------------------------------------------------------------------


enforceability of the Indenture, the Notes or the obligations of the Issuers
hereunder or thereunder, that:
 
                (i)the principal of and interest and premium, if any, on the
Notes shall be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Issuers to the Holders or the Trustee thereunder shall be promptly paid in full,
all in accordance with the terms thereof; and
 
                (ii)in case of any extension of time of payment or renewal of
any Notes or any of such other obligations, that same shall be promptly paid in
full when due in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.  Failing payment when due of
any amount so guaranteed for whatever reason, the Guarantors and the
Guaranteeing Subsidiary shall be jointly and severally obligated to pay the same
immediately.  This is a guarantee of payment and not a guarantee of collection.
 
(b)           The obligations hereunder shall be unconditional, irrespective of
the validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Issuers or any other Guarantor, any action to enforce the same or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.
 
(c)           The Guaranteeing Subsidiary hereby waives: diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Issuers, any right to require a proceeding first against the
Issuers, protest, notice and all demands whatsoever.
 
(d)           This Guarantee shall not be discharged except by full payment of
the obligations contained in the Notes, the Indenture and this Supplemental
Indenture.  The Guaranteeing Subsidiary accepts all obligations applicable to a
Guarantor under the Indenture, including Article X of the Indenture (which is
deemed incorporated in this Supplemental Indenture and applicable to this
Guarantee).  The Guaranteeing Subsidiary acknowledges that by executing this
Supplemental Indenture, it will become a Guarantor under the Indenture and
subject to all the terms and conditions applicable to Guarantors contained
therein.
 
(e)           If any Holder or the Trustee is required by any court or otherwise
to return to the Issuers, the Guarantors (including the Guaranteeing
Subsidiary),
 
D-2

--------------------------------------------------------------------------------


or any custodian, trustee, liquidator or other similar official acting in
relation to either the Issuers or the Guarantors, any amount paid either to the
Trustee or such Holder, this Guarantee, to the extent theretofore discharged,
shall be reinstated in full force and effect.
 
(f)           The Guaranteeing Subsidiary shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.
 
(g)           As between the Guaranteeing Subsidiary, on the one hand, and the
Holders and the Trustee, on the other hand, (x) the maturity of the obligations
guaranteed hereby may be accelerated as provided in Article VI of the Indenture
for the purposes of this Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article VI of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guaranteeing Subsidiary for the purpose of this Guarantee.
 
(h)           The Guaranteeing Subsidiary shall have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under this Guarantee.
 
(i)           Pursuant to Section 10.02 of the Indenture, after giving effect to
all other contingent and fixed liabilities that are relevant under any
applicable Bankruptcy or fraudulent conveyance laws, and after giving effect to
any collections from, rights to receive contribution from or payments made by or
on behalf of any other Guarantor in respect of the obligations of such other
Guarantor under Article X of the Indenture, this new Guarantee shall be limited
to the maximum amount permissible such that the obligations of such Guarantor
under this Guarantee will not constitute a fraudulent transfer or conveyance.
 
(j)           This Guarantee shall remain in full force and effect and continue
to be effective should any petition be filed by or against the Issuers for
liquidation, reorganization, should the Issuers become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Issuers’ assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Notes are,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee on the Notes and Guarantee, whether as a
“voidable preference”, “fraudulent transfer” or otherwise, all as though such
payment or performance had not been made.  In the event that any payment or any
part thereof, is rescinded, reduced,
 
 
D-3

--------------------------------------------------------------------------------

 
restored or returned, the Note shall, to the fullest extent permitted by law, be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
(k)           In case any provision of this Guarantee shall be invalid, illegal
or unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
(l)           This Guarantee shall be a general unsecured senior obligation of
such Guaranteeing Subsidiary, ranking equally in right of payment with all
existing and future unsubordinated indebtedness of the Guaranteeing Subsidiary,
if any.
 
(m)           Each payment to be made by the Guaranteeing Subsidiary in respect
of this Guarantee shall be made without set-off, counterclaim, reduction or
diminution of any kind or nature.
 
(3)           Execution and Delivery.  The Guaranteeing Subsidiary agrees that
the Guarantee shall remain in full force and effect notwithstanding the absence
of the endorsement of any notation of such Guarantee on the Notes.
 
(4)           Merger, Consolidation or Sale of All or Substantially All Assets.
 
(a)           Except as otherwise provided in Section 5.01(e) of the Indenture,
the Guaranteeing Subsidiary may not consolidate or merge with or into or wind up
into (whether or not a Guaranteeing Subsidiary is the surviving Person), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless:
 
                (i)        (A)           such Guaranteeing Subsidiary is the
surviving Person or the Person formed by or surviving any such consolidation or
merger (if other than such Guaranteeing Subsidiary) or to which such sale,
assignment, transfer, lease, conveyance or other disposition will have been made
is a corporation organized or existing under the laws of the jurisdiction of
organization of the Guaranteeing Subsidiary, as applicable, or the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (the Guaranteeing Subsidiary or such Person, as the case may be, being
herein called the “Successor Person”);
 
(B)           the Successor Person, if other than such Guaranteeing Subsidiary,
expressly assumes all the obligations of the Guaranteeing Subsidiary under the
Indenture and the Guaranteeing Subsidiary’s related
 
D-4

--------------------------------------------------------------------------------


Guarantee pursuant to supplemental indentures or other documents or instruments
in form reasonably satisfactory to the Trustee;
 
(C)           immediately after such transaction, no Default exists; and
 
(D)           the Company shall have delivered to the Trustee an Officer’s
Certificate of the Company and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such supplemental indentures, if any,
comply with the Indenture; or
 
                (ii)the transaction is made in compliance with Section 4.10 of
the Indenture;
 
(b)           Subject to certain limitations described in the Indenture, the
Successor Person will succeed to, and be substituted for, such Guaranteeing
Subsidiary under the Indenture and the Guaranteeing Subsidiary’s
Guarantee.  Notwithstanding the foregoing, such Guaranteeing Subsidiary may
merge into or transfer all or part of its properties and assets to another
Guarantor or the Issuers.
 
(5)           Releases.  The Guarantee of the Guaranteeing Subsidiary shall be
automatically and unconditionally released and discharged, and no further action
by the Guaranteeing Subsidiary, the Issuers or the Trustee is required for the
release of the Guaranteeing Subsidiary’s Guarantee, upon:
 
(1)           (A)          any sale, exchange or transfer (by merger or
otherwise) of the Capital Stock of the Guaranteeing Subsidiary, after which the
Guaranteeing Subsidiary is no longer a Restricted Subsidiary or all or
substantially all the assets of the Guaranteeing Subsidiary, in each case if
such sale, exchange or transfer is made in compliance with the applicable
provisions of the Indenture and the Guaranteeing Subsidiary is released from the
guarantee, if any, of, and all pledges and security, if any, granted in
connection with, the Senior Credit Facilities;
 
(B)   the release or discharge of the guarantee by the Guaranteeing Subsidiary
of the Senior Credit Facilities or the release or discharge of the guarantee
which resulted in the creation of the Guarantee, except a discharge or release
by or as a result of payment under such guarantee;
 
(C)   the proper designation of the Guaranteeing Subsidiary as an Unrestricted
Subsidiary; or
 
(D)   the Issuers exercising their Legal Defeasance option or Covenant
Defeasance option in accordance with Article VIII of the Indenture or the
Issuers’
 
 
 
D-2

--------------------------------------------------------------------------------

 
obligations under the Indenture being discharged in accordance with the terms of
the Indenture; and
 
(2)           the Guaranteeing Subsidiary delivering to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for in the Indenture relating to such transaction have been
complied with.
 
(6)           No Recourse Against Others.  No director, officer, employee,
incorporator or stockholder of the Guaranteeing Subsidiary shall have any
liability for any obligations of the Issuers or the Guarantors (including the
Guaranteeing Subsidiary) under the Notes, any Guarantees, the Indenture or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation.  Each Holder by accepting Notes waives
and releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.
 
(7)           Governing Law.  THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(8)           Counterparts.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.
 
(9)           Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction hereof.
 
(10)           The Trustee.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary.
 
(11)           Subrogation.  The Guaranteeing Subsidiary shall be subrogated to
all rights of Holders against the Issuers in respect of any amounts paid by the
Guaranteeing Subsidiary pursuant to the provisions of Section 2 hereof and
Section 10.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, the Guaranteeing Subsidiary shall not be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuers under the
Indenture or the Notes shall have been paid in full.
 
(12)           Benefits Acknowledged.  The Guaranteeing Subsidiary’s Guarantee
is subject to the terms and conditions set forth in the Indenture.  The
Guaranteeing Subsidiary acknowledges that it will receive direct and indirect
benefits from the
 
D-6

--------------------------------------------------------------------------------


financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.
 
(13)           Successors.  All agreements of the Guaranteeing Subsidiary in
this Supplemental Indenture shall bind its Successors, except as otherwise
provided in this Supplemental Indenture.  All agreements of the Trustee in this
Supplemental Indenture shall bind its successors.
 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.
 
 
                           [GUARANTEEING SUBSIDIARY]
 
                           By:                                                                       
 
Name:

 
Title:

 


 


 
                           WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                    as Trustee
 
                           By:                                                                       
 
Name:

 
Title:



D-7

 